EXHIBIT 10.1

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

September 22, 2004

 

among

 

FLEET RETAIL GROUP, INC.

as Administrative Agent and Collateral Agent

 

FLEET NATIONAL BANK

as Issuing Bank

 

The REVOLVING CREDIT LENDERS Party Hereto,

 

BACK BAY CAPITAL FUNDING LLC

The Term Lender

 

THE WET SEAL, INC.,

as Lead Borrower for:

 

THE WET SEAL, INC.

THE WET SEAL RETAIL, INC.

WET SEAL CATALOG, INC.,

as the Borrowers

 

WET SEAL GC, INC.

As Facility Guarantor

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I Definitions

   2

    1.01.

 

Defined Terms

   2

    1.02.

 

Terms Generally

   28

    1.03.

 

Accounting Terms; GAAP

   28

ARTICLE II Amount and Terms of Credit

   29

    2.01.

 

Commitment of the Revolving Credit Lenders; Term Loan.

   29

    2.02.

 

Reserves; Changes to Reserves.

   29

    2.03.

 

Making of Loans.

   30

    2.04.

 

Overadvances

   32

    2.05.

 

Swingline Loans

   32

    2.06.

 

Letters of Credit.

   33

    2.07.

 

Settlements Amongst Revolving Credit Lenders

   36

    2.08.

 

Notes; Repayment of Loans.

   37

    2.09.

 

Interest on Loans.

   38

    2.10.

 

Default Interest.

   39

    2.11.

 

Certain Fees.

   40

    2.12.

 

Unused Commitment Fee.

   40

    2.13.

 

Letter of Credit Fees.

   41

    2.14.

 

Early Termination Fee

   41

    2.15.

 

Nature of Fees.

   42

    2.16.

 

Termination or Reduction of Commitments.

   42

    2.17.

 

Alternate Rate of Interest.

   42

    2.18.

 

Conversion and Continuation of Loans.

   43

    2.19.

 

Mandatory Prepayment; Commitment Termination; Cash Collateral.

   44

    2.20.

 

Optional Prepayment of Loans; Reimbursement of Revolving Credit Lenders.

   45

    2.21.

 

Maintenance of Loan Account; Statements of Account.

   47

    2.22.

 

Cash Receipts.

   47

    2.23.

 

Application of Payments.

   49

    2.24.

 

Increased Costs.

   50

    2.25.

 

Change in Legality.

   51

    2.26.

 

Payments; Sharing of Setoff.

   52

    2.27.

 

Taxes.

   53

    2.28.

 

Security Interests in Collateral.

   55

    2.29.

 

Mitigation Obligations; Replacement of Lenders.

   55

ARTICLE III Representations and Warranties

   56

    3.01.

 

Organization; Powers

   56

    3.02.

 

Authorization; Enforceability

   56

 

(i)



--------------------------------------------------------------------------------

    3.03.

 

Governmental Approvals; No Conflicts

   56

    3.04.

 

Financial Condition

   57

    3.05.

 

Properties

   57

    3.06.

 

Litigation and Environmental Matters

   57

    3.07.

 

Compliance with Laws and Agreements

   58

    3.08.

 

Investment and Holding Company Status

   58

    3.09.

 

Taxes

   58

    3.10.

 

ERISA

   58

    3.11.

 

Disclosure

   58

    3.12.

 

Subsidiaries.

   58

    3.13.

 

Insurance

   59

    3.14.

 

Labor Matters

   59

    3.15.

 

Security Documents

   59

    3.16.

 

Federal Reserve Regulations

   59

    3.17.

 

Solvency

   60

ARTICLE IV Conditions

   60

    4.01.

 

Closing Date

   60

    4.02.

 

Conditions Precedent to Each Loan and Each Letter of Credit.

   63

ARTICLE V Affirmative Covenants

   63

    5.01.

 

Financial Statements and Other Information

   64

    5.02.

 

Notices of Material Events

   65

    5.03.

 

Information Regarding Collateral

   66

    5.04.

 

Existence; Conduct of Business

   67

    5.05.

 

Payment of Obligations

   67

    5.06.

 

Maintenance of Properties

   67

    5.07.

 

Insurance

   67

    5.08.

 

Casualty and Condemnation

   68

    5.09.

 

Books and Records; Inspection and Audit Rights; Appraisals; Accountants

   68

    5.10.

 

Physical Inventories.

   69

    5.11.

 

Compliance with Laws

   69

    5.12.

 

Use of Proceeds and Letters of Credit

   70

    5.13.

 

Additional Subsidiaries

   70

    5.14.

 

Depository Account

   70

    5.15.

 

Further Assurances

   70

ARTICLE VI Negative Covenants

   71

    6.01.

 

Indebtedness and Other Obligations

   71

    6.02.

 

Liens

   72

    6.03.

 

Fundamental Changes

   73

    6.04.

 

Investments, Loans, Advances, Guarantees and Acquisitions

   73

    6.05.

 

Asset Sales

   73

    6.06.

 

Restricted Payments; Certain Payments of Indebtedness

   74

 

(ii)



--------------------------------------------------------------------------------

    6.07.

 

Transactions with Affiliates

   74

    6.08.

 

Restrictive Agreements

   74

    6.09.

 

Amendment of Material Documents

   75

    6.10.

 

Additional Subsidiaries

   75

    6.11.

 

Excess Availability

   75

    6.12.

 

Fiscal Year

   75

    6.13.

 

Environmental Laws

   75

    6.14.

 

Store Closings

   75

ARTICLE VII Events of Default

   76

    7.01.

 

Events of Default

   76

    7.02.

 

Term Loan Action Events.

   78

    7.03.

 

Remedies on Default

   79

    7.04.

 

Application of Proceeds

   80

ARTICLE VIII The Agents

   80

    8.01.

 

Administration by Administrative Agent.

   80

    8.02.

 

The Collateral Agent.

   80

    8.03.

 

Sharing of Excess Payments.

   81

    8.04.

 

Agreement of Required Lenders.

   81

    8.05.

 

Liability of Agents.

   82

    8.06.

 

Notice of Default.

   83

    8.07.

 

Lenders’ Credit Decisions.

   83

    8.08.

 

Reimbursement and Indemnification.

   84

    8.09.

 

Rights of Agents.

   84

    8.10.

 

Independent Lenders and Issuing Bank.

   84

    8.11.

 

Notice of Transfer.

   85

    8.12.

 

Successor Agent.

   85

    8.13.

 

Reports and Financial Statements.

   85

    8.14.

 

Delinquent Lender.

   85

ARTICLE IX Miscellaneous

   86

    9.01.

 

Notices

   86

    9.02.

 

Waivers; Amendments

   87

    9.03.

 

The Buy Out.

   90

    9.04.

 

Expenses; Indemnity; Damage Waiver

   90

    9.05.

 

Designation of Lead Borrower as Borrowers’ Agent.

   92

    9.06.

 

Successors and Assigns

   93

    9.07.

 

Survival

   96

    9.08.

 

Counterparts; Integration; Effectiveness

   96

    9.09.

 

Severability

   97

    9.10.

 

Right of Setoff

   97

    9.11.

 

Governing Law; Jurisdiction; Consent to Service of Process.

   97

    9.12.

 

WAIVER OF JURY TRIAL

   97

 

(iii)



--------------------------------------------------------------------------------

    9.13.

  

Headings

   98

    9.14.

  

Interest Rate Limitation

   98

    9.15.

  

Additional Waivers.

   98

    9.16.

  

Confidentiality.

   100

    9.17.

  

Publicity.

   100

 

(iv)



--------------------------------------------------------------------------------

EXHIBITS

 

A.

  

Assignment and Acceptance

B-1.

  

Revolving Notes

B-2

  

Swingline Note

B-3

  

Term Note

C

  

Opinion of Counsel to Loan Parties

D.

  

Form of Compliance Certificate

E.

  

Borrowing Base Certificate

 

(v)



--------------------------------------------------------------------------------

SCHEDULES

 

1.1

 

Revolving Credit Lenders and Commitments

2.22(a)

 

DDAs

2.22(b)

 

Credit Card Arrangements

2.22(c)

 

Blocked Accounts

2.22(f)

 

Disbursement Accounts

3.05(c)(i)

 

Title to Properties; Real Estate Owned

3.05(c)(ii)

 

Leased Properties

3.06

 

Disclosed Matters

3.09

 

Taxes

3.12

 

Subsidiaries

3.13

 

Insurance

5.01(i)

 

Financial Reporting Requirements

6.01

 

Indebtedness

6.02

 

Liens

6.04

 

Investments

 

(vi)



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 22, 2004 among

 

THE WET SEAL, INC., a Delaware corporation, having its principal place of
business at 26972 Burbank, Foothill Ranch, California 92610, as Lead Borrower
for the Borrowers, being:

 

said WET SEAL, INC.,

 

WET SEAL CATALOG, INC., a Delaware corporation, having its principal place of
business at 26972 Burbank, Foothill Ranch, California 92610; and

 

THE WET SEAL RETAIL, INC., a Delaware corporation, having its principal place of
business at 26972 Burbank, Foothill Ranch, California 92610; and

 

WET SEAL GC, INC., a Virginia corporation, having its principal place of
business at 26972 Burbank, Foothill Ranch, California 92610, as Facility
Guarantor; and

 

the REVOLVING CREDIT LENDERS party hereto; and

 

BACK BAY CAPITAL FUNDING LLC, as Term Lender, a Delaware limited liability
company with offices at 40 Broad Street, Boston, Massachusetts 02109; and

 

FLEET RETAIL GROUP, INC., as Administrative Agent and Collateral Agent for the
Lenders, a Delaware corporation, having its principal place of business at 40
Broad Street, Boston, Massachusetts 02109; and

 

FLEET NATIONAL BANK, as Issuing Bank, a national banking association having a
place of business at 100 Federal Street, Boston, Massachusetts 02110;

 

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

 

RECITALS

 

WHEREAS, the Revolving Credit Lenders, the Agents, the Borrowers and Facility
Guarantor, have previously entered into a Credit Agreement dated as of May 26,
2004 (the “Existing Loan Agreement”);

 

WHEREAS, at the request of the Borrowers and Facility Guarantor, Fleet Retail
Group, Inc. has arranged for the Term Lender to provide a Term Loan in the
principal amount of $8,000,000;

 

WHEREAS, by this Agreement, the parties desire to amend and restate the Existing
Loan Agreement in its entirety as set forth herein.

 

1



--------------------------------------------------------------------------------

ARTICLE I

 

Definitions

 

1.01. Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

 

“ACH” shall mean automated clearing house transfers.

 

“Account” shall include, without limitation, “accounts” as defined in the UCC,
and also all: accounts, accounts receivable, receivables, and rights to payment
(whether or not earned by performance) (i) for property that has been or is to
be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services
rendered or to be rendered, (iii) for a policy of insurance issued or to be
issued, (iv) for a secondary obligation incurred or to be incurred, (v) for
energy provided or to be provided, (vi) for the use or hire of a vessel, (vii)
arising out of the use of a credit or charge card or information contained on or
used with that card, or (viii) for winnings in a lottery or other game of
chance.

 

“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate. The Adjusted LIBO Rate will be adjusted
automatically as to all LIBO Rate Loans then outstanding as of the effective
date of any change in the Statutory Reserve Rate.

 

“Administrative Agent” means Fleet, or any successor by merger to Fleet, in its
capacity as administrative agent for the Lenders hereunder.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” shall mean collectively, the Administrative Agent and the Collateral
Agent.

 

“Agreement” means this Amended and Restated Credit Agreement, as modified,
amended, supplemented or restated, and in effect from time to time.

 

“Applicable Law” means as to any Person: (i) all statutes, rules, regulations,
orders, or other requirements having the force of law and (ii) all court orders
and injunctions, and/or similar rulings, in each instance ((i) and (ii)) of or
by any Governmental Authority, or court, or tribunal which has jurisdiction over
such Person, or any property of such Person, or of any other Person for whose
conduct such Person would be responsible.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means initially, the rates for Prime Rate Loans and LIBO
Loans, set forth in Level 3, below:

 

Level

--------------------------------------------------------------------------------

  

Performance Criteria

--------------------------------------------------------------------------------

   Prime Rate Loans


--------------------------------------------------------------------------------

    LIBO Loans


--------------------------------------------------------------------------------

 

1

   Average Excess Availability greater than $35,000,000    0 %   1.25 %

2

   Average Excess Availability greater than $20,000,000 but less than or equal
to $35,000,000    0 %   1.50 %

3

   Average Excess Availability greater than $10,000,000 but less than or equal
to $20,000,000    0 %   1.75 %

4

   Average Excess Availability less than or equal to $10,000,000    0 %   2.00 %

 

The Applicable Margin shall be adjusted quarterly as of the first day of each
Fiscal Quarter, based upon the average Excess Availability for the immediately
preceding Fiscal Quarter. Notwithstanding the foregoing, the Applicable Margin
will be set at Level 3 on the Closing Date and will remain at Level 3 for the
period commencing on the Closing Date and ending November 26, 2004, unless
Excess Availability does not support the requirements of Level 3 or higher, in
which event the Applicable Margin will be set at Level 4. In no event shall the
Applicable Margin be set at Level 1 or 2 prior to November 26, 2004 (even if the
Excess Availability requirements for Level 1 or 2 have been met). Upon the
occurrence and during the continuance of an Event of Default, at the option of
the Administrative Agent or at the direction of the Required Revolving Credit
Lenders, interest shall be determined in the manner set forth in Section 2.10.

 

“Appraisal Percentage” shall mean 85%.

 

“Appraised Value” means the net appraised liquidation value of the Borrowers’
Eligible Inventory as set forth in the Borrowers’ stock ledger as determined
from time to time in accordance with an independent appraisal satisfactory to
the Administrative Agent.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Reserves” means such reserves as the Administrative Agent from
time to time determines in the Administrative Agent’s reasonable discretion as
being appropriate to reflect the impediments to the Agents’ ability to realize
upon the Collateral. Without limiting the generality of the foregoing,
Availability Reserves may include (but are not limited to) reserves based on (i)
Rent (but only if a landlord’s waiver, acceptable to the Administrative Agent,
has not been received by the Administrative Agent); (ii) Gift Certificates and
Merchandise Credit Liability; (iii) customs, duties, and other costs to release
Inventory which is being imported into the United States; (iv) outstanding
customer deposits, and (v) outstanding Taxes and other

 

3



--------------------------------------------------------------------------------

governmental charges, including, ad valorem, real estate, personal property,
sales, and other Taxes which might have priority over the interests of the
Collateral Agent in the Collateral; and (vi) salaries, wages and benefits due to
employees of any Borrower which might have priority over the interests of the
Collateral Agent in the Collateral.

 

“Blocked Account Agreements” has the meaning set forth in Section 2.22(c).

 

“Blocked Account Banks” shall mean the banks with whom the Borrowers have
entered into Blocked Account Agreements.

 

“Blocked Accounts” shall have the meaning set forth in Section 2.22(c).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrowers” means collectively, The Wet Seal, Inc., Wet Seal Catalog, Inc. and
The Wet Seal Retail, Inc.

 

“Borrowing” shall mean (a) the incurrence of Revolving Credit Loans of a single
Type on a single date and having, in the case of LIBO Loans, a single Interest
Period, or (b) a Swingline Loan.

 

“Borrowing Base” means, at any time of calculation, an amount equal to

 

(a) the Credit Card Advance Rate multiplied by the face amount of Eligible
Credit Card Receivables, plus

 

(b) the lesser of (i) the Appraisal Percentage of the Appraised Value of
Eligible Inventory, net of Inventory Reserves, or (ii) the Inventory Advance
Rate multiplied by the Cost of Eligible Inventory net of Inventory Reserves;
plus

 

(c) 100% of all Eligible Cash and Cash Equivalents, provided that Eligible Cash
and Cash Equivalents included in the Borrowing Base may not be withdrawn from
the respective account, thereby reducing the Borrowing Base, unless and until
the Lead Borrower furnishes the Administrative Agent with (i) notice of such
intended withdrawal and (ii) a Borrowing Base Certificate as of the date of such
proposed withdrawal reflecting that, after giving effect to such withdrawal, no
Overadvance will result; minus

 

(d) the then amount of all Availability Reserves.

 

“Borrowing Base Certificate” has the meaning assigned to such term in Section
5.01(f).

 

“Borrowing Request” means a request by the Lead Borrower for a Borrowing in
accordance with Section 2.03.

 

“Breakage Costs” shall have the meaning set forth in Section 2.19(b).

 

4



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts are authorized or required by
law to remain closed, provided that, when used in connection with a LIBO Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market. Except as
otherwise provided herein, if any day on which a payment is due is not a
Business Day, then the payment shall be due on the next day following which is a
Business Day and such extension of time shall be included in computing interest
and fees in connection with such payment.

 

“Buy Out” means the consummation of the transaction described in Section 9.03.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash and Cash Equivalents” means (i) unrestricted cash, and (ii) Cash
Equivalents.

 

“Cash Collateral Account” shall mean an interest-bearing account established by
the Borrowers with the Collateral Agent at Fleet under the sole and exclusive
dominion and control of the Collateral Agent designated as the “Wet Seal Cash
Collateral Account”.

 

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Event of Default, or (ii) the failure of the Borrowers to maintain Excess
Availability in an amount not less than $15,000,000 at any time.

 

“Cash Equivalents” means all investment products offered by Fleet for overnight
investment of cash as of the Closing Date, and such additional overnight
investments as may hereafter be offered by Fleet or any successor to Fleet,
subject to the prior approval of the Administrative Agent, not to be
unreasonably withheld.

 

“Cash Receipts” has the meaning provided therefor in Section 2.21(c).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“Change in Control” means, at any time, (a) during any period of twelve months,
individuals who at the beginning of such period constituted the board of
directors of the Lead Borrower (together with any new directors whose election
or appointment by such board of directors, or whose nomination for election by
shareholders of the Lead Borrower, as the case may be, was approved by a vote of
a majority of the directors still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
board of directors then in office; or (b) any person or group (within the
meaning of the Securities and Exchange Act of 1934, as amended) is or becomes
the beneficial owner (within the meaning of Rule 13d-3 and 13d-5 of the
Securities and Exchange Act of 1934, as amended, except that such person shall

 

5



--------------------------------------------------------------------------------

be deemed to have “beneficial ownership” of all shares that such person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time) directly or indirectly of fifty percent (50%) or more of
the total then outstanding voting power of the Voting Stock of the Lead Borrower
on a fully diluted basis, whether as a result of the issuance of securities of
the Lead Borrower, any merger, consolidation, liquidation or dissolution of the
Lead Borrower, any direct or indirect transfers of securities or otherwise, or
has the right or ability to Control the Lead Borrower; or (c) the Lead Borrower
fails to own one hundred percent (100%) of the capital stock of the other Loan
Parties.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.24(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Charges” has the meaning provided therefor in Section 9.12.

 

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02), with the consent of
the Term Lender, and the Term Loan is made.

 

“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.

 

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document.

 

“Collateral Agent” means FRG, in its capacity as collateral agent under the
Security Documents.

 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Borrowers in the ordinary course of
business of the Borrowers.

 

“Commitment” shall mean, with respect to each Lender, the aggregate commitment
of such Lender hereunder in the amount set forth opposite its name on Schedule
1.1 hereto or as may subsequently be set forth in the Register from time to
time, as the same may be reduced from time to time pursuant to Section 2.16.

 

“Commitment Percentage” shall mean, with respect to each Lender, that percentage
of the Commitments of all Lenders hereunder in the amount set forth opposite its
name on Schedule 1.1 hereto or as may subsequently be set forth in the Register
from time to time, as the same may be reduced from time to time pursuant to
Section 2.16.

 

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the

 

6



--------------------------------------------------------------------------------

Administrative Agent of a proposed course of action to be followed by the
Administrative Agent without such Lender’s giving the Administrative Agent
written notice of that Lender’s objection to such course of action.

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, refers to the application or preparation of such term, test,
statement or report (as applicable) based upon the consolidation, in accordance
with GAAP, of the financial condition or operating results of such Person and
its Subsidiaries.

 

“Control” means the possession, directly or indirectly, of the power (a) to vote
50% or more of the securities having ordinary voting power for the election of
directors of a Person, or (b) to direct or cause the direction of the management
or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise. The terms “Controlling” and “Controlled” have meanings
correlative thereto.

 

“Cost” means the cost of purchases, as reported on the Borrowers’ stock ledger,
based upon the Borrowers’ accounting practices which are in effect on the date
of this Agreement. “Cost” does not include inventory capitalization costs or
other non-purchase price charges (such as freight) used in the Borrowers’
calculation of cost of goods sold.

 

“Covenant Breach” means the failure of the Borrowers to comply with the
covenants set forth in Section 6.11 hereof, as amended from time to time.

 

“Credit Card Advance Rate” means 85%.

 

“Credit Card Agreements” has the meaning provided therefor in Section 2.22(c).

 

“Credit Extensions” as of any day, shall be equal to the sum of (a) the
principal balance of all Loans then outstanding, and (b) the then amount of the
Letter of Credit Outstandings.

 

“DDAs” means any checking or other demand deposit account maintained by any
Borrower.

 

“DDA Notification” has the meaning provided therefor in Section 2.22(c).

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Delinquent Lender” has the meaning therefor provided in Section 8.14.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Early Termination Fee” has the meaning therefor provided in Section 2.14.

 

“Eligible Assignee” means a bank, insurance company, or company engaged in the
business of making commercial loans having a combined capital and surplus in
excess of $300,000,000, or any Affiliate of any Lender, or a Related Fund of any
Lender, or any Person to whom a Lender assigns its rights and obligations under
this Agreement as part of an assignment

 

7



--------------------------------------------------------------------------------

and transfer of such Lender’s rights in and to a material portion of such
Lender’s portfolio of asset based credit facilities. For the purposes of this
Agreement, “Related Fund” shall mean, with respect to any Lender which is a fund
that invests in loans, any other such fund managed by the same investment
advisor as such Lender or by an Affiliate of such Lender or such advisor.

 

“Eligible Cash and Cash Equivalents” means Cash and Cash Equivalents of the
Borrowers, acceptable to the Administrative Agent, in its reasonable discretion,
subject to a first perfected security interest in favor of the Collateral Agent
for the benefit of itself and the Secured Parties, maintained in such accounts
under the control of the Collateral Agent, on terms and conditions reasonably
satisfactory to the Collateral Agent.

 

“Eligible Credit Card Receivables means Accounts due to a Borrower on a
non-recourse basis from Visa, MasterCard, American Express Co., Discover, and
other major credit card processors reasonably acceptable to the Administrative
Agent as arise in the ordinary course of business, which have been earned by
performance and are deemed by the Administrative Agent in its reasonable
discretion to be eligible for inclusion in the calculation of the Borrowing
Base. Without limiting the foregoing, unless otherwise approved in writing by
the Administrative Agent, none of the following shall be deemed to be Eligible
Credit Card Receivables:

 

(a) Accounts that have been outstanding for more than five (5) Business Days
from the date of sale;

 

(b) Accounts with respect to which a Borrower does not have good, valid and
marketable title thereto, free and clear of any Lien (other than Liens granted
to the Collateral Agent, for its benefit and the ratable benefit of the Secured
Parties, pursuant to the Security Documents);

 

(c) Accounts that are not subject to a first priority security interest in favor
of the Collateral Agent, for the benefit of itself and the Secured Parties (it
being the intent that chargebacks in the ordinary course by the credit card
processors shall not be deemed violative of this clause);

 

(d) Accounts which are disputed, are with recourse (other than standard
chargeback rights), or with respect to which a claim, counterclaim, offset or
chargeback has been asserted (to the extent of such claim, counterclaim, offset
or chargeback);

 

(e) Accounts which the Administrative Agent determines in its reasonable
discretion to be uncertain of collection.

 

“Eligible In-Transit Inventory” shall mean, as of the date of determination
thereof, without duplication of other Eligible Inventory, Inventory (a) which
has been shipped from a foreign location for receipt by a Borrower within sixty
(60) days of the date of determination, but which has not yet been delivered to
a Borrower, (b) for which payment has been made by a Borrower and title has
passed to a Borrower, (c) for which the document of title reflects a Borrower as
consignee (along with delivery to such Borrower of the documents of title with
respect thereto), (d) as to which the Collateral Agent has control over the
documents of title which evidence ownership of the subject Inventory (such as,
if requested by the Collateral Agent, by the delivery of a customs broker agency
agreement, satisfactory to the Collateral Agent), and (e) which otherwise would
constitute Eligible Inventory.

 

8



--------------------------------------------------------------------------------

“Eligible Inventory” shall mean, as of the date of determination thereof, (a)
Eligible In- Transit Inventory, (b) Eligible L/C Inventory, and (c) items of
Inventory of the Borrowers that are finished goods, merchantable and readily
saleable to the public in the ordinary course deemed by the Administrative Agent
in its reasonable discretion to be eligible for inclusion in the calculation of
the Borrowing Base. Without limiting the foregoing, unless otherwise approved in
writing by the Administrative Agent, none of the following shall be deemed to be
Eligible Inventory:

 

(a) Inventory that is not owned solely by a Borrower, or is leased or on
consignment or a Borrower does not have good and valid title thereto;

 

(b) Inventory (other than Eligible In-Transit Inventory and Eligible L/C
Inventory) that is not located at a distribution center used by a Borrower in
the ordinary course or at a property that is owned or leased by a Borrower;

 

(c) Inventory that represents (i) goods damaged, defective or otherwise
unmerchantable, (ii) goods that do not conform in all material respects to the
representations and warranties contained in this Agreement or any of the
Security Documents, or (iii) goods to be returned to the vendor;

 

(d) Inventory that is not located in the United States of America (excluding
territories and possessions thereof) other than Eligible In-Transit Inventory
and Eligible L/C Inventory;

 

(e) Inventory that is not subject to a perfected first-priority security
interest in favor of the Collateral Agent for the benefit of the Secured
Parties;

 

(f) Inventory which consists of supplies, samples, labels, bags, packaging, and
other similar non-merchandise categories;

 

(g) Inventory as to which insurance in compliance with the provisions of Section
5.07 hereof is not in effect; or

 

(h) Inventory which has been sold but not yet delivered or as to which the
Borrower has accepted a deposit.

 

“Eligible L/C Inventory” shall mean, as of the date of determination thereof,
without duplication of other Eligible Inventory, Inventory (a) not yet delivered
to a Borrower, (b) the purchase of which is supported by a Commercial Letter of
Credit having an expiry within sixty (60) days of such date of determination,
(c) for which the document of title reflects a Borrower as consignee (along with
delivery to such Borrower of the documents of title with respect thereto), (d)
as to which the Collateral Agent has control over the documents of title which
evidence ownership of the subject Inventory (such as, if requested by the
Collateral Agent, by the delivery of a customs broker agency agreement,
satisfactory to the Collateral Agent), and (e) which otherwise would constitute
Eligible Inventory.

 

9



--------------------------------------------------------------------------------

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
handling, treatment, storage, disposal, Release or threatened Release of any
Hazardous Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, natural resource damage, costs of
environmental remediation, administrative oversight costs, fines, penalties or
indemnities), of any Person directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Lead Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Lead Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Lead Borrower or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Lead Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by the Lead Borrower or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Lead Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Event of Default” has the meaning assigned to such term in Section 7.01. An
“Event of Default” shall be deemed to have occurred and to be continuing unless
and until that Event of Default has been duly waived or cured as provided
herein.

 

10



--------------------------------------------------------------------------------

“Excess Availability” means, as of any date of determination, the excess, if
any, of (a) the lesser of (i) the Borrowing Base, or (ii) the Term Loan
Borrowing Base, over (b) the outstanding Revolving Loan Credit Extensions.

 

“Excluded Taxes” means, with respect to the Agents, any Lender, the Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of the Borrowers hereunder, (a) income or franchise Taxes imposed on
(or measured by) its gross or net income by the United States of America, or by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar Tax imposed by any other
jurisdiction in which a Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by a Borrower under Section
2.28(b)), any withholding Tax that (i) is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from a
Borrower with respect to such withholding Tax pursuant to Section 2.26(a), or
(ii) is attributable to such Foreign Lender’s failure to comply with Sections
2.26(e) or (f).

 

“Existing Loan Agreement” have the meaning set forth in the Recitals.

 

“FRG” means Fleet Retail Group, Inc., a Delaware corporation.

 

“FRG Concentration Account” shall have the meaning set forth in Section 2.22(c).

 

“Facility Guarantee” means the Guarantee executed by the Facility Guarantors in
favor of the Agents, the Issuing Bank and the Lenders.

 

“Facility Guarantors” means each of the Subsidiaries of the Lead Borrower (other
than any Borrower), now existing or hereafter created, other than Foreign
Subsidiaries and the Borrowers.

 

“Facility Guarantors Collateral Documents” means all security agreements,
mortgages, pledge agreements, deeds of trust, and other instruments, documents
or agreements executed and delivered by any Facility Guarantor to secure the
Facility Guarantee.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” means the letter entitled “Fee Letter” between the Borrowers and
the Administrative Agent dated May 26, 2004, as such letter may from time to
time be amended.

 

11



--------------------------------------------------------------------------------

“Financial Officer” means, with respect to the Borrowers, the chief financial
officer, treasurer, controller or assistant controller of the Lead Borrower.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the Saturday nearest to the last day of each January,
April, July or October of such Fiscal Year in accordance with the fiscal
accounting calendar of the Borrowers.

 

“Fiscal Year” means any period of twelve consecutive months ending on the
Saturday nearest to the last day of January of any calendar year.

 

“Fleet” means Fleet National Bank, a national banking association.

 

“Fleet Disbursement Accounts” has the meaning provided therefor in Section
2.22(f).

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“Foreign Subsidiary” means any Subsidiary (a) that is organized under the laws
of a jurisdiction other than the United States of America or any State thereof
or the District of Columbia, (b) that conducts the major portion of its business
outside of the United States, and (c) all or substantially all of the property
and assets of which are located outside of the United States.

 

“Fronting Fee” has the meaning assigned to such term in Section 2.13(b).

 

“GAAP” means principles which are (a) consistent with those promulgated or
adopted by the Financial Accounting Standards Board and its predecessors (or
successors) in effect and applicable to that accounting period in respect of
which reference to GAAP is being made, and (b) consistently applied with past
financial statements of the Lead Borrower and its Subsidiaries adopting the same
principles.

 

“Gift Certificate and Merchandise Credit Liability” means, at any time, the
aggregate face value at such time of (a) outstanding gift certificates and gift
cards of the Borrowers entitling the holder thereof to use all or a portion of
the certificate to pay all or a portion of the purchase price for any Inventory,
and (b) outstanding merchandise credits of the Borrowers.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase

 

12



--------------------------------------------------------------------------------

of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, mold, fungi
or similar bacteria, and all other substances or wastes of any nature regulated
pursuant to any Environmental Law, including any material listed as a hazardous
substance under Section 101(14) of CERCLA.

 

“Hedging Agreement” means any interest rate protection agreement, interest rate
swap agreement, interest rate cap agreement, interest rate collar agreement,
foreign currency exchange agreement, commodity price protection agreement, or
other interest or currency exchange rate or commodity price hedging arrangement
designed to hedge against fluctuations in interest rates or foreign exchange
rates.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (including any obligations which are without
recourse to the credit of such Person) or with respect to deposits or advances
of any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid (excluding current accounts payable
incurred in the ordinary course of business), (d) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) all Hedging Agreements (provided
that for purposes hereof the amount of Indebtedness in respect of any Hedging
Agreement at any time shall equal the maximum aggregate net amount that a
Borrower would be required to pay if such Hedging Agreement were terminated at
that time), and (l) the principal and interest portions of all rental
obligations of such Person under any Synthetic Lease, Tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing where such
transaction is considered borrowed money indebtedness for Tax purposes but is
classified as an operating lease in accordance with GAAP. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

13



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning provided therefor in Section 9.03(b).

 

“Interest Payment Date” means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the first day of each calendar month, and (b) with respect to
any LIBO Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part, and, in addition, if such LIBO Loan has an
Interest Period of greater than three (3) months, the last day of the third
month of such Interest Period.

 

“Interest Period” means, with respect to any LIBO Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Lead Borrower may elect by notice to the Administrative Agent
in accordance with the provisions of this Agreement, provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month during which such Interest Period ends) shall end on the last
Business Day of the last calendar month of such Interest Period, (c) any
Interest Period which would otherwise end after the Termination Date shall end
on the Termination Date, and (d) notwithstanding the provisions of clause (c),
no Interest Period shall, unless approved by the Administrative Agent and all of
the Revolving Credit Lenders, have a duration of less than one month, and if any
Interest Period applicable to a LIBO Borrowing would be for a shorter period,
such Interest Period shall not be available hereunder. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Inventory” has the meaning assigned to such term in the Security Agreement.

 

“Inventory Advance Rate”: The following percentage during the period indicated:

 

(a) Wet Seal division

 

Calendar Period

--------------------------------------------------------------------------------

   Applicable
Percentage


--------------------------------------------------------------------------------

 

December 16 through March 31

   58 %

April 1 through September 30

   69 %

October 1 through December 15

   75 %

 

14



--------------------------------------------------------------------------------

(b) Arden B. division

 

Calendar Period

--------------------------------------------------------------------------------

   Applicable
Percentage


--------------------------------------------------------------------------------

 

December 16 through June 30

   81 %

July 1 through September 30

   91 %

October 1 through December 15

   95 %

 

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in the Administrative Agent’s reasonable discretion
with respect to the determination of the saleability, at retail, of the Eligible
Inventory or which reflect such other factors as affect the market value of the
Eligible Inventory. Without limiting the generality of the foregoing, Inventory
Reserves may include (but are not limited to) reserves based on obsolescence or
Shrink, or reasonably required by the Administrative Agent to protect Collateral
value based upon changes to the ordinary course business of the Borrowers.

 

“Investment” means (a) any stock, evidence of Indebtedness or other security,
including any option, warrant or other right to acquire any of the foregoing, of
another Person, (b) any loan, advance, contribution to capital, extension of
credit (except for current trade and customer accounts receivable for inventory
sold or services rendered in the ordinary course of business and payable in
accordance with customary trade terms) to another Person, (c) any purchase of
(i) stock or other securities of another Person, or (ii) any business or
undertaking of any Person (whether by purchase of assets or securities in one
transaction or a series of transactions), (d) any commitment or option to make
any such purchase, or (e) any other investment, in all cases whether now
existing or hereafter made.

 

“Issuing Bank” means Fleet, in its capacity as the issuer of Letters of Credit
hereunder, and any successor to Fleet in such capacity (which may only be a
Revolving Credit Lender selected by the Administrative Agent in its discretion,
including, without limitation, Bank of America). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“L/C Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“Lead Borrower” means The Wet Seal, Inc.

 

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which any Borrower is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

 

“Lenders” shall mean, collectively, the Revolving Credit Lenders and the Term
Lender.

 

15



--------------------------------------------------------------------------------

“Letter of Credit” shall mean a letter of credit that is (i) issued pursuant to
this Agreement for the account of a Borrower, (ii) a Standby Letter of Credit or
Commercial Letter of Credit, (iii) issued in connection with the purchase of
Inventory by a Borrower and for other purposes for which a Borrower has
historically obtained letters of credit, or for any other purpose that is
reasonably acceptable to the Administrative Agent, and (iv) in form and
substance reasonably satisfactory to the Issuing Bank.

 

“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.13.

 

“Letter of Credit Outstandings” shall mean, at any time, the sum of (a) with
respect to Letters of Credit outstanding at such time, the aggregate maximum
amount that then is or at any time thereafter may become available for drawing
or payment thereunder plus (b) all amounts theretofore drawn or paid under
Letters of Credit for which the Issuing Bank has not then been reimbursed.

 

“LIBO Borrowing” shall mean a Borrowing comprised of LIBO Loans.

 

“LIBO Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Article
II.

 

“LIBO Rate” means, with respect to any LIBO Borrowing for any Interest Period,
the rate of interest (rounded upwards, if necessary, to the next 1/16 of 1%) per
annum at which deposits in dollars are offered by banks in the London interbank
market, appearing on Reuters Screen FRBD as of 11:00 a.m. (London time) two (2)
Business Days before the first day of the Interest Period for the subject LIBO
Borrowing, for a deposit approximately in the amount of the subject Borrowing
and for a period of time approximately equal to such Interest Period; provided,
however, if the rate described above does not appear on the Reuters System on
any applicable interest determination date, the LIBO Rate shall be the rate
(rounded upward, if necessary, to the nearest 1/16 of one percent (1%)),
determined on the basis of the offered rates for deposits in dollars for a
period of time comparable to such Interest Period which are offered to the
Administrative Agent by two (2) major banks in the London interbank market as
selected by Administrative Agent at approximately 11:00 a.m. London time, on the
day that is two (2) Business Days preceding the first day of such Interest
Period. In the event that the Administrative Agent is unable to obtain any such
quotation as provided above, it will be deemed that a LIBO Rate pursuant to a
LIBO Borrowing cannot be obtained.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Liquidation” shall mean the exercise, by the Administrative Agent, of those
rights and remedies accorded to the Administrative Agent under the Loan
Documents and Applicable Law as a creditor of the Loan Parties following and on
account of the occurrence of an Event of Default looking towards the realization
on the Collateral.

 

16



--------------------------------------------------------------------------------

“Loan Ceiling” means $50,000,000, as such amount may be modified in accordance
with the terms of this Agreement.

 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the Fee
Letter, the Term Loan Fee Letter, all Borrowing Base Certificates, the Blocked
Account Agreements, the DDA Notifications, the Credit Card Agreements, the
Security Documents, the Facility Guarantee, the Facility Guarantors Collateral
Documents, and any other instrument or agreement now or hereafter executed and
delivered in connection herewith, each as amended and in effect from time to
time.

 

“Loan Party” or “Loan Parties” means the Borrowers and the Facility Guarantors.

 

“Loans” shall mean all loans at any time made to the Borrowers or for account of
the Borrowers pursuant to this Agreement, whether constituting Revolving Credit
Loans or the Term Loan.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, assets, or condition, financial or otherwise, of the Lead
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Loan
Parties to perform any material obligation or to pay any Obligations under this
Agreement or any of the other Loan Documents, or (c) the validity or
enforceability of this Agreement or any of the other Loan Documents or any of
the material rights or remedies of the Administrative Agent, the Collateral
Agent or the Lenders hereunder or thereunder. In determining whether any
individual event would result in a Material Adverse Effect, notwithstanding that
such event in and of itself does not have such effect, a Material Adverse Effect
shall be deemed to have occurred if the cumulative effect of such event and all
other then existing events would result in a Material Adverse Effect.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrowers in an aggregate principal amount
exceeding $20,000,000. For purposes of determining the amount of Material
Indebtedness at any time, the “principal amount” of the obligations in respect
of any Hedging Agreement at such time shall be the maximum aggregate amount that
a Borrower would be required to pay if such Hedging Agreement were terminated at
that time.

 

“Maturity Date” means May 26, 2007.

 

“Maximum Rate” has the meaning provided therefor in Section 9.14.

 

“Minority Revolving Credit Lenders” has the meaning provided therefor in Section
9.02(e).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

17



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Lead Borrower or any ERISA Affiliate is making or accruing
an obligation to make contributions, or has within the preceding five plan years
made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Lead Borrower
or any of its Subsidiaries or any ERISA Affiliate and at least one Person other
than the Lead Borrower, any Subsidiary or the ERISA Affiliate or (b) was so
maintained and in respect of which the Lead Borrower, any Subsidiary or any
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Notes” shall mean (i) the promissory notes of the Borrowers substantially in
the form of Exhibit B-1, each payable to the order of a Revolving Credit Lender,
evidencing the Revolving Credit Loans, and (ii) the promissory note of the
Borrowers substantially in the form of Exhibit B-2, payable to the Swingline
Lender, evidencing the Swingline Loans, and (iii) the promissory note of the
Borrowers substantially in the form of Exhibit B-3, payable to the Term Lender,
evidencing the Term Loan.

 

“Obligations” means (a) the due and punctual payment by the Loan Parties of (i)
the principal of, and interest (including all interest that accrues after the
commencement of any case or proceeding by or against any Loan Party under any
federal or state bankruptcy, insolvency, receivership or similar law, whether or
not allowed in such case or proceeding) on the Loans, as and when due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Loan Parties under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise, of the Loan Parties to the Secured
Parties under the Credit Agreement and the other Loan Documents, and (b) the due
and punctual performance of all covenants, agreements, obligations and
liabilities of the Loan Parties under or pursuant to the Credit Agreement and
the other Loan Documents, (c) any Hedging Agreements which are permitted
pursuant to Section 6.01(a)(vi) hereof, and (d) any transaction with FRG or
Fleet, or any of their respective Affiliates, which arises out of any cash
management, depository, investment, letter of credit, or other banking or
financial services provided by any such Person.

 

“Organizational Document” means, relative to any Loan Party, its partnership
agreement, its certificate of incorporation, its by-laws and all shareholder or
equity holder agreements, voting trusts and similar arrangements to which such
Loan Party is a party or which is applicable to its capital stock, its
partnership agreement and all other arrangements relating to the control or
management of such entity.

 

“Other Taxes” means any and all current or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

18



--------------------------------------------------------------------------------

“Overadvance” means, at any time of calculation, a circumstance in which the
Revolving Loan Credit Extensions exceed the least of (a) the Revolving Loan
Credit Commitments or (b) the Borrowing Base, or (c) the Term Loan Borrowing
Base.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.05;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k); and

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of a Borrower or any Subsidiary;

 

provided that, except as provided in any one or more of clauses (a) through (f)
above, the term “Permitted Encumbrances” shall not include any Lien securing
Indebtedness.

 

“Permitted Investments” means each of the following:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), and municipal securities with an “AA”
long-term credit rating obtainable from S&P and/or from Moody’s, including
pre-funded municipal bonds escrowed to maturity and guaranteed by the securities
issued by the United States of America (or by any agency thereof);

 

(b) Investments in commercial paper (taxable and tax-exempt);

 

19



--------------------------------------------------------------------------------

(c) Investments in (i) securities issued by a corporation (other than a Loan
Party or an Affiliate of a Loan Party) and denominated in U.S. Dollars maturing
within three (3) years from the date of acquisition thereof and having, at such
date of acquisition, the long-term credit rating of “A/A” or the short-term
credit rating of “A1/P1 SP1/MIG-1” or better obtainable from S&P and/or from
Moody’s, (ii) securities issued by a Lender or another banking institution with
total assets in excess of $2,000,000,000 maturing within three (3) years from
the date of acquisition thereof; and (iii) auction rate preferred stock or bonds
having, at such date of acquisition, the long-term credit rating of “AA” with a
reset and maturing within 180 days from the date of acquisition thereof;

 

(d) Investments in certificates of deposit, banker’s acceptances and time
deposits (including Eurodollar denominated and Yankee issues) maturing within
three (3) years from the date of acquisition thereof issued or guaranteed by or
placed with, and demand deposit and money market deposit accounts issued or
offered by, any Lender or another banking institution with total assets in
excess of $2,000,000,000;

 

(e) fully collateralized repurchase agreements for securities described in
clause (a) above (without regard to the limitation on maturity contained in such
clause) and entered into with any primary dealer and having a market value at
the time that such repurchase agreement is entered into of not less than 100% of
the repurchase obligation of such counterparty entity with whom such repurchase
agreement has been entered into;

 

(f) short-term Tax exempt securities (including municipal notes, auction rate
floaters and floating rate notes); and

 

(g) Shares of investment companies that are registered under the Investment
Company Act of 1940, as amended, and invest solely in one or more of the types
of securities described in clauses (a) through (f) above.

 

provided that, notwithstanding the foregoing, no such Investments shall be
permitted (i) after the occurrence of a Cash Dominion Event, unless no Loans are
then outstanding, and (ii) unless such Investments are pledged to the Collateral
Agent as additional collateral for the Obligations pursuant to such agreements
as may be reasonably required by the Collateral Agent.

 

“Permitted Overadvance” means an Overadvance determined by the Administrative
Agent, in its reasonable discretion, (a) which is made to maintain, protect or
preserve the Collateral and/or the Lenders’ rights under the Loan Documents, or
(b) which is otherwise in the Lenders’ interests; provided that Permitted
Overadvances shall not (i) exceed the lesser of (A) ten percent (10%) of the
Borrowing Base, or (B) ten percent (10%) of the Term Loan Borrowing Base, in the
aggregate outstanding at any time or (ii) remain outstanding for more than
forty-five (45) consecutive Business Days, unless in case of clause (ii), the
Required Supermajority Revolving Credit Lenders and the Term Lender otherwise
agree, provided that in any twelve (12) month period no Permitted Overadvances
shall be made if during such period there have been two (2) prior periods which
satisfied the terms of subsections (i) and (ii) above; and provided further that
the foregoing shall not (1) modify or abrogate any of the provisions of Section
2.06(f) hereof regarding the Revolving Credit Lender’s obligations with respect
to L/C Disbursements, or (2) result in any claim or liability against the
Administrative Agent (regardless

 

20



--------------------------------------------------------------------------------

of the amount of any Overadvance) for “inadvertent Overadvances” (i.e. where an
Overadvance results from changed circumstances beyond the control of the
Administrative Agent (such as a reduction in the collateral value)), and further
provided that in no event shall the Administrative Agent make an Overadvance, if
after giving effect thereto, the principal amount of the Revolving Loan Credit
Extensions (including any Overadvance or proposed Overadvance) would exceed the
Revolving Loan Credit Commitments.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Pledge Agreement” means the Pledge Agreement dated as of May 26, 2004 among the
Loan Parties and the Collateral Agent for the benefit of the Secured Parties, as
amended and in effect from time to time.

 

“Prime Rate” shall mean, for any day, the higher of (a) the variable annual rate
of interest then most recently announced by Fleet at its head office in Boston,
Massachusetts as its “Prime Rate” and (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% (0.50%) per annum. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate being charged to
any customer. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations thereof in accordance with the terms hereof, the Prime Rate shall be
determined without regard to clause (b) of the first sentence of this
definition, until the circumstances giving rise to such inability no longer
exist. Any change in the Prime Rate due to a change in Fleet’s Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective date of such
change in Fleet’s Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Prime Rate Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Prime Rate in accordance with the provisions of Article II.

 

“Real Estate” means all land, together with the buildings, structures, parking
areas, and other improvements thereon, now or hereafter owned by any Loan Party,
including all easements, rights-of-way, and similar rights relating thereto and
all leases, tenancies, and occupancies thereof.

 

“Register” has the meaning set forth in Section 9.04(c).

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

21



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” has the meaning set forth in Section 101(22) of CERCLA.

 

“Required Lenders” shall mean, subject to the provisions of Section 8.14, at any
time, Lenders, the sum of whose Commitments exceeds 50% of the sum of the Total
Commitments, or if the Revolving Credit Commitments have been terminated,
Lenders whose percentage of the outstanding Obligations (after settlement and
repayment of all Swingline Loans by the Revolving Credit Lenders) aggregate
greater than 50% of all such Obligations, it being understood, for avoidance of
doubt, that any provision hereof that requires the vote of the Required Lenders
shall not require the consent of the holders of the Obligations described in
clause (c) or (d) of such definition (as such definition is in effect on the
Closing Date).

 

“Required Revolving Credit Lenders” shall mean, subject to the provisions of
Section 8.14, at any time, Revolving Credit Lenders having Revolving Credit
Commitments greater than 50% of the Total Revolving Credit Commitments, or if
the Revolving Credit Commitments have been terminated, Revolving Credit Lenders
whose percentage of the outstanding Obligations (other than Term Loan
Obligations) (after settlement and repayment of all Swingline Loans by the
Revolving Credit Lenders) aggregate greater than 50% of all such Obligations, it
being understood, for avoidance of doubt, that any provision hereof that
requires the vote of the Required Revolving Credit Lenders shall not require the
consent of the holders of the Obligations described in clause (c) or (d) of such
definition (as such definition is in effect on the Closing Date).

 

“Required Supermajority Revolving Credit Lenders” shall mean, subject to the
provisions of Section 8.14, at any time, Revolving Credit Lenders having
Revolving Credit Commitments outstanding representing at least 66 2/3% of the
Total Revolving Credit Commitments outstanding or if the Revolving Credit
Commitments have been terminated, Revolving Credit Lenders whose percentage of
the outstanding Obligations (other than Term Loan Obligations)(after settlement
and repayment of all Swingline Loans by the Revolving Credit Lenders) aggregate
not less than 66 2/3% of all such Obligations, it being understood, for the
avoidance of doubt, that any provision hereof that requires the vote of the
Required Supermajority Revolving Credit Lenders shall not require the consent of
the holders of the Obligations described in clause (c) or (d) of such definition
(as such definition is in effect on the Closing Date).

 

“Reserves” means all (if any) Inventory Reserves and Availability Reserves.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of any Loan Party or any Subsidiary of any Loan Party, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of capital stock of
any Loan Party or any such Subsidiary or any option, warrant or other right to
acquire any such shares of capital stock of any Loan Party or any such
Subsidiary. Without limiting the foregoing,

 

22



--------------------------------------------------------------------------------

“Restricted Payments” with respect to any Person shall also include all payments
made by such Person with respect to any stock appreciation rights, plans, equity
incentive or achievement plans or any similar plans and all proceeds of a
dissolution or liquidation of such Person payable to the shareholders of such
Person.

 

“Revolving Credit Lender(s)” shall mean the Person(s) identified on Schedule 1.1
hereto and each assignee that becomes a party to this Agreement as set forth in
Section 9.04(b).

 

“Revolving Credit Loans” shall mean all loans at any time made by any Revolving
Credit Lender pursuant to Section 2.03 or Section 2.07 and, to the extent
applicable, shall include Swingline Loans made by the Swingline Lender pursuant
to Section 2.05.

 

“Revolving Credit Notes” shall mean (i) the promissory notes of the Borrowers
substantially in the form of Exhibit B-1, each payable to the order of a
Revolving Credit Lender, evidencing the Revolving Credit Loans, and (ii) the
promissory note of the Borrowers substantially in the form of Exhibit B-2,
payable to the Swingline Lender, evidencing the Swingline Loans.

 

“Revolving Credit Obligations” shall mean the aggregate of the Borrowers’
liabilities, obligations, and indebtedness of any character on account of or in
respect to the Revolving Loan Credit Extensions.

 

“Revolving Loan Credit Commitment” shall mean, with respect to each Revolving
Credit Lender, the commitment of such Revolving Credit Lender hereunder set
forth as its Revolving Loan Credit Commitment opposite its name on Schedule 1.1
hereto or as may subsequently be set forth in the Register from time to time, as
the same may be reduced from time to time pursuant to Section 2.16.

 

“Revolving Loan Credit Commitment Percentage” shall mean at any time, with
respect to each Revolving Credit Lender, the percentage obtained by dividing its
Revolving Loan Credit Commitment at such time by all Revolving Loan Credit
Commitments at such time.

 

“Revolving Loan Credit Extensions” as of any day, shall be equal to the sum of
(a) the principal balance of all Revolving Credit Loans then outstanding and (b)
the then amount of the Letter of Credit Outstandings.

 

“S&P” means Standard & Poor’s.

 

“SEC” means the Securities and Exchange Commission.

 

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

 

“Security Agreement” means the Security Agreement dated as of May 26, 2004 among
the Loan Parties and the Collateral Agent for the benefit of the Secured
Parties, as amended and in effect from time to time.

 

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Facility Guarantors Collateral Documents, and each other security agreement or
other instrument or document executed and delivered pursuant to Sections 5.13 or
5.14 to secure any of the Obligations.

 

23



--------------------------------------------------------------------------------

“Settlement Date” has the meaning provided in Section 2.07(b) hereof.

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Lead Borrower
or any of its Subsidiaries or any ERISA Affiliate and no Person other than the
Lead Borrower, its Subsidiaries or the ERISA Affiliate or (b) was so maintained
and in respect of which the Lead Borrower, any Subsidiary or any ERISA Affiliate
could have liability under Section 4069 of ERISA in the event such plan has been
or were to be terminated.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuations, all of the properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair saleable value of the properties and assets of such
Person is not less than the amount that would be required to pay the probable
liability of such Person on its debts as they become absolute and matured, (c)
such Person is able to realize upon its properties and assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (d) such Person does not intend to, and
does not believe that it will, incur debts beyond such Person’s ability to pay
as such debts mature, and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged. The amount of all Guarantees at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, can reasonably be expected to become an actual or matured
liability.

 

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

 

“Standstill Period” means (i) a period of 10 consecutive days, initiated by
written notice by the Term Lender to the Administrative Agent at any time after
the occurrence, and during the continuance, of a Term Loan Action Event pursuant
to Subsection (e) of the definition of Term Loan Action Event, and (ii) for all
other Term Loan Action Events, a period of 15 consecutive days, initiated by
written notice by the Term Lender to the Administrative Agent at any time after
the occurrence, and during the continuance, of a Term Loan Action Event. A
Standstill Period shall not have elapsed if (i) acceleration of the Loans has
been stayed by judicial process; or (ii) as applicable (A) if the relevant Term
Loan Action Event had been a Term Loan Availability Breach, on three (3)
consecutive Business Days during the relevant Standstill Period, no Term Loan
Availability Breach exists or occurs; or (B) if the relevant Term Loan Action
Event is a breach by the Borrowers of Section 6.11 of this Agreement, on three
(3) consecutive Business Days during the relevant Standstill Period, there is no
breach of Section 6.11; or (C) if the relevant Term Loan Action Event is a Term
Loan Payment Breach, all then payments due on the Term Loan (other than those
which would be due only if the Term Loan were accelerated) are paid prior to the
expiry of the relevant Standstill Period.

 

24



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Revolving Credit
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment, in form and on terms approved by the Administrative Agent
and the Term Lender in writing, to the prior payment in full of the Obligations.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s Consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

 

“Swingline Lender” means FRG, in its capacity as Revolving Credit Lender of
Swingline Loans hereunder.

 

“Swingline Loan” shall mean a Loan made by the Swingline Lender to the Borrowers
pursuant to Section 2.05 hereof.

 

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

 

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Lender” shall mean Back Bay Capital Funding LLC, a Delaware limited
liability company.

 

25



--------------------------------------------------------------------------------

“Term Loan Action Event” means the occurrence of any of the following:

 

(a) a Term Loan Availability Breach;

 

(b) a Term Loan Payment Breach;

 

(c) a Covenant Breach;

 

(d) an Event of Default exists under Section 7.01(d) (solely with respect to a
default under Section 5.01(f)), (k), or (o); or

 

(e) the failure of the Revolving Credit Lenders to fund all of a request for
Revolving Credit Loans for a duration of three (3) or more consecutive days,
more than two (2) times in any twelve (12) month period.

 

“Term Loan Availability Breach” means, except as permitted pursuant to Section
2.04, that the result of the following is equal to or less than zero:

 

(a) The lesser of (i) the Term Loan Borrowing Base, or (ii) the Borrowing Base;
minus

 

(b) The Revolving Loan Credit Extensions then outstanding; minus

 

(c) The aggregate of the Availability Reserves.

 

“Term Loan Borrowing Base” means, at any time of calculation, an amount equal to

 

(a) the Credit Card Advance Rate multiplied by the face amount of Eligible
Credit Card Receivables, plus

 

(b) 105% of the Appraised Value of Eligible Inventory, net of Inventory
Reserves; plus

 

(c) 100% of all Eligible Cash and Cash Equivalents, provided that Eligible Cash
and Cash Equivalents included in the Term Loan Borrowing Base may not be
withdrawn from the respective account, thereby reducing the Term Loan Borrowing
Base, unless and until the Lead Borrower furnishes the Administrative Agent with
(i) notice of such intended withdrawal and (ii) a Borrowing Base Certificate as
of the date of such proposed withdrawal reflecting that, after giving effect to
such withdrawal, no Overadvance will result; minus

 

(d) the then amount of all Availability Reserves; minus

 

(e) the then amount of the Term Loan outstanding.

 

“Term Loan Commitment Fee” has the meaning provided therefor in the Term Loan
Fee Letter.

 

“Term Loan Early Termination Fee” has the meaning set forth in Section 2.11(b).

 

26



--------------------------------------------------------------------------------

“Term Loan Fee Letter” means the letter entitled “Term Loan Fee Letter” among
the Borrowers and the Term Lender of even date herewith, as such letter may from
time to time be amended.

 

“Term Loan Fees” means the Term Loan Commitment Fee, the Term Loan Early
Termination Fee, and all other fees (such as a fee (if any) on account of the
execution of an amendment of any Loan Document) payable by the Borrowers in
respect of the Term Loan.

 

“Term Loan Interest Payment Date” has the meaning set forth in Section
2.09(b)(ii).

 

“Term Loan Interest Rate” means the Prime Rate plus seven percent (7%) per
annum.

 

“Term Loan Obligations” means the aggregate of the Obligations of any character
to the Term Lender under the Loan Documents.

 

“Term Loan Payment Breach” means the failure by the Borrowers to have made any
payment when due on account of the Term Loan Obligations or Term Loan Fees.

 

“Term Loan” shall mean the term loan in the principal amount of $8,000,000 to be
made by the Term Lender to the Borrowers in accordance with the provisions of
Section 2.01(b).

 

“Term Note” shall mean the promissory note of the Borrowers, substantially in
the form of Exhibit B-3, payable to the order of the Term Lender, evidencing the
Term Loan.

 

“Termination Date” shall mean the earliest to occur of (i) the Maturity Date, or
(ii) the date on which the maturity of the Loans are accelerated and the
Commitments are terminated in accordance with Section 7.01, or (iii) the date of
the occurrence of any Event of Default pursuant to Section 7.01(h) or 7.01(i)
hereof, or (iv) the date of the taking of any action by any Agent upon the
request of the Term Lender pursuant to Section 7.02.

 

“Total Commitment” shall mean, at any time, the sum of the Commitments at such
time. As of the Closing Date, the Total Commitments aggregate $58,000,000.

 

“Total Revolving Loan Credit Commitments” shall mean, at any time, the sum of
the Revolving Loan Credit Commitments at such time. As of the Closing Date, the
Total Revolving Commitments aggregate $50,000,000.

 

“Type”, when used in reference to any Revolving Credit Loan or Borrowing, refers
to whether the rate of interest on such Revolving Credit Loan, or on the
Revolving Credit Loans comprising such Borrowing, is determined by reference to
the Adjusted LIBO Rate or the Prime Rate.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the Commonwealth of Massachusetts.

 

“Unused Commitment” shall mean, on any day, (a) the then aggregate amount of the
Revolving Loan Credit Commitments minus (b) the sum of (i) the principal amount
of Revolving Credit Loans then outstanding (including the principal amount of
Swingline Loans then outstanding) and (ii) the then Letter of Credit
Outstandings.

 

27



--------------------------------------------------------------------------------

“Voting Stock” means, with respect to any corporation, the outstanding stock of
all classes (or equivalent interests) which ordinarily, in the absence of
contingencies, entitles holders thereof to vote for the election of directors
(or Persons performing similar functions) of such corporation, even though the
right so to vote has been suspended by the happening of such contingency.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Yield Revenue” means all amounts which are (or would be) payable on account of
the Term Loan Commitment Fee paid at the Closing Date, and the Term Loan
Interest Rate (as if all interest on the principal being prepaid were paid in
cash on the relevant Term Loan Interest Payment Date) with respect to the Term
Loan.

 

1.02. Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

1.03. Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect on the Closing Date, provided that, if the Lead Borrower
notifies the Administrative Agent that the Borrowers request an amendment to any
provision hereof to reflect the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Lead Borrower that the Required
Revolving Credit Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such provision shall have been
amended in accordance herewith.

 

28



--------------------------------------------------------------------------------

ARTICLE II

 

Amount and Terms of Credit

 

2.01. Commitment of the Revolving Credit Lenders; Term Loan.

 

(a) Each Revolving Credit Lender severally and not jointly with any other
Revolving Credit Lender, agrees, upon the terms and subject to the conditions
herein set forth, to extend credit to the Borrowers on a revolving basis, in the
form of Revolving Credit Loans and Letters of Credit and in an amount not to
exceed the lesser of such Revolving Credit Lender’s Revolving Loan Credit
Commitment or such Revolving Credit Lender’s Revolving Loan Credit Commitment
Percentage of the Borrowing Base, subject to the following limitations:

 

(i) The aggregate outstanding amount of the Revolving Loan Credit Extensions
shall not at any time exceed the lower of (i) $50,000,000, or any other amount
to which the Revolving Loan Credit Commitments have then been reduced by the
Borrower pursuant to Section 2.16, and (ii) the then amount of the Borrowing
Base, and (iii) the then amount of the Term Loan Borrowing Base.

 

(ii) No Revolving Credit Lender shall be obligated to issue any Letter of
Credit, and Letters of Credit shall be available from the Issuing Bank, subject
to the ratable participation of all Revolving Credit Lenders, as set forth in
Section 2.06. The Borrowers will not at any time permit the aggregate Letter of
Credit Outstandings to exceed $50,000,000.

 

(iii) Subject to all of the other provisions of this Agreement, Revolving Credit
Loans that are repaid may be reborrowed prior to the Termination Date. No new
Revolving Loan Credit Extension, however, shall be made to the Borrowers after
the Termination Date.

 

(b) The Term Lender agrees, upon the terms and subject to the conditions herein
set forth, on the Closing Date to make a Term Loan to the Borrowers in a single
drawing in an amount equal to $8,000,000. Any portion of the Term Loan that is
repaid may not be reborrowed.

 

(c) Each Borrowing of Revolving Credit Loans (other than Swingline Loans) shall
be made by the Revolving Credit Lenders pro rata in accordance with their
respective Revolving Loan Credit Commitment Percentages. The failure of any
Revolving Credit Lender to make any Revolving Credit Loan shall neither relieve
any other Revolving Credit Lender of its obligation to fund its Revolving Credit
Loan in accordance with the provisions of this Agreement nor increase the
obligation of any such other Revolving Credit Lender.

 

2.02. Reserves; Changes to Reserves.

 

(a) The initial Inventory Reserves and Availability Reserves as of the date of
this Agreement are the following:

 

(i) Shrink (an Inventory Reserve).

 

29



--------------------------------------------------------------------------------

(ii) Rent (an Availability reserve): Two months’ rent (but only if a landlord’s
waiver, acceptable to the Collateral Agent, has not been received by the
Collateral Agent) as to any of any Borrower’s locations in Pennsylvania,
Virginia or Washington

 

(iii) Gift Certificates and Merchant Credit Liabilities (an Availability
reserve): 50% of the amount thereof reflected on the Borrowers’ books and
records.

 

(b) The Administrative Agent may hereafter establish additional Reserves or
change any of the foregoing Reserves, in the exercise of the reasonable judgment
of the Administrative Agent.

 

2.03. Making of Loans.

 

(a) Except as set forth in Sections 2.17 and 2.25, Loans (other than Swingline
Loans) by the Revolving Credit Lenders shall be either Prime Rate Loans or LIBO
Loans as the Lead Borrower may request subject to and in accordance with this
Section 2.03, provided that all Swingline Loans shall be only Prime Rate Loans.
All Revolving Credit Loans made pursuant to the same Borrowing shall, unless
otherwise specifically provided herein, be Loans of the same Type. Each
Revolving Credit Lender may fulfill its Commitment with respect to any Loan by
causing any lending office of such Revolving Credit Lender to make such Loan;
but any such use of a lending office shall not affect the obligation of the
Borrowers to repay such Loan in accordance with the terms of the applicable
Note. Each Revolving Credit Lender shall, subject to its overall policy
considerations, use reasonable efforts (but shall not be obligated) to select a
lending office which will not result in the payment of increased costs by the
Borrowers pursuant to Section 2.25. Subject to the other provisions of this
Section 2.03 and the provisions of Section 2.25, Borrowings of Loans of more
than one Type may be incurred at the same time, but no more than four (4)
Borrowings of LIBO Loans may be outstanding at any time.

 

(b) The Lead Borrower shall give the Administrative Agent three Business Days’
prior telephonic notice (thereafter confirmed in writing) of each Borrowing of
LIBO Loans and one Business Days’ notice of each Borrowing of Prime Rate Loans.
Any such notice, to be effective, must be received by the Administrative Agent
not later than 12:00 p.m., Boston time, on the third Business Day in the case of
LIBO Loans prior to the date on which, and 1:00 p.m. Boston time one Business
Day prior to the date of Borrowing in the case of Prime Rate Loans that, such
Borrowing is to be made. Notwithstanding the foregoing, in the case of Prime
Rate Loans, provided that there is only one Revolving Credit Lender under this
Agreement, the Lead Borrower shall give the Administrative Agent notice each
Borrowing of Prime Rate Loan prior to 1:00 p.m. Boston time on the Business Day
of the requested Borrowing. Such notice shall be irrevocable and shall specify
the amount of the proposed Borrowing (which shall be not less than $1,000,000 in
the case of LIBO Loans, and in an integral multiple of $500,000, and not less
than $100,000 in the case of Prime Rate Loans) and the date thereof (which

 

30



--------------------------------------------------------------------------------

shall be a Business Day) and shall contain disbursement instructions. Such
notice shall specify whether the Borrowing then being requested is to be a
Borrowing of Prime Rate Loans or LIBO Loans and, if LIBO Loans, the Interest
Period with respect thereto. If no election of Interest Period is specified in
any such notice for a Borrowing of LIBO Loans, such notice shall be deemed a
request for an Interest Period of one month. If no election is made as to the
Type of Loan, such notice shall be deemed a request for Borrowing of Prime Rate
Loans. The Administrative Agent shall promptly notify each Revolving Credit
Lender of its proportionate share of such Borrowing, the date of such Borrowing,
the Type of Borrowing being requested and the Interest Period or Interest
Periods applicable thereto, as appropriate. On the borrowing date specified in
such notice, each Revolving Credit Lender shall make its share of the Borrowing
available at the office of Fleet at 100 Federal Street, Boston, Massachusetts
02110, no later than 1:00 p.m., Boston time, in immediately available funds.
Unless the Administrative Agent shall have received notice from a Revolving
Credit Lender prior to the proposed date of any Borrowing that such Revolving
Credit Lender will not make available to the Administrative Agent such Revolving
Credit Lender’s share of such Borrowing, the Administrative Agent may assume
that such Revolving Credit Lender has made such share available on such date in
accordance with this Section and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. In such event, if a Revolving
Credit Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Revolving Credit
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Revolving Credit Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrowers, the interest rate applicable to Prime Rate Loans. If such Revolving
Credit Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Revolving Credit Lender’s Loan included in such Borrowing.
Upon receipt of the funds made available by the Revolving Credit Lenders to fund
any Borrowing hereunder, the Administrative Agent shall disburse such funds into
a Fleet Disbursement Account or otherwise in the manner specified in the notice
of borrowing delivered by the Lead Borrower and shall use reasonable efforts to
make the funds so received from the Revolving Credit Lenders available to the
Borrowers no later than 4:00 p.m., Boston time.

 

(c) The Administrative Agent, without the request of any Borrower, may advance
any interest, fee, service charge, or other payment to which any Agent or their
Affiliates or any Lender is entitled from the Borrowers pursuant hereto or any
other Loan Document and may charge the same to the Loan Account notwithstanding
that an Overadvance may result thereby. The Administrative Agent shall advise
the Lead Borrower of any such advance or charge promptly after the making
thereof. Such action on the part of the Administrative Agent shall not
constitute a waiver of the Administrative Agent’s rights and the Borrowers’
obligations under Section 2.18(a). Any amount which is added to the principal
balance of the Loan Account as provided in this Section 2.03(c) shall bear
interest at the interest rate then and thereafter applicable to Prime Rate
Loans.

 

31



--------------------------------------------------------------------------------

2.04. Overadvances. The Agents and the Revolving Credit Lenders have no
obligation to make any Loan or to provide any Letter of Credit if an Overadvance
would result. The Administrative Agent may, in its discretion, make Permitted
Overadvances without the Consent of the Revolving Credit Lenders and the Term
Lender and each Revolving Credit Lender shall be bound thereby. Any Permitted
Overadvances may constitute Swingline Loans. The making of any Permitted
Overadvance is for the benefit of the Borrowers; such Permitted Overadvances
constitute Revolving Credit Loans and Obligations. The making of any such
Permitted Overadvances on any one occasion shall not obligate the Administrative
Agent or any Revolving Credit Lender to make or permit any Permitted
Overadvances on any other occasion or to permit such Permitted Overadvances to
remain outstanding.

 

2.05. Swingline Loans

 

(a) The Swingline Lender is authorized by the Revolving Credit Lenders, but is
not obligated, to make Swingline Loans up to (i) $5,000,000 plus (ii) the
maximum Permitted Overadvance, in the aggregate outstanding at any time,
consisting only of Prime Rate Loans, upon a notice of Borrowing received by the
Administrative Agent and the Swingline Lender (which notice may be submitted
prior to 1:00 p.m., Boston time, on the Business Day on which such Swingline
Loan is requested). Swingline Loans shall be subject to periodic settlement with
the Revolving Credit Lenders under Section 2.07 below.

 

(i) Swingline Loans shall only be made in the event that there is more than one
Revolving Credit Lender under this Agreement, and may be made only in the
following circumstances: (A) for administrative convenience, the Swingline
Lender may, but is not obligated to, make Swingline Loans in reliance upon the
Borrowers’ actual or deemed representations under Section 4.02, that the
applicable conditions for borrowing are satisfied or (B) for Permitted
Overadvances. If the conditions for borrowing under Section 4.02 cannot be
fulfilled, the Required Revolving Credit Lenders may direct the Swingline Lender
to, and the Swingline Lender thereupon shall, cease making Swingline Loans
(other than Permitted Overadvances) until such conditions can be satisfied or
are waived in accordance with Section 9.02 hereof. Unless the Required Revolving
Credit Lenders so direct the Swingline Lender, the Swingline Lender may, but is
not obligated to, continue to make Swingline Loans notwithstanding that the
conditions for borrowing under Section 4.02 cannot be fulfilled. No Swingline
Loans shall be made pursuant to this subsection (b) if the aggregate outstanding
amount of the Credit Extensions and Swingline Loans would exceed the lowest of
(i) $50,000,000 or any other amount to which the Revolving Loan Credit
Commitments have then been reduced by the Borrowers pursuant to Sections 2.16,
and (ii) (other than with respect to Permitted Overadvances) the then amount of
the Borrowing Base, and (iii) the amount of the Term Loan Borrowing Base.

 

32



--------------------------------------------------------------------------------

2.06. Letters of Credit.

 

(a) Upon the terms and subject to the conditions herein set forth, the Lead
Borrower may request the Issuing Bank, at any time and from time to time after
the date hereof and prior to the Termination Date, to issue, and subject to the
terms and conditions contained herein, the Issuing Bank shall issue, for the
account of the Borrowers one or more Letters of Credit; provided that no Letter
of Credit shall be issued if after giving effect to such issuance (i) the
aggregate Letter of Credit Outstandings shall exceed $50,000,000, or (ii) the
aggregate Revolving Loan Credit Extensions would exceed the limitation set forth
in Section 2.01(a)(i); and provided, further, that no Letter of Credit shall be
issued if the Issuing Bank shall have received notice from the Administrative
Agent or the Required Revolving Credit Lenders that the conditions to such
issuance have not been met.

 

(b) Each Standby Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (ii) the date that is five
Business Days prior to the Maturity Date, provided that each Standby Letter of
Credit may, upon the request of the Lead Borrower, include a provision whereby
such Letter of Credit shall be renewed automatically for additional consecutive
periods of 12 months or less (but not beyond the date that is five Business Days
prior to the Maturity Date) unless the Issuing Bank notifies the beneficiary
thereof at least 30 days prior to the then-applicable expiration date that such
Letter of Credit will not be renewed.

 

(c) Each Commercial Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date 120 days after the date of the issuance
of such Commercial Letter of Credit and (ii) the date that is five Business Days
prior to the Maturity Date.

 

(d) Drafts drawn under each Letter of Credit shall be reimbursed by the
Borrowers in dollars on the same Business Day of any such drawing by paying to
the Administrative Agent an amount equal to such drawing not later than 12:00
noon, Boston time, on (i) the date that the Lead Borrower shall have received
notice of such drawing, if such notice is received prior to 10:00 a.m., Boston
time, on such date, or (ii) the Business Day immediately following the day that
the Lead Borrower receives such notice, if such notice is received after 10:00
a.m., Boston time on the day of drawing, provided that the Lead Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with a Revolving Credit Loan
consisting of a Prime Rate Loan or Swingline Loan in an equivalent amount and,
to the extent so financed, the Borrowers’ obligation to make such payment shall
be discharged and replaced by the resulting Prime Rate Loan or Swingline Loan.
The Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
The Issuing Bank shall promptly notify the Administrative Agent and the Lead
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Bank has made or will make payment thereunder, provided that
any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse the Issuing Bank and the Revolving
Credit Lenders with respect to any such payment.

 

33



--------------------------------------------------------------------------------

(e) If the Issuing Bank shall make any L/C Disbursement, then, unless the
Borrowers shall reimburse the Issuing Bank in full on the date such payment is
made, the unpaid amount thereof shall bear interest, for each day from and
including the date such payment is made to but excluding the date that the
Borrowers reimburse the Issuing Bank therefor, at the rate per annum then
applicable to Prime Rate Loans, provided that, if the Borrowers fail to
reimburse such Issuing Bank when due pursuant to paragraph (d) of this Section,
then Section 2.10 shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Credit Lender pursuant to paragraph
(g) of this Section to reimburse the Issuing Bank shall be for the account of
such Revolving Credit Lender to the extent of such payment.

 

(f) Immediately upon the issuance of any Letter of Credit by the Issuing Bank
(or the amendment of a Letter of Credit increasing the amount thereof), and
without any further action on the part of the Issuing Bank, the Issuing Bank
shall be deemed to have sold to each Revolving Credit Lender, and each such
Revolving Credit Lender shall be deemed unconditionally and irrevocably to have
purchased from the Issuing Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such Revolving Credit Lender’s
Revolving Loan Credit Commitment Percentage, in such Letter of Credit, each
drawing thereunder and the obligations of the Borrowers under this Agreement and
the other Loan Documents with respect thereto. Upon any change in the
Commitments pursuant to Section 9.04, it is hereby agreed that with respect to
all Letter of Credit Outstandings, there shall be an automatic adjustment to the
participations hereby created to reflect the new Revolving Loan Credit
Commitment Percentages of the assigning and assignee Revolving Credit Lenders.
Any action taken or omitted by the Issuing Bank under or in connection with a
Letter of Credit, if taken or omitted in the absence of gross negligence or
willful misconduct, shall not create for the Issuing Bank any resulting
liability to any Revolving Credit Lender.

 

(g) In the event that the Issuing Bank makes any L/C Disbursement and the
Borrowers shall not have reimbursed such amount in full to the Issuing Bank
pursuant to this Section 2.06, the Issuing Bank shall promptly notify the
Administrative Agent, which shall promptly notify each Revolving Credit Lender
of such failure, and each Revolving Credit Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of the Issuing
Bank the amount of such Revolving Credit Lender’s Revolving Loan Credit
Commitment Percentage of such unreimbursed payment in dollars and in same day
funds. If the Issuing Bank so notifies the Administrative Agent, and the
Administrative Agent so notifies the Revolving Credit Lenders prior to 11:00
a.m., Boston time, on any Business Day, each such Revolving Credit Lender shall
make available to the Issuing Bank such Revolving Credit Lender’s Revolving Loan
Credit Commitment Percentage of the amount of such payment on such Business Day
in same day funds (or if such notice is received by the Revolving Credit Lenders
after 11:00 a.m., Boston time on the day of receipt, payment shall be made on
the immediately following Business Day). If and to the extent such Revolving
Credit Lender shall not have so made

 

34



--------------------------------------------------------------------------------

its Revolving Loan Credit Commitment Percentage of the amount of such payment
available to the Issuing Bank, such Revolving Credit Lender agrees to pay to the
Issuing Bank, forthwith on demand such amount, together with interest thereon,
for each day from such date until the date such amount is paid to the
Administrative Agent for the account of the Issuing Bank at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. Each
Revolving Credit Lender agrees to fund its Revolving Loan Credit Commitment
Percentage of such unreimbursed payment notwithstanding a failure to satisfy any
applicable lending conditions or the provisions of Sections 2.01 or 2.06, or the
occurrence of the Termination Date. The failure of any Revolving Credit Lender
to make available to the Issuing Bank its Revolving Loan Credit Commitment
Percentage of any payment under any Letter of Credit shall neither relieve any
Revolving Credit Lender of its obligation hereunder to make available to the
Issuing Bank its Revolving Loan Credit Commitment Percentage of any payment
under any Letter of Credit on the date required, as specified above, nor
increase the obligation of such other Revolving Credit Lender. Whenever any
Revolving Credit Lender has made payments to the Issuing Bank in respect of any
reimbursement obligation for any Letter of Credit, such Revolving Credit Lender
shall be entitled to share ratably, based on its Revolving Loan Credit
Commitment Percentage, in all payments and collections thereafter received on
account of such reimbursement obligation.

 

(h) Whenever the Borrowers desire that the Issuing Bank issue a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Lead Borrower shall give to the Issuing Bank and the Administrative Agent at
least two Business Days’ prior written (including telegraphic, telex, facsimile
or cable communication) notice (or such shorter period as may be agreed upon in
writing by the Issuing Bank and the Lead Borrower) specifying the date on which
the proposed Letter of Credit is to be issued, amended, renewed or extended
(which shall be a Business Day), the stated amount of the Letter of Credit so
requested, the expiration date of such Letter of Credit, the name and address of
the beneficiary thereof, and the provisions thereof. If requested by the Issuing
Bank, the Lead Borrower shall also submit a letter of credit application on the
Issuing Bank’s standard form in connection with any request for the issuance,
amendment, renewal or extension of a Letter of Credit.

 

(i) The obligations of the Borrowers to reimburse the Issuing Bank for any L/C
Disbursement shall be unconditional and irrevocable and shall be paid strictly
in accordance with the terms of this Agreement under all circumstances,
including, without limitation: (i) any lack of validity or enforceability of any
Letter of Credit; (ii) the existence of any claim, setoff, defense or other
right which the Borrowers may have at any time against a beneficiary of any
Letter of Credit or against the Issuing Bank or any of the Revolving Credit
Lenders, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction; (iii) any draft, demand,
certificate or other document presented under any Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; (iv) payment by the Issuing
Bank of any Letter of Credit against presentation of a demand, draft or
certificate or other document which does not comply with the terms of such
Letter of Credit in any immaterial respect; (v) any other

 

35



--------------------------------------------------------------------------------

circumstance or happening whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder; or (vi) the fact that any Event of Default
shall have occurred and be continuing. None of the Administrative Agent, the
Revolving Credit Lenders, the Issuing Bank or any of their Affiliates shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank, provided
that the foregoing provisions of this subparagraph (i) shall not be construed to
excuse the Issuing Bank from liability to the Borrowers to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrowers to the extent permitted by Applicable Law)
suffered by the Borrowers that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in compliance with the terms of a Letter of
Credit, the Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

 

2.07. Settlements Amongst Revolving Credit Lenders

 

(a) The Swingline Lender may (but shall not be obligated to), at any time, on
behalf of the Borrowers (which hereby authorizes the Swingline Lender to act on
its behalf in that regard) request the Administrative Agent to cause the
Revolving Credit Lenders to make a Revolving Credit Loan (which shall be a Prime
Rate Loan) in an amount equal to such Revolving Credit Lender’s Revolving Loan
Credit Commitment Percentage of the outstanding amount of Swingline Loans made
in accordance with Section 2.05, which request may be made regardless of whether
the conditions set forth in Article IV have been satisfied. Upon such request,
each Revolving Credit Lender shall make available to the Administrative Agent
the proceeds of such Revolving Credit Loan for the account of the Swingline
Lender. If the Swingline Lender requires a Revolving Credit Loan to be made by
the Revolving Credit Lenders and the request therefor is received prior to 12:00
Noon, Boston time, on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m., Boston time, that day; and,
if the request therefor is received after 12:00 Noon, Boston time, then no later
than 3:00 p.m., Boston time, on the next Business Day. The obligation of each
Revolving Credit

 

36



--------------------------------------------------------------------------------

Lender to transfer such funds is irrevocable, unconditional and without recourse
to or warranty by the Administrative Agent or the Swingline Lender. If and to
the extent any Revolving Credit Lender shall not have so made its transfer to
the Administrative Agent, such Revolving Credit Lender agrees to pay to the
Administrative Agent, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

(b) The amount of each Revolving Credit Lender’s Revolving Loan Credit
Commitment Percentage of outstanding Revolving Credit Loans (excluding Swingline
Loans) shall be computed weekly (or more frequently in the Administrative
Agent’s discretion) and shall be adjusted upward or downward based on all
Revolving Credit Loans (excluding Swingline Loans) and repayments of Revolving
Credit Loans (excluding Swingline Loans) received by the Administrative Agent as
of 3:00 p.m., Boston time, on the first Business Day following the end of the
period specified by the Administrative Agent (such date, the “Settlement Date”).

 

(c) The Administrative Agent shall deliver to each of the Revolving Credit
Lenders promptly after the Settlement Date a summary statement of the amount of
outstanding Revolving Credit Loans (excluding Swingline Loans) for the period
and the amount of repayments received for the period. As reflected on the
summary statement, each Revolving Credit Lender shall transfer to the
Administrative Agent (as provided below), or the Administrative Agent shall
transfer to each Revolving Credit Lender, such amounts as are necessary to
insure that, after giving effect to all such transfers, the amount of Revolving
Credit Loans made by each Revolving Credit Lender with respect to Revolving
Credit Loans (excluding Swingline Loans) shall be equal to such Revolving Credit
Lender’s applicable Revolving Loan Credit Commitment Percentage of Revolving
Credit Loans (excluding Swingline Loans) outstanding as of such Settlement Date.
If the summary statement requires transfers to be made to the Administrative
Agent by the Revolving Credit Lenders and is received prior to 12:00 Noon,
Boston time, on a Business Day, such transfers shall be made in immediately
available funds no later than 3:00 p.m., Boston time, that day; and, if received
after 12:00 Noon, Boston time, then no later than 3:00 p.m., Boston time, on the
next Business Day. The obligation of each Revolving Credit Lender to transfer
such funds is irrevocable, unconditional and without recourse to or warranty by
the Administrative Agent. If and to the extent any Revolving Credit Lender shall
not have so made its transfer to the Administrative Agent, such Revolving Credit
Lender agrees to pay to the Administrative Agent, forthwith on demand such
amount, together with interest thereon, for each day from such date until the
date such amount is paid to the Administrative Agent at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

2.08. Notes; Repayment of Loans.

 

(a) The Revolving Credit Loans made by each Revolving Credit Lender (and by the
Swingline Lender, with respect to Swingline Loans) shall be evidenced by a Note

 

37



--------------------------------------------------------------------------------

duly executed on behalf of the Borrowers, dated the Closing Date, in
substantially the form attached hereto as Exhibit B-1 or B-2, as applicable,
payable to the order of each such Revolving Credit Lender (or the Swingline
Lender, as applicable) in an aggregate principal amount equal to such Revolving
Credit Lender’s Commitment (or, in the case of the Note evidencing the Swingline
Loans, $5,000,000). The Term Loan shall be evidenced by a Note duly executed on
behalf of the Borrowers, dated the Closing Date, in substantially the form
attached hereto as Exhibit B-3, payable to the order of the Term Lender in the
principal amount of $8,000,000. The outstanding principal balance of all
Swingline Loans shall be repaid on the earlier of the Termination Date or on the
date otherwise requested by the Swingline Lender in accordance with the
provisions of Section 2.07(a). The outstanding principal balance of all other
Obligations shall be payable on the Termination Date (subject to earlier
repayment as provided below). Each Note shall bear interest from the date
thereof on the outstanding principal balance thereof as set forth in this
Article II. Each Lender is hereby authorized by the Borrowers to endorse on a
schedule attached to each Note delivered to such Lender (or on a continuation of
such schedule attached to such Note and made a part thereof), or otherwise to
record in such Lender’s internal records, an appropriate notation evidencing the
date and amount of each Loan from such Lender, each payment and prepayment of
principal of any such Loan, each payment of interest on any such Loan and the
other information provided for on such schedule; provided, however, that the
failure of any Lender to make such a notation or any error therein shall not
affect the obligation of the Borrowers to repay the Loans made by such Lender in
accordance with the terms of this Agreement and the applicable Notes.

 

(b) Upon receipt of and indemnification reasonably satisfactory to the
Borrowers, and an affidavit of a Lender as to the loss, theft, destruction or
mutilation of such Lender’s Note and upon cancellation of such Note, the
Borrowers will issue, in lieu thereof, a replacement Note in favor of such
Lender, in the same principal amount thereof and otherwise of like tenor.

 

2.09. Interest on Loans.

 

(a) Revolving Credit Loans.

 

(i) Subject to Section 2.10, each Prime Rate Loan that is a Revolving Credit
Loan shall bear interest (computed on the basis of the actual number of days
elapsed over a year of 365 days, as applicable) at a rate per annum that shall
be equal to the then Prime Rate, plus the Applicable Margin for Prime Rate
Loans.

 

(ii) Subject to Section 2.10, each LIBO Loan shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal, during each Interest Period applicable thereto, to the
Adjusted LIBO Rate for such Interest Period, plus the Applicable Margin for LIBO
Loans.

 

(iii) Accrued interest on all Revolving Credit Loans shall be payable in arrears
on each Interest Payment Date applicable thereto, at maturity (whether by
acceleration or otherwise), after such maturity on demand and (with respect to
LIBO Loans) upon any repayment or prepayment thereof (on the amount prepaid).

 

38



--------------------------------------------------------------------------------

(b) Term Loan.

 

(i) Subject to Section 2.10, the Term Loan shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) at a rate
per annum equal to the Term Loan Interest Rate.

 

(ii) Accrued interest on the Term Loan shall be payable monthly in arrears, on
the first Business Day of each month (the “Term Loan Interest Payment Date”),
commencing October 1, 2004, at maturity (whether by acceleration or otherwise),
and after such maturity on demand.

 

(iii) In the event of the amendment to increase any interest rate or fees which
is or which may be applicable to the unpaid principal balance of the Revolving
Credit Loans, the Term Loan Interest Rate shall be increased by an amount equal
to one (1) times such increased interest rate or fee on the Revolving Credit
Loans (e.g. if the Applicable Margin is increased by one-quarter of one percent
per annum, the Term Loan Interest Rate shall be increased by one-quarter of one
percent per annum). In no event shall any adjustments to the rates for Prime
Rate Loans and LIBO Loans based upon the Applicable Margin, and not based upon
any amendment to the Applicable Margin, result in any increase to the Term Loan
Interest Rate.

 

(iv) The Borrowers shall repay the entire unpaid balance of the Term Loan and
all accrued and unpaid interest thereon on the Termination Date.

 

2.10. Default Interest.

 

(a) Effective upon the occurrence of any Event of Default and at all times
thereafter while such Event of Default is continuing, at the option of the
Administrative Agent or upon the direction of the Required Revolving Credit
Lenders, interest shall accrue on all outstanding Revolving Credit Loans
(including Swingline Loans) (after as well as before judgment, as and to the
extent permitted by law) at a rate per annum equal to the rate (including the
Applicable Margin for Loans) in effect from time to time plus 2.00% per annum,
and such interest shall be payable on demand.

 

(b) Effective upon the occurrence of any Event of Default and at all times
thereafter while such Event of Default is continuing, upon instructions of the
Term Lender given to the Administrative Agent, interest shall accrue on the
outstanding Term Loan (after as well as before judgment, as and to the extent
permitted by law) at a rate per annum equal to the rate in effect from time to
time plus 2.00% per annum, and such interest shall be payable on demand.

 

39



--------------------------------------------------------------------------------

2.11. Certain Fees.

 

(a) The Borrowers shall pay to the Administrative Agent, for the account of the
Administrative Agent, the fees set forth in the Fee Letter as and when payment
of such fees is due as therein set forth.

 

(b) If any portion of the Term Loan is paid prior to September 22, 2006 for any
reason (whether following acceleration, or otherwise), the Borrowers shall pay
the Term Lender, contemporaneously with such prepayment, the “Term Loan Early
Termination Fee” (so referred to herein), calculated as follows:

 

(i) During the period ending twelve (12) months after the Closing Date, the Term
Loan Early Termination Fee shall be in the amount equal to the greater of (A)
(i) the aggregate Yield Revenue accruing (or which would have accrued) on the
Term Loan during the first twelve (12) months after the Closing Date, minus (ii)
the aggregate Yield Revenue actually received by the Term Lender prior to the
date of payment; or (B) an amount equal to one percent (1%) of the principal
balance of the Term Loan which is so paid prior to the Maturity Date.

 

(ii) Commencing twelve (12) months after the Closing Date, through and including
September 22, 2006, the Term Loan Early Termination Fee shall be in the amount
equal to one percent (1%) of the principal balance of the Term Loan which is so
paid prior to the Maturity Date.

 

All parties to this Agreement agree and acknowledge that the Term Lender will
have suffered damages on account of the early termination of this Agreement and
that, in view of the difficulty in ascertaining the amount of such damages, the
Term Loan Early Termination Fee constitutes reasonable compensation and
liquidated damages to compensate the Term Lender on account thereof.
Notwithstanding the foregoing, in the event that (A) the Borrowers refinance the
Term Loan with a credit facility provided by the Term Lender (which refinance
shall be in the sole discretion of the Term Lender) or in which the Term Lender
is a lender as of the closing of such new credit facility, or (B) any portion of
the Term Loan is paid on or after September 22, 2006 for any reason, the Term
Loan Early Termination Fee shall not be payable.

 

(c) The Borrowers shall pay to the Term Lender the fees set forth in the Term
Loan Fee Letter as and when payment of such fees is due as therein set forth.

 

2.12. Unused Commitment Fee.

 

The Borrowers shall pay to the Administrative Agent for the account of the
Revolving Credit Lenders, a commitment fee (the “Commitment Fee”) equal to 0.30%
per annum (on the basis of actual days elapsed in a year of 360 days) of the
average daily balance of the Unused Commitment for each day commencing on and
including the Closing Date and ending on but excluding the Termination Date. The
Commitment Fee so accrued in any calendar quarter shall be payable on the first
Business Day of the immediately succeeding calendar quarter, except that all
Commitment Fees so accrued as of the Termination Date shall be payable on the
Termination Date.

 

40



--------------------------------------------------------------------------------

2.13. Letter of Credit Fees.

 

(a) The Borrowers shall pay the Administrative Agent, for the account of the
Revolving Credit Lenders, on the first day of each calendar quarter, in arrears,
a fee (each, a “Letter of Credit Fee”) equal to the following per annum
percentages of the average face amount of the following categories of Letters of
Credit outstanding during the subject quarter:

 

(i) Standby Letters of Credit: At a per annum rate equal to the then Applicable
Margin for LIBO Loans.

 

(ii) Commercial Letters of Credit: At a per annum rate equal to the then
Applicable Margin for LIBO Loans minus 0.50%.

 

(iii) After the occurrence and during the continuance of an Event of Default, at
the option of the Administrative Agent or upon the direction of the Required
Revolving Credit Lenders, the Letter of Credit Fee shall be increased by an
amount equal to one percent (1%) per annum.

 

(b) The Borrowers shall pay to the Administrative Agent, for the account of the
Issuing Bank, and in addition to all Letter of Credit Fees otherwise provided
for hereunder, a fronting fee in the amount of .125% on the face amount of each
Letter of Credit upon the issuance thereof (each, a “Fronting Fee”) and such
other fees and charges in connection with the issuance, negotiation, settlement,
amendment and processing of each Letter of Credit issued by the Issuing Bank as
are customarily imposed by the Issuing Bank from time to time in connection with
letter of credit transactions.

 

All Letter of Credit Fees shall be calculated on the basis of a 360-day year and
actual days elapsed.

 

2.14. Early Termination Fee. In the event that the Termination Date occurs, for
any reason, prior to the Maturity Date, the Borrowers shall pay to the
Administrative Agent, for the ratable benefit of the Revolving Credit Lenders, a
fee (the “Early Termination Fee”) in respect of amounts which are or become
payable by reason thereof equal to the following: (i) one percent (1%) of the
Loan Ceiling in effect on the Closing Date if the Termination Date shall occur
at any time on or before May 26, 2005, less any Early Termination Fee paid in
accordance with Section 2.16, below; and (ii) one-half percent (.5%) of the Loan
Ceiling in effect on the Closing Date if the Termination Date shall occur at any
time on or after May 26, 2005 but prior to May 26, 2006, less any Early
Termination Fee paid in accordance with Section 2.16, below. All parties to this
Agreement agree and acknowledge that the Revolving Credit Lenders will have
suffered damages on account of the early termination of this Agreement and that,
in view of the difficulty in ascertaining the amount of such damages, the Early
Termination Fee constitutes reasonable compensation and liquidated damages to
compensate the Revolving Credit Lenders on account thereof. Notwithstanding the
foregoing, in the event that the Borrowers refinance the Revolving Loan Credit
Extensions with a credit facility provided by Fleet or any of its Affiliates, or
the Revolving Loan Credit Extensions are refinanced with another institution and
Fleet retains a portion of the Revolving Loan Credit Extensions, the Early
Termination Fee shall not be payable.

 

41



--------------------------------------------------------------------------------

2.15. Nature of Fees.

 

All fees shall be paid on the dates due, in immediately available funds, to the
Administrative Agent, for the respective accounts of the Administrative Agent,
the Issuing Bank, and the Revolving Credit Lenders, and to the Term Lender as
and to the extent provided herein. All fees shall be fully earned on the date
when due and shall not be refundable under any circumstances.

 

2.16. Termination or Reduction of Commitments.

 

(a) Upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, the Borrowers may, at any time, in whole permanently
terminate, or from time to time in part permanently reduce, the Revolving Loan
Credit Commitments. Each such reduction shall be in the principal amount of
$5,000,000 or any integral multiple of $1,000,000 in excess thereof. Each such
reduction or termination shall (i) be applied ratably to the Revolving Loan
Credit Commitments of each Revolving Credit Lender and (ii) be irrevocable when
given. At the effective time of each such reduction or termination, the
Borrowers shall pay to the Administrative Agent for application as provided
herein (i) all Commitment Fees accrued on the amount of the Revolving Loan
Credit Commitments so terminated or reduced through the date thereof, (ii) any
amount by which the Revolving Loan Credit Extensions outstanding on such date
exceed the amount to which the Commitments are to be reduced effective on such
date, in each case pro rata based on the amount prepaid, and (iii) an Early
Termination Fee on the amount of such reduction based upon the percentages that
would have been due had the Termination Date occurred during the dates set forth
in Section 2.14.

 

2.17. Alternate Rate of Interest.

 

If prior to the commencement of any Interest Period for a LIBO Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b) the Administrative Agent is advised by the Required Revolving Credit Lenders
that the Adjusted LIBO Rate for such Interest Period will not adequately and
fairly reflect the cost to such Revolving Credit Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Lead Borrower and
the Revolving Credit Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Lead Borrower and
the Revolving Credit Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Borrowing Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a LIBO Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a LIBO Borrowing, such
Borrowing shall be made as a Borrowing of Prime Rate Loans.

 

42



--------------------------------------------------------------------------------

2.18. Conversion and Continuation of Loans.

 

The Borrowers shall have the right at any time, on three Business Days’ prior
irrevocable notice to the Administrative Agent (which notice, to be effective,
must be received by the Administrative Agent not later than 11:00 a.m., Boston
time, on the third Business Day preceding the date of any conversion), (x) to
convert any outstanding Borrowings of Loans (but in no event Swingline Loans) of
one Type (or a portion thereof) to a Borrowing of Loans of the other Type or (y)
to continue an outstanding Borrowing of LIBO Loans for an additional Interest
Period, subject to the following:

 

(a) no Borrowing of Loans may be converted into, or continued as, LIBO Loans at
any time when an Event of Default has occurred and is continuing;

 

(b) if less than a full Borrowing of Loans is converted, such conversion shall
be made pro rata among the Revolving Credit Lenders based upon their Revolving
Loan Credit Commitment Percentages in accordance with the respective principal
amounts of the Loans comprising such Borrowing held by such Revolving Credit
Lenders immediately prior to such conversion;

 

(c) the aggregate principal amount of Loans being converted into or continued as
LIBO Loans shall be in an integral of $500,000 and at least $1,000,000;

 

(d) each Revolving Credit Lender shall effect each conversion by applying the
proceeds of its LIBO Loan or Prime Rate Loan, as the case may be, to its Loan
being so converted;

 

(e) the Interest Period with respect to a Borrowing of LIBO Loans effected by a
conversion or in respect to the Borrowing of LIBO Loans being continued as LIBO
Loans shall commence on the date of conversion or the expiration of the current
Interest Period applicable to such continuing Borrowing, as the case may be;

 

(f) a Borrowing of LIBO Loans may be converted only on the last day of an
Interest Period applicable thereto;

 

(g) each request for a conversion or continuation of a Borrowing of LIBO Loans
which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one month; and

 

(h) no more than four (4) Borrowings of LIBO Loans may be outstanding at any
time.

 

If the Lead Borrower does not give notice to convert any Borrowing of LIBO
Loans, or does not give notice to continue, or does not have the right to
continue, any Borrowing as LIBO Loans, in each case as provided above, such
Borrowing shall automatically be converted to a Borrowing of Prime Rate Loans at
the expiration of the then-current Interest Period. The Administrative Agent

 

43



--------------------------------------------------------------------------------

shall, after it receives notice from the Lead Borrower, promptly give each
Revolving Credit Lender notice of any conversion, in whole or part, of any Loan
made by such Revolving Credit Lender.

 

2.19. Mandatory Prepayment; Commitment Termination; Cash Collateral.

 

The outstanding Obligations shall be subject to mandatory prepayment as follows:

 

(a) If at any time the amount of the Credit Extensions exceeds the lowest of (i)
the then amount of the Revolving Loan Credit Commitments and (ii) the then
amount of the Borrowing Base and (iii) the then amount of the Term Loan
Borrowing Base, the Borrowers will immediately upon notice from the
Administrative Agent (A) prepay the Revolving Credit Loans in an amount
necessary to eliminate such excess, and (B) if, after giving effect to the
prepayment in full of all outstanding Revolving Credit Loans such excess has not
been eliminated, deposit cash into the Cash Collateral Account in an amount
equal to the lesser of (a) such excess, and (b) 103% of the Letter of Credit
Outstandings at such time, and (C) if, after giving effect to the prepayment in
full of all outstanding Revolving Credit Loans and the cash collateralization of
such Letters of Credit Outstanding, and the termination of any obligation, under
this Agreement, of the Swingline Lender, the Issuing Bank, or any Revolving
Credit Lender to make any loans or to provide any financial accommodations
pursuant to this Agreement, such excess has not been eliminated, prepay the Term
Loan in an amount necessary to eliminate such excess.

 

(b) The Revolving Credit Loans shall be repaid daily in accordance with the
provisions of Section 2.23 hereof.

 

(c) Subject to the provisions of Sections 2.19(a) and (b), outstanding Prime
Rate Loans shall be prepaid before outstanding LIBO Loans are prepaid. Each
partial prepayment of LIBO Loans shall be in an integral multiple of $500,000.
No prepayment of LIBO Loans shall be permitted pursuant to this Section 2.19
other than on the last day of an Interest Period applicable thereto, unless the
Borrowers simultaneously reimburse the Revolving Credit Lenders for all
“Breakage Costs” (as defined in Section 2.20(b) below) associated therewith. In
order to avoid such Breakage Costs, as long as no Event of Default has occurred
and is continuing, at the request of the Lead Borrower, the Administrative Agent
shall hold all amounts required to be applied to LIBO Loans in the Cash
Collateral Account and will apply such funds to the applicable LIBO Loans at the
end of the then pending Interest Period therefor and such LIBO Loans shall
continue to bear interest at the rate set forth in Section 2.09 until the
amounts in the Cash Collateral Account have been so applied (provided that the
foregoing shall in no way limit or restrict the Agents’ rights upon the
subsequent occurrence of an Event of Default). No partial prepayment of a
Borrowing of LIBO Loans shall result in the aggregate principal amount of the
LIBO Loans remaining outstanding pursuant to such Borrowing being less than
$1,000,000. Except as provided in Section 2.16, any prepayment of the Revolving
Credit Loans shall not permanently reduce the Commitments.

 

44



--------------------------------------------------------------------------------

(d) All amounts required to be applied to all Revolving Credit Loans hereunder
(other than Swingline Loans) shall be applied ratably in accordance with each
Revolving Credit Lender’s Commitment Percentage.

 

(e) Upon the Termination Date, the Commitments and the credit facility provided
hereunder shall be terminated in full and the Borrowers shall pay, in full and
in cash, all outstanding Loans and all other outstanding Obligations.

 

2.20. Optional Prepayment of Loans; Reimbursement of Revolving Credit Lenders.

 

(a) The Borrowers shall have the right at any time and from time to time to
prepay outstanding Revolving Credit Loans in whole or in part, (x) with respect
to LIBO Loans, upon at least two (2) Business Days’ prior written, telex or
facsimile notice to the Administrative Agent prior to 11:00 a.m., Boston time,
and (y) with respect to Prime Rate Loans, on the same Business Day if written,
telex or facsimile notice is received by the Administrative Agent prior to 1:00
p.m., Boston time, subject to the following limitations:

 

(i) Subject to Section 2.19, all prepayments shall be paid to the Administrative
Agent for application, first, to the prepayment of outstanding Swingline Loans,
second, to the prepayment of other outstanding Revolving Credit Loans ratably in
accordance with each Revolving Credit Lender’s Revolving Loan Credit Commitment
Percentage, and third, to the funding of a cash collateral deposit in the Cash
Collateral Account in an amount equal to 103% of all Letter of Credit
Outstandings.

 

(ii) Subject to the foregoing, outstanding Prime Rate Loans shall be prepaid
before outstanding LIBO Loans are prepaid. Each partial prepayment of LIBO Loans
shall be in an integral multiple of $500,000. No prepayment of LIBO Loans shall
be permitted pursuant to this Section 2.19 other than on the last day of an
Interest Period applicable thereto, unless the Borrowers simultaneously
reimburse the Revolving Credit Lenders for all “Breakage Costs” (as defined in
Section 2.20(b) below) associated therewith. No partial prepayment of a
Borrowing of LIBO Loans shall result in the aggregate principal amount of the
LIBO Loans remaining outstanding pursuant to such Borrowing being less than
$1,000,000.

 

(iii) Each notice of prepayment shall specify the prepayment date, the principal
amount and Type of the Loans to be prepaid and, in the case of LIBO Loans, the
Borrowing or Borrowings pursuant to which such Loans were made. Each notice of
prepayment shall be irrevocable and shall commit the Borrowers to prepay such
Loan by the amount and on the date stated therein. The Administrative Agent
shall, promptly after receiving notice from the Lead Borrower hereunder, notify
each Revolving Credit Lender of the principal amount and Type of the Loans held
by such Revolving Credit Lender which are to be prepaid, the prepayment date and
the manner of application of the prepayment.

 

(b) The Borrowers shall reimburse each Revolving Credit Lender on demand for any
loss incurred or to be incurred by it in the reemployment of the funds released
(i)

 

45



--------------------------------------------------------------------------------

resulting from any prepayment (for any reason whatsoever, including, without
limitation, conversion to Prime Rate Loans or acceleration by virtue of, and
after, the occurrence of an Event of Default) of any LIBO Loan required or
permitted under this Agreement, if such Loan is prepaid other than on the last
day of the Interest Period for such Loan or (ii) in the event that after the
Lead Borrower delivers a notice of borrowing under Section 2.03 in respect of
LIBO Loans, such Loans are not made on the first day of the Interest Period
specified in such notice of borrowing for any reason other than a breach by such
Revolving Credit Lender of its obligations hereunder. Such loss shall be the
amount as reasonably determined by such Revolving Credit Lender as the excess,
if any, of (A) the amount of interest which would have accrued to such Revolving
Credit Lender on the amount so paid or not borrowed at a rate of interest equal
to the Adjusted LIBO Rate for such Loan, for the period from the date of such
payment or failure to borrow to the last day (x) in the case of a payment or
refinancing with Prime Rate Loans other than on the last day of the Interest
Period for such Loan, of the then current Interest Period for such Loan or (y)
in the case of such failure to borrow, of the Interest Period for such Loan
which would have commenced on the date of such failure to borrow, over (B) the
amount of interest which would have accrued to such Revolving Credit Lender on
such amount by investing such amount in United States Treasury securities (bills
on a discounted basis shall be converted to a bond equivalent) with a maturity
date closest to the last day of the applicable Interest Period (collectively,
“Breakage Costs”). Any Revolving Credit Lender demanding reimbursement for such
loss shall deliver to the Lead Borrower from time to time one or more
certificates setting forth the amount of such loss as determined by such
Revolving Credit Lender and setting forth in reasonable detail the manner in
which such amount was determined.

 

(c) In the event the Borrowers fail to prepay any Loan on the date specified in
any prepayment notice delivered pursuant to Section 2.20(a), the Borrowers on
demand by any Revolving Credit Lender shall pay to the Administrative Agent for
the account of such Revolving Credit Lender any amounts required to compensate
such Revolving Credit Lender for any loss incurred by such Revolving Credit
Lender as a result of such failure to prepay, including, without limitation, any
loss, cost or expenses incurred by reason of the acquisition of deposits or
other funds by such Revolving Credit Lender to fulfill deposit obligations
incurred in anticipation of such prepayment. Any Revolving Credit Lender
demanding such payment shall deliver to the Lead Borrower from time to time one
or more certificates setting forth the amount of such loss as determined by such
Revolving Credit Lender and setting forth in reasonable detail the manner in
which such amount was determined.

 

(d) Whenever any partial prepayment of Loans are to be applied to LIBO Loans,
such LIBO Loans shall be prepaid in the chronological order of their Interest
Payment Dates.

 

(e) The Borrowers may prepay all or any portion of the principal balance of the
Term Loan provided that (i) no Event of Default is then occurring, and (ii)
Excess Availability for the 90 day period immediately prior to such payment was,
at all times, and on a pro forma basis for a 60 day period following such
payment, and after giving effect thereto, shall be, at all times greater than
$20,000,000. Unless such above

 

46



--------------------------------------------------------------------------------

requirements are satisfied the Borrowers may not repay all or any portion of the
principal balance of the Term Loan prior to the repayment in full of all
Obligations under the Revolving Credit Loans, cash collateralization of all
Letter of Credit Outstandings, and the termination of any obligation, under this
Agreement, of the Swingline Lender, the Issuing Bank, or any Revolving Credit
Lender to make any loans or to provide any financial accommodations pursuant to
this Agreement. Any prepayment of the Term Loan shall be subject to compliance
with Section 2.11(b).

 

2.21. Maintenance of Loan Account; Statements of Account.

 

(a) The Administrative Agent shall maintain an account on its books in the name
of the Borrowers (the “Loan Account”) which will reflect (i) all Swingline
Loans, all Revolving Credit Loans and other advances made by the Lenders to the
Borrowers or for the Borrowers’ account, (ii) all L/C Disbursements, fees and
interest that have become payable as herein set forth, and (iii) any and all
other Obligations that have become payable.

 

(b) The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrowers or otherwise for the Borrowers’ account,
including all amounts received in the FRG Concentration Account from the Blocked
Account Banks, and the amounts so credited shall be applied as set forth in
Section 2.23(a). After the end of each month, the Administrative Agent shall
send to the Lead Borrower a statement accounting for the charges, loans,
advances and other transactions occurring among and between the Administrative
Agent, the Lenders and the Borrowers during that month. The monthly statements
shall, absent manifest error, be final, conclusive and binding on the Borrowers.

 

2.22. Cash Receipts.

 

(a) Annexed hereto as Schedule 2.22(a) is a list of all present DDAs, which
Schedule includes, with respect to each depository (i) the name and address of
that depository; (ii) the account number(s) maintained with such depository; and
(iii) to the extent known, a contact person at such depository.

 

(b) Annexed hereto as Schedule 2.22(b) is a list describing all arrangements to
which any Borrower is a party with respect to the payment to a Borrower of the
proceeds of all credit card charges for sales by a Borrower.

 

(c) On or prior to the Closing Date, the Lead Borrower shall (i) deliver to the
Administrative Agent notifications executed on behalf of the Borrowers to each
depository institution with which any DDA is maintained in form satisfactory to
the Administrative Agent, of the Administrative Agent’s interest in such DDA
(each, a “DDA Notification”), such DDA Notifications to be held in escrow by the
Administrative Agent until the occurrence of a Cash Dominion Event, at which
time the Administrative Agent may, in its discretion, forward such DDA
Notifications to the applicable institutions, and (ii) deliver to the
Administrative Agent agreements executed with each of each Borrower’s credit
card clearinghouses and processors in form satisfactory to the

 

47



--------------------------------------------------------------------------------

Administrative Agent, (each, a “Credit Card Agreement”), and (iii) enter into
agency agreements with the banks maintaining the deposit accounts identified on
Schedule 2.22(c) (collectively, the “Blocked Accounts”), which agreements (the
“Blocked Account Agreements”) shall be in form and substance satisfactory to the
Administrative Agent. The DDA Notifications, Credit Card Agreements and Blocked
Account Agreements shall require, after the occurrence and during the
continuance of a Cash Dominion Event, the sweep on each Business Day of all
available cash receipts from the sale of Inventory and other assets, all
collections of Accounts, and all other cash payments received by any Borrower
from any Person or from any source or on account of any sale or other
transaction or event (all such cash receipts and collections, “Cash Receipts”),
to a concentration account maintained by the Collateral Agent at Fleet (the “FRG
Concentration Account”). In that regard, after the occurrence and during the
continuance of a Cash Dominion Event, the Borrowers shall cause the ACH or wire
transfer to a Blocked Account or to the FRG Concentration Account, no less
frequently than daily (and whether or not there is then an outstanding balance
in the Loan Account) of (A) the then contents of each DDA, each such transfer to
be net of any minimum balance, not to exceed $2,500, as may be required to be
maintained in the subject DDA by the bank at which such DDA is maintained; and
(B) the proceeds of all credit card charges not otherwise provided for pursuant
hereto. Further, after the occurrence and during the continuance of a Cash
Dominion Event, whether or not any Obligations are then outstanding, the
Borrowers shall cause the ACH or wire transfer to the FRG Concentration Account,
no less frequently than daily, of the then entire ledger balance of each Blocked
Account, net of such minimum balance, not to exceed $2,500, as may be required
to be maintained in the subject Blocked Account by the bank at which such
Blocked Account is maintained. In the event that, notwithstanding the provisions
of this Section 2.22, any Borrower receives or otherwise has dominion and
control of any such proceeds or collections, such proceeds and collections shall
be held in trust by such Borrower for the Administrative Agent and shall not be
commingled with any of any Borrower’s other funds or deposited in any account of
any Borrower and shall either be promptly deposited into a Blocked Account or
the FRG Concentration Account, or dealt with in such other fashion as the Lead
Borrower may be instructed by the Administrative Agent.

 

(d) The Lead Borrower shall accurately report to the Administrative Agent all
amounts deposited in the Blocked Accounts (other than any such amounts deposited
with Fleet) to ensure the proper transfer of funds as set forth above. If at any
time other than the times set forth above any cash or cash equivalents owned by
any Borrower are deposited to any account, or held or invested in any manner,
otherwise than in a Blocked Account that is subject to a Blocked Account
Agreement, the Administrative Agent shall require such Borrower to close such
account and have all funds therein transferred to an account maintained by the
Administrative Agent at Fleet and all future deposits made to a Blocked Account
which is subject to a Blocked Account Agreement.

 

(e) The Borrowers may close DDAs or Blocked Accounts and/or open new DDAs or
Blocked Accounts, subject to the execution and delivery to the Administrative
Agent of appropriate DDA Notifications or Blocked Account Agreements (unless
expressly waived by the Administrative Agent) consistent with the provisions of
this

 

48



--------------------------------------------------------------------------------

Section 2.22 and otherwise satisfactory to the Administrative Agent. Unless
consented to in writing by the Administrative Agent, the Borrowers may not
maintain any bank accounts (other than accounts that in the aggregate have
balances of $2,500 or less) or enter into any agreements with credit card
processors other than the ones expressly contemplated herein.

 

(f) The Borrowers shall also maintain with the Administrative Agent at Fleet one
or more disbursement accounts (the “Fleet Disbursement Accounts”) to be used by
the Borrowers for disbursements and payments (including payroll) in the ordinary
course of business or as otherwise permitted hereunder. The only Disbursement
Accounts as of the Closing Date are those described in Schedule 2.22(f).

 

(g) The FRG Concentration Account is, and shall remain, under the sole dominion
and control of the Collateral Agent. The Borrowers acknowledge and agree that,
subject to the provisions of the next to last sentence of Section 2.23(a), (i)
the Borrowers have no right of withdrawal from the FRG Concentration Account,
(ii) the funds on deposit in the FRG Concentration Account shall continue to be
collateral security for all of the Obligations, and (iii) the funds on deposit
in the FRG Concentration Account shall be applied as provided in Section
2.23(a).

 

2.23. Application of Payments.

 

(a) As long as no Cash Dominion Event has occurred and is continuing, and no
Event of Default has occurred and is continuing, and the Obligations have not
been accelerated, subject to the provisions of Section 2.20, all amounts
received by the Agents from any source shall be applied to the Obligations as
the Administrative Agent and the Lead Borrower may agree. Subject to the
provisions of Section 2.20, if a Cash Dominion Event has occurred and is
continuing, as long as the Obligations have not been accelerated (in which event
the provisions of Section 6.02 of the Security Agreement shall apply), all
amounts received in the FRG Concentration Account from any source, including the
Blocked Account Banks, shall be applied in the following order: first, to pay
interest due and payable on Credit Extensions and to pay fees and expense
reimbursements and indemnification then due and payable to the Administrative
Agent, the Issuing Bank, the Collateral Agent, the Revolving Credit Lenders and
the Term Lender (other than fees, expenses and indemnifications relating to
Obligations described in clause SIXTH of this Section 2.23(a)); second to repay
outstanding Swingline Loans; third, to repay other outstanding Revolving Credit
Loans that are Prime Rate Loans and all outstanding reimbursement obligations
under Letters of Credit; fourth, to repay outstanding Revolving Credit Loans
that are LIBO Loans and all Breakage Costs due in respect of such repayment
pursuant to Section 2.19(b) or, at the Borrowers’ option (if no Event of Default
has occurred and is then continuing), to fund a cash collateral deposit to the
Cash Collateral Account sufficient to pay, and with direction to pay, all such
outstanding LIBO Loans on the last day of the then-pending Interest Period
therefor; fifth, if all outstanding Revolving Credit Loans and Letter of Credit
Outstandings have been repaid or secured by cash collateral deposits as set
forth above, and any obligation, under this Agreement, of the Swingline Lender,
the Issuing Bank, or any Revolving Credit Lender to make any loans or to provide
any financial accommodations pursuant to

 

49



--------------------------------------------------------------------------------

this Agreement have been terminated, to repay all amounts outstanding under the
Term Loan; sixth to pay all other Obligations that are then outstanding and then
due and payable, including without limitation, all Obligations arising out of
any cash management, depository, investment, letter of credit, Hedging
Agreement, or other banking or financial services provided by FRG or Fleet. If
all Obligations are paid, any excess amounts shall be deposited in a separate
cash collateral account, and as long as no Event of Default then exists, shall
be released to the Borrowers upon the request of the Lead Borrower and utilized
by the Borrowers prior to any further Revolving Credit Loans being made. Any
other amounts received by the Administrative Agent, the Issuing Bank, the
Collateral Agent, or any Lender as contemplated by Section 2.22 shall also be
applied in the order set forth above in this Section 2.23.

 

(b) All credits against the Obligations shall be conditioned upon final payment
to the Administrative Agent of the items giving rise to such credits. If any
item deposited to the FRG Concentration Account and credited to the Loan Account
is dishonored or returned unpaid for any reason, whether or not such return is
rightful or timely, the Administrative Agent shall have the right to reverse
such credit and charge the amount of such item to the Loan Account and the
Borrowers shall indemnify the Administrative Agent, the Collateral Agent, the
Issuing Bank and the Lenders against all claims and losses resulting from such
dishonor or return. Interest on the unpaid principal balance of the Loan Account
shall be calculated as if payments had been made one Business Day after such
application.

 

2.24. Increased Costs.

 

(a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Revolving Credit Lender or any holding company of any Revolving
Credit Lender (except any such reserve requirement reflected in the Adjusted
LIBO Rate) or the Issuing Bank; or

 

(ii) impose on any Revolving Credit Lender or the Issuing Bank or the London
interbank market any other condition affecting this Agreement or LIBO Loans made
by such Revolving Credit Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Revolving Credit Lender of making or maintaining any LIBO Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Revolving Credit Lender or the Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Revolving Credit Lender or the Issuing Bank hereunder
(whether of principal, interest or otherwise), then the Borrowers will pay to
such Revolving Credit Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Revolving Credit Lender or
the Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

50



--------------------------------------------------------------------------------

(b) If any Lender or the Issuing Bank reasonably determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and setting forth in reasonable detail the manner in which such amount
or amounts were determined shall be delivered to the Lead Borrower and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

 

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation, provided that
no compensation shall be required to be paid for any amounts incurred more than
120 days prior to the date of such demand.

 

2.25. Change in Legality.

 

(a) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if (x) any Change in Law shall make it unlawful for a Revolving
Credit Lender to make or maintain a LIBO Loan or to give effect to its
obligations as contemplated hereby with respect to a LIBO Loan or (y) at any
time any Revolving Credit Lender determines that the making or continuance of
any of its LIBO Loans has become impracticable as a result of a contingency
occurring after the date hereof which adversely affects the London interbank
market or the position of such Revolving Credit Lender in the London interbank
market, then, by written notice to the Lead Borrower, such Revolving Credit
Lender may (i) declare that LIBO Loans will not thereafter be made by such
Revolving Credit Lender hereunder, whereupon any request by the Lead Borrower
for a LIBO Borrowing shall, as to such Revolving Credit Lender only, be deemed a
request for a Prime Rate Loan unless such declaration shall be subsequently
withdrawn; and (ii) require that all outstanding LIBO Loans made by it be
converted to Prime Rate Loans, in which event all such LIBO Loans shall be
automatically converted to Prime Rate Loans as of the effective date of such
notice as provided in paragraph (b) below. In the event any Revolving Credit
Lender shall exercise its rights under clause (i)

 

51



--------------------------------------------------------------------------------

or (ii) of this paragraph (a), all payments and prepayments of principal which
would otherwise have been applied to repay the LIBO Loans that would have been
made by such Revolving Credit Lender or the converted LIBO Loans of such
Revolving Credit Lender shall instead be applied to repay the Prime Rate Loans
made by such Revolving Credit Lender in lieu of, or resulting from the
conversion of, such LIBO Loans.

 

(b) For purposes of this Section 2.25, a notice to the Lead Borrower by any
Revolving Credit Lender pursuant to paragraph (a) above shall be effective, if
any LIBO Loans shall then be outstanding, on the last day of the then-current
Interest Period; and otherwise such notice shall be effective on the date of
receipt by the Lead Borrower.

 

2.26. Payments; Sharing of Setoff.

 

(a) The Borrowers shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of drawings under Letters of Credit, or of amounts payable under
Sections 2.20(b), 2.24 or 2.27, or otherwise) prior to 12:00 noon, Boston time,
on the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at Fleet’s offices at
100 Federal Street, Boston, Massachusetts, except payments to be made directly
to the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.20(b), 2.24, 2.27 and 9.03 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment under any Loan Document shall be due on a day that is not a Business
Day, except with respect to LIBO Borrowings, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments under each Loan Document shall be made in U.S. dollars.

 

(b) All funds received by and available to the Administrative Agent to pay
principal, unreimbursed drawings under Letters of Credit, interest and fees then
due hereunder, shall be applied in accordance with the provisions of Section
2.23(a) hereof or Section 6.02 of the Security Agreement, as applicable, ratably
among the parties entitled thereto.

 

(c) Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the

 

52



--------------------------------------------------------------------------------

Lenders or the Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(d) If any Lender shall fail to make any payment required to be made by it
pursuant to this Agreement, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

2.27. Taxes.

 

(a) Any and all payments by or on account of any obligation of the Borrowers
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes, provided that if the Borrowers
shall be required to deduct any Indemnified Taxes from such payments, then (i)
the sum payable shall be increased as necessary so that after making all
required deductions for Indemnified Taxes (including deductions for Indemnified
Taxes applicable to additional sums payable under this Section) the Agents, such
Lender or the Issuing Bank (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrowers
shall make such deductions, and (iii) the Borrowers shall pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.

 

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

 

(c) The Borrowers shall indemnify the Agents, each Lender and the Issuing Bank,
within ten (10) Business Days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Agents, such Lender or the
Issuing Bank, as the case may be, on or with respect to any payment by or on
account of any obligation of the Borrowers hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Lead Borrower by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of
an Agent, a Lender or the Issuing Bank setting forth in reasonable detail the
manner in which such amount was determined, shall be conclusive absent manifest
error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrowers to a Governmental Authority, the Borrowers shall deliver to the

 

53



--------------------------------------------------------------------------------

Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction in
U.S. Federal withholding tax shall deliver to the Lead Borrower and the
Administrative Agent two copies of either United States Internal Revenue Service
Form W-8BEN or Form W-8ECI, or any subsequent versions thereof or successors
thereto, or, in the case of a Foreign Lender claiming exemption from in U.S.
Federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a (i) Form W-8BEN, or any subsequent
versions thereof or successors thereto and (ii) a certificate representing that
such Foreign Lender is not (A) a bank for purposes of Section 881(c) of the
Code, (B) is not a 10-percent shareholder (within the meaning of Section
871(h)(3)(B) of the Code) of any Borrower and (C) is not a controlled foreign
corporation related to any Borrower (within the meaning of Section 864(d)(4) of
the Code)), properly completed and duly executed by such Foreign Lender
claiming, as applicable, complete exemption from or reduced rate of, U.S.
Federal withholding Tax on payments by the Borrowers under this Agreement and
the other Loan Documents, or in the case of a Foreign Lender claiming exemption
for “portfolio interest” certifying that it is not a foreign corporation,
partnership, estate or trust. Such forms shall be delivered by each Foreign
Lender on or before the date it becomes a party to this Agreement (or, in the
case of a transferee that is a participation holder, on or before the date such
participation holder becomes a transferee hereunder) and on or before the date,
if any, such Foreign Lender changes its applicable lending office by designating
a different lending office (a “New Lending Office”). In addition, each Foreign
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Foreign Lender. Notwithstanding any other
provision of this Section 2.26(e), a Foreign Lender shall not be required to
deliver any form pursuant to this Section 2.26(e) that such Foreign Lender is
not legally able to deliver.

 

(f) Upon the request of the Lead Borrower, any Lender that is not a Foreign
Lender shall deliver to the Lead Borrower two copies of United States Internal
Revenue Service Form W-9 or any subsequent versions thereof or successors
thereto, properly completed and duly executed. If any Lender fails to deliver
Form W-9 or any subsequent versions thereof or successors thereto as required
herein, then the Borrowers may withhold from any payment to such party an amount
equivalent to the applicable backup withholding Tax imposed by the Code, without
reduction.

 

(g) The Borrowers shall not be required to indemnify any Lender or to pay any
additional amounts to any Lender in respect of U.S. Federal withholding tax
pursuant to paragraph (a) or (c) above to the extent that the obligation to pay
such additional amounts would not have arisen but for a failure by such Lender
to comply with the provisions of paragraphs (e) or (f) above. Should a Lender
become subject to Taxes because of its failure to deliver a form required
hereunder, the Borrowers shall, at such Lender’s expense, take such steps as
such Lender shall reasonably request to assist such Lender to recover such
Taxes.

 

54



--------------------------------------------------------------------------------

(h) Each of the Lenders agrees that upon the occurrence of any circumstances
entitling such party to indemnification or additional amounts pursuant to
Section 2.27(a) or (c), such party shall use reasonable efforts to take any
action (including designating a new lending office and signing any prescribed
forms or other documentation appropriate in the circumstances) if such action
would reduce or eliminate any Tax (including penalties or interest, as
applicable) with respect to which such indemnification or additional amounts may
thereafter accrue.

 

(i) If any Lender reasonably determines that it has actually and finally
realized, by reason of a refund, deduction or credit of any Taxes paid or
reimbursed by the Borrowers pursuant to subsection (a) or (c) above in respect
of payments under the Loan Documents, a current monetary benefit that it would
otherwise not have obtained and that would result in the total payments under
this Section 2.27 exceeding the amount needed to make such Lender whole, such
Lender shall pay to the Lead Borrower, with reasonable promptness following the
date upon which it actually realizes such benefit, an amount equal to the lesser
of the amount of such benefit or the amount of such excess, in each case net of
all out-of-pocket expenses incurred in securing such refund, deduction or
credit.

 

2.28. Security Interests in Collateral.

 

To secure their Obligations under this Agreement and the other Loan Documents,
the Loan Parties shall grant to the Collateral Agent, for its benefit and the
ratable benefit of the other Secured Parties, a first-priority security interest
in all of the Collateral pursuant to the Security Documents.

 

2.29. Mitigation Obligations; Replacement of Lenders.

 

(a) If any Lender requests compensation under Section 2.24, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.27, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.24 or 2.27, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment; provided, however, that the
Borrowers shall not be liable for such costs and expenses of a Lender requesting
compensation if (i) such Lender becomes a party to this Agreement on a date
after the Closing Date and (ii) the relevant Change in Law occurs on a date
prior to the date such Lender becomes a party hereto.

 

(b) If any Lender requests compensation under Section 2.24, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.27, or if any
Lender

 

55



--------------------------------------------------------------------------------

defaults in its obligation to fund Loans hereunder, then the Borrowers may, at
their sole expense and effort, upon notice to such Lender and the Administrative
Agent by the Lead Borrower, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) the Lead
Borrower shall have received the prior written consent of the Administrative
Agent, the Issuing Bank and Swingline Lender, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
unreimbursed drawings under Letters of Credit and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.24 or payments required to be made pursuant to Section 2.27, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.

 

ARTICLE III

 

Representations and Warranties

 

Each Loan Party represents and warrants to the Agents and the Lenders that:

 

3.01. Organization; Powers. Each Loan Party is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, has
all requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

3.02. Authorization; Enforceability. The transactions contemplated hereby and by
the other Loan Documents to be entered into by each Loan Party are within such
Loan Party’s corporate or partnership and other powers, as applicable, and have
been duly authorized by all necessary corporate and, if required, stockholder
action. This Agreement has been duly executed and delivered by each Loan Party
that is a party hereto and constitutes, and each other Loan Document to which
any Loan Party is a party, when executed and delivered by such Loan Party will
constitute, a legal, valid and binding obligation of such Loan Party (as the
case may be), enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

3.03. Governmental Approvals; No Conflicts. The transactions to be entered into
contemplated by the Loan Documents (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except for such as have been

 

56



--------------------------------------------------------------------------------

obtained or made and are in full force and effect and except filings and
recordings necessary to perfect Liens created under the Loan Documents, (b) will
not violate any Applicable Law or the Organizational Documents of any Loan Party
or any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon any Loan
Party or its assets, or give rise to a right thereunder to require any payment
to be made by any Loan Party, and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party, except Liens created
under the Loan Documents.

 

3.04. Financial Condition. The Lead Borrower has heretofore furnished to the
Lenders the Consolidated balance sheet, and statements of income, stockholders’
equity, and cash flows for the Lead Borrower and its Subsidiaries as of and for
the Fiscal Year ending January 31, 2004, certified by a Financial Officer of the
Lead Borrower. Such financial statements present fairly, in all material
respects, the financial position, results of operations and cash flows of the
Lead Borrower and its Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year end audit adjustments and the absence of
footnotes. Since March 31, 2004, there have been no changes in the assets,
liabilities, financial condition, or business of the Lead Borrower and its
Subsidiaries other than changes in the ordinary course of business, the effect
of which has had a Material Adverse Effect.

 

3.05. Properties.

 

(a) Except as disclosed in Schedules 3.05(c)(i) and 3.05(c)(ii), each Loan Party
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for defects which could not reasonably
be expected to have a Material Adverse Effect.

 

(b) Each Loan Party owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Loan Parties does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

(c) Schedule 3.05(c)(i) sets forth the address (including county) of all Real
Estate that is owned by the Loan Parties, together with a list of the holders of
any mortgage or other Lien thereon as of the Closing Date. Schedule 3.05(c)(ii)
sets forth the address (including county) of all Leases of the Loan Parties,
together with a list of the holders of any mortgage or other Lien on any
Borrower’s interest in such Lease as of the Closing Date. Each of such Leases is
in full force and effect and the Loan Parties are not in default of the terms
thereof.

 

3.06. Litigation and Environmental Matters.

 

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrowers,
threatened against or affecting any Loan Party (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any of the Loan
Documents.

 

57



--------------------------------------------------------------------------------

(b) Except for the matters set forth on Schedule 3.06, no Loan Party (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.

 

(c) Since the date of this Agreement, there has been no change in the status of
the matters set forth on Schedule 3.06 that, individually or in the aggregate,
has resulted in, or could reasonably be expected to result in, a Material
Adverse Effect.

 

3.07. Compliance with Laws and Agreements. Each Loan Party is in compliance with
all Applicable Law and all indentures, material agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. No Default has occurred and is continuing.

 

3.08. Investment and Holding Company Status. No Loan Party is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 or (b) a “holding company” as defined in, or subject to regulation
under, the Public Utility Holding Company Act of 1935.

 

3.09. Taxes. Except as set forth on Schedule 3.09 hereto, each Loan Party has
timely filed or caused to be filed all federal and state Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings, for which such Loan Party has set aside on its books
adequate reserves, and as to which no Lien has been filed, or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

3.10. ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such underfunded
Plans.

 

3.11. Disclosure. The Borrowers have disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which any Loan Party is
subject, and all other matters known to any of them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of any of the reports, financial statements,

 

58



--------------------------------------------------------------------------------

certificates or other written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

3.12. Subsidiaries.

 

(a) Schedule 3.12 sets forth the name of, and the ownership interest of each
Loan Party in each Subsidiary as of the Closing Date. There is no other capital
stock or ownership interest of any class outstanding as of the Closing Date. The
Loan Parties are not party to any joint venture, general or limited partnership,
or limited liability company, agreements or any other business ventures or
entities as of the Closing Date.

 

(b) The Lead Borrower and its Subsidiaries have received the consideration for
which the capital stock and other ownership interests was authorized to be
issued and have otherwise complied with all legal requirements relating to the
authorization and issuance of shares of stock and other ownership interests, and
all such shares and ownership interests are validly issued, fully paid, and
non-assessable.

 

3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries. Each of
such policies is in full force and effect. All premiums in respect of such
insurance that are due and payable have been paid.

 

3.14. Labor Matters. There are no strikes, lockouts or slowdowns against any
Loan Party pending or, to the knowledge of the Borrowers, threatened. The hours
worked by and payments made to employees of the Loan Parties have not been in
violation of the Fair Labor Standards Act or any other applicable federal,
state, local or foreign law dealing with such matters to the extent that any
such violation could reasonably be expected to have a Material Adverse Effect.
All payments due from any Loan Party, or for which any claim may be made against
any Loan Party, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of
such member. The consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party is bound.

 

3.15. Security Documents. The Security Documents create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral, and the Security Documents
constitute the creation of a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Loan Parties
thereunder in such Collateral, in each case prior and superior in right to any
other Person (other than Permitted Encumbrances having priority under Applicable
Law).

 

3.16. Federal Reserve Regulations.

 

(a) No Loan Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock.

 

59



--------------------------------------------------------------------------------

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to buy or carry Margin Stock or to extend credit to others for
the purpose of buying or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or X.

 

3.17. Solvency

 

(a) The Loan Parties, on a Consolidated basis, are Solvent. No transfer of
property is being made by any Loan Party and no obligation is being incurred by
any Loan Party in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.

 

ARTICLE IV

 

Conditions

 

4.01. Closing Date. The obligation of the Revolving Credit Lenders to make each
Revolving Credit Loan, the Term Lender to make the Term Loan and of the Issuing
Bank to issue each Letter of Credit, including the initial Loan and the initial
Letters of Credit, if any, on the Closing Date, is subject to the following
conditions precedent:

 

(a) The Agents (or their counsel) shall have received from each party hereto
either (i) a counterpart of this Agreement and all other Loan Documents
(including, without limitation, the Security Documents) signed on behalf of such
party or (ii) written evidence satisfactory to the Agents (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and all other Loan Documents.

 

(b) The Agents shall have received a favorable written opinion (addressed to
each Agent and the Lenders and dated the Closing Date) of Akin Gump Strauss
Hauer & Feld LLP, counsel for the Loan Parties, and covering such matters
relating to the Loan Parties, the Loan Documents or the transactions
contemplated thereby as the Required Lenders shall reasonably request. The
Borrowers hereby request such counsel to deliver such opinion.

 

(c) The Agents shall have received such documents and certificates as the Agents
or their counsel may reasonably request relating to the organization, existence
and good standing of each Loan Party, the authorization of the transactions
contemplated by the Loan Documents and any other legal matters relating to the
Loan Parties, the Loan Documents or the transactions contemplated thereby, all
in form and substance reasonably satisfactory to the Agents and their counsel.

 

(d) After giving effect to the first funding under the Loans; any charges to the
Loan Account made in connection with the establishment of the credit facility
contemplated hereby; all Letters of Credit to be issued at, or immediately
subsequent to,

 

60



--------------------------------------------------------------------------------

such establishment, and all then held checks, accounts payable which are beyond
credit terms then accorded the Borrowers, and overdrafts, Excess Availability
shall be not less than $20,000,000.00. The Agents shall have received a
Borrowing Base Certificate dated the Closing Date, relating to the most recent
week ending on September 18, 2004, and executed by a Financial Officer of the
Lead Borrower.

 

(e) The Agents shall have received a certificate, reasonably satisfactory in
form and substance to the Agents, (i) with respect to the Solvency of the Loan
Parties as of the Closing Date, and (ii) certifying that, as of the Closing
Date, the representations and warranties made by the Loan Parties in the Loan
Documents and otherwise are true and complete and that no Default or Event of
Default exists.

 

(f) All of the Loan Parties’ accounts payable and Taxes then due and owing shall
be paid currently, other than those amounts subject to the good faith dispute of
the Loan Parties.

 

(g) The corporate structure and organization of the Loan Parties shall be
reasonably satisfactory to the Administrative Agent, and the Administrative
Agent shall be reasonably satisfied that all Loan Parties are Solvent as of the
Closing Date, and are left with capital sufficient to operate, and that all
transactions and conditions required to consummate the closing and post closing
will not be subject to a successful claim of fraudulent conveyance.

 

(h) All necessary consents and approvals to the transactions contemplated hereby
shall have been obtained and shall be reasonably satisfactory to the Agents.

 

(i) The Collateral Agent shall have received (a) appraisals of the Collateral
consisting of Inventory by a third party appraiser acceptable to the Collateral
Agent, the results of which are reasonably satisfactory to the Collateral Agent;
and (b) a written report regarding the results of a commercial finance
examination of the Loan Parties, which shall be reasonably satisfactory to the
Collateral Agent.

 

(j) The Agents shall be reasonably satisfied that any financial statements
delivered to them fairly present the business and financial condition of the
Lead Borrower and its Subsidiaries, and that there has been no material adverse
change in the assets, business, financial condition, income or prospects of the
Lead Borrower and its Subsidiaries since the date of the most recent financial
information delivered to the Agents.

 

(k) The Administrative Agent and the Term Lender shall have received and be
reasonably satisfied with (a) monthly detailed one-year financial projections
and business assumptions for the Lead Borrower and its Subsidiaries, and (b)
such other information (financial or otherwise) reasonably requested by the
Administrative Agent.

 

(l) There shall not be pending any litigation or other proceeding, the result of
which could reasonably be expected to have a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

(m) There shall not have occurred any default of any material contract or
agreement of any Loan Party which could reasonably be expected to have a
Material Adverse Effect.

 

(n) The Collateral Agent shall have received results of searches or other
evidence reasonably satisfactory to the Collateral Agent (in each case dated as
of a date reasonably satisfactory to the Collateral Agent) indicating the
absence of Liens on the assets of the Loan Parties, except for (i) Permitted
Encumbrances and (ii) Liens for which termination statements and releases or
subordination agreements reasonably satisfactory to the Collateral Agent are
being tendered concurrently with such extension of credit.

 

(o) The Collateral Agent shall have received (i) all documents and instruments,
including Uniform Commercial Code financing statements, required by law or
reasonably requested by the Collateral Agent to be filed, registered or recorded
to create or perfect the first priority Liens intended to be created under the
Loan Documents and all such documents and instruments shall have been so filed,
registered or recorded to the satisfaction of the Collateral Agent, and (ii) the
DDA Notifications, Credit Card Agreements, and Blocked Account Agreements
required pursuant to Section 2.22(c) hereof.

 

(p) The Collateral Agent shall have received, and be reasonably satisfied with,
evidence of the Loan Parties’ insurance, together with such endorsements as are
required by the Loan Documents.

 

(q) The Collateral Agent shall be reasonably satisfied that those Investments
held by the Borrowers, to be transferred to an account with Bank of America have
been fully transferred, and that the Collateral Agent shall have received a
first perfected security interest in all such account, subject to a control
agreement satisfactory to the Collateral Agent.

 

(r) All fees due at or immediately prior to the Closing Date and all costs and
expenses incurred by the Agents in connection with the establishment of the
credit facility contemplated hereby (including the fees and expenses of counsel
to the Agents) shall have been paid in full.

 

(s) The consummation of the transactions contemplated hereby shall not (a)
violate any Applicable Law or (b) conflict with, or result in a default or event
of default under, any material agreement of any Loan Party. No event shall exist
which is, or solely with the passage of time, the giving of notice or both,
would be a default under any material agreement of any Loan Party.

 

(t) There shall have been delivered to the Administrative Agent such additional
instruments and documents as the Agents or counsel to the Agents reasonably may
require or request.

 

The Administrative Agent shall notify the Lead Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall

 

62



--------------------------------------------------------------------------------

not become effective unless each of the foregoing conditions is satisfied (or
waived by the Administrative Agent in writing) at or prior to 12:00 noon, Boston
time, on September 24, 2004 (and, in the event such conditions are not so
satisfied or waived, this Agreement shall terminate at such time).

 

4.02. Conditions Precedent to Each Loan and Each Letter of Credit.

 

In addition to those conditions described in Section 4.01, the obligation of the
Revolving Credit Lenders to make each Revolving Credit Loan and of the Issuing
Bank to issue each Letter of Credit, is subject to the following conditions
precedent:

 

(a) Notice. The Administrative Agent shall have received a notice with respect
to such Borrowing or issuance, as the case may be, as required by Article II.

 

(b) Representations and Warranties. All representations and warranties contained
in this Agreement and the other Loan Documents or otherwise made in writing in
connection herewith or therewith shall be true and correct in all material
respects on and as of the date of each Borrowing or the issuance of each Letter
of Credit hereunder with the same effect as if made on and as of such date,
other than representations and warranties that relate solely to an earlier date.

 

(c) No Default. On the date of each Borrowing hereunder and the issuance of each
Letter of Credit and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing.

 

(d) Borrowing Base Certificate. The Administrative Agent shall have received the
timely delivery of the most recently required Borrowing Base Certificate, with
each such Borrowing Base Certificate including schedules as required by the
Administrative Agent.

 

The request by the Lead Borrower for, and the acceptance by the Borrowers of,
each extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrowers that the conditions specified in this Section 4.02
have been satisfied at that time and that after giving effect to such extension
of credit the Borrowers shall continue to be in compliance with the Borrowing
Base and the Term Loan Borrowing Base. The conditions set forth in this Section
4.02 are for the sole benefit of the Administrative Agent and each Lender and,
except for those matters which are included in the determination of a Term Loan
Action Event, which require the consent of the Term Lender prior to waiver, may
be waived by the Administrative Agent, in whole or in part, without prejudice to
the Administrative Agent or any Lender.

 

ARTICLE V

 

Affirmative Covenants

 

Until (i) the Commitments have expired or been terminated, and (ii) the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, and (iii) all Letters of Credit shall have expired or
terminated or been collateralized, to the extent of 103% of

 

63



--------------------------------------------------------------------------------

the then Letter of Credit Outstandings, and (iv) all L/C Disbursements shall
have been reimbursed, each Loan Party covenants and agrees with the Agents and
the Lenders that:

 

5.01. Financial Statements and Other Information. The Lead Borrower will furnish
to the Agents and the Term Lender:

 

(a) within ninety (90) days after the end of each Fiscal Year of the Lead
Borrower, its Consolidated balance sheet and related statements of operations
(and consolidated statements of operations breaking out operating divisions),
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all audited and reported on by independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without a qualification or exception as to the scope of such audit) to the
effect that such Consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the Lead
Borrower and its Subsidiaries on a Consolidated basis in accordance with GAAP
consistently applied;

 

(b) within forty-five (45) days after the end of each Fiscal Quarter of the Lead
Borrower, its Consolidated balance sheet and related statements of operations
(and consolidated statements of operations breaking out operating divisions),
stockholders’ equity and cash flows, as of the end of and for such Fiscal
Quarter and the elapsed portion of the Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year, all certified by
one of its Financial Officers as presenting in all material respects the
financial condition and results of operations of the Lead Borrower and its
Subsidiaries on a Consolidated basis in accordance with GAAP consistently
applied, subject to normal year end audit adjustments and the absence of
footnotes;

 

(c) within thirty (30) days after the end of each fiscal month of the Lead
Borrower, its Consolidated balance sheet and related statements of operations
(and consolidated statements of operations breaking out operating divisions),
stockholders’ equity and cash flows, as of the end of and for such fiscal month
and the elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year and the figures as set
forth in the business plan delivered pursuant to Section 5.01(e) hereof, all
certified by one of its Financial Officers as presenting in all material
respects the financial condition and results of operations of the Lead Borrower
and its Subsidiaries on a Consolidated basis in accordance with GAAP
consistently applied, subject to normal year end audit adjustments and the
absence of footnotes;

 

(d) concurrently with any delivery of financial statements under clause (a),
(b), or (c) above, a certificate of a Financial Officer of the Lead Borrower in
the form of Exhibit D (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, and (ii) setting forth reasonably
detailed calculations (A) with respect to the average Excess Availability for
such period, and (B) demonstrating compliance with Section 6.11, and (iii)
stating whether any change in GAAP or in the application thereof has occurred
since the date of the Lead Borrower’s audited financial statements referred to
in Section 3.04 and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;

 

64



--------------------------------------------------------------------------------

(e) within thirty (30) days after the commencement of each Fiscal Year of the
Lead Borrower, a preliminary business plan, and within ninety (90) days after
the commencement of each Fiscal Year of the Lead Borrower, a final business
plan, including a detailed Consolidated budget by month for such Fiscal Year
(including a projected Consolidated balance sheet and related statements of
projected operations and cash flow as of the end of and for such Fiscal Year);

 

(f) on Wednesday of each week, a certificate in the form of Exhibit E (a
“Borrowing Base Certificate”) showing the Borrowing Base and Term Loan Borrowing
Base as of the close of business on the immediately preceding Saturday, each
Borrowing Base Certificate to be certified as complete and correct on behalf of
the Borrowers by a Financial Officer of the Lead Borrower;

 

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed in final form by
any Loan Party with the Securities and Exchange Commission (including, without
limitation, Forms 10K and 10Q but excluding any registration statement on Form
S-8 or its equivalent), or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
as the case may be;

 

(h) promptly upon receipt thereof, copies of all reports submitted to any Loan
Party by independent certified public accountants in connection with each
annual, interim or special audit of the books of the Loan Parties or any of
their Subsidiaries made by such accountants, including any management letter
commenting on the Loan Parties’ internal controls submitted by such accountants
to management in connection with their annual audit;

 

(i) the financial and collateral reports described on Schedule 5.01(i) hereto,
at the times set forth in such Schedule;

 

(j) notice of any intended sale or other disposition of any material portion of
the assets of any Loan Party permitted hereunder or incurrence of any material
amount of Indebtedness permitted hereunder at least thirty (30) Business Days
prior to the date of consummation of such sale or disposition or the incurrence
of such Indebtedness; and

 

(k) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Loan Party, or
compliance with the terms of any Loan Document, as the Agents or any Lender
(acting through an Agent) may reasonably request.

 

5.02. Notices of Material Events. The Lead Borrower will furnish to the Agents
prompt written notice of the following:

 

(a) the occurrence of any Default or Event of Default;

 

65



--------------------------------------------------------------------------------

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

 

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;

 

(e) any change in any Loan Party’s chief executive officer, chief financial
officer or chairman;

 

(f) the discharge by any Loan Party of its present independent accountants or
any withdrawal or resignation by such independent accountants;

 

(g) any failure by any Loan Party to pay rent at any of such Loan Party’s
locations, which failure continues for more than ten (10) days following the day
on which such rent first came due if the result of such failure would be
reasonably likely to result in a Material Adverse Effect;

 

(h) any collective bargaining agreement or other labor contract to which a Loan
Party becomes a party, or the application for the certification of a collective
bargaining agent; and

 

(i) the filing of any Lien for unpaid Taxes against any Loan Party.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Lead Borrower setting
forth the details of the event or development requiring such notice and, if
applicable, any action taken or proposed to be taken with respect thereto.

 

5.03. Information Regarding Collateral

 

The Lead Borrower will furnish to the Agents at least ten (10) days’ prior
written notice of any change (i) in any Loan Party’s corporate name or in any
trade name used to identify it in the conduct of its business or in the
ownership of its properties, (ii) in the location of any Loan Party’s chief
executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility), (iii) in any Loan Party’s corporate
structure or jurisdiction of incorporation or formation, or (iv) in any Loan
Party’s Federal Taxpayer Identification Number or organizational identification
number assigned to it by its state of organization. The Borrowers also agree
promptly to notify the Agents if any material portion of the Collateral is
damaged or destroyed.

 

66



--------------------------------------------------------------------------------

5.04. Existence; Conduct of Business. Each Loan Party will, and will cause each
of its Subsidiaries to, do or cause to be done all things necessary to comply
with its respective Organizational Documents, as applicable, and to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges, franchises, patents, copyrights, trademarks and
trade names material to the conduct of its business, provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

 

5.05. Payment of Obligations. Each Loan Party will, and will cause each of the
Subsidiaries to, pay its Indebtedness and other obligations, including Tax
liabilities, and claims for labor, materials, or supplies, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Loan Party
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation, (d) no Lien has been filed with respect thereto, and (e) the failure
to make payment pending such contest could not reasonably be expected to result
in a Material Adverse Effect. Nothing contained herein shall be deemed to limit
the rights of the Administrative Agent under Section 2.03(b) hereof.

 

5.06. Maintenance of Properties. Each Loan Party will, and will cause each of
the Subsidiaries to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted and with the exception of storing closings and asset dispositions
permitted hereunder.

 

5.07. Insurance.

 

(a) Each Loan Party shall (i) maintain insurance with financially sound and
reputable insurers reasonably acceptable to the Administrative Agent (or, to the
extent consistent with prudent business practice, a program of self-insurance)
on such of its property and in at least such amounts and against at least such
risks as is customary with companies in the same or similar businesses operating
in the same or similar locations, including public liability insurance against
claims for personal injury or death occurring upon, in or about or in connection
with the use of any properties owned, occupied or controlled by it (including
the insurance required pursuant to the Security Documents); (ii) maintain such
other insurance as may be required by law; and (iii) furnish to the
Administrative Agent, upon written request, full information as to the insurance
carried.

 

(b) Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a
non-contributing mortgage clause (regarding improvements to real property) and
lenders loss payable clause (regarding personal property), in form and substance
reasonably satisfactory to the Collateral Agent, which endorsements or
amendments shall provide that the insurer shall pay all proceeds otherwise
payable to the Loan Parties under the policies directly to the Collateral Agent,
(ii) a provision to the effect that none of the Loan Parties, the Administrative
Agent, the Collateral Agent, or any other party shall be a coinsurer and (iii)
such other provisions as the Collateral Agent may reasonably require from time
to

 

67



--------------------------------------------------------------------------------

time to protect the interests of the Lenders. Commercial general liability
policies shall be endorsed to name the Collateral Agent as an additional
insured. Business interruption policies shall name the Collateral Agent as a
loss payee and shall be endorsed or amended to include (i) a provision that,
from and after the Closing Date, the insurer shall pay all proceeds otherwise
payable to the Loan Parties under the policies directly to the Administrative
Agent or the Collateral Agent, which amounts shall be released to the Borrowers
provided that no Event of Default or Cash Dominion Event has occurred and is
then continuing, (ii) a provision to the effect that none of the Loan Parties,
the Administrative Agent, the Collateral Agent or any other party shall be a
co-insurer and (iii) such other provisions as the Collateral Agent may
reasonably require from time to time to protect the interests of the Lenders.
Each such policy referred to in this paragraph also shall provide that it shall
not be canceled, modified or not renewed (i) by reason of nonpayment of premium
except upon not less than 10 days’ prior written notice thereof by the insurer
to the Collateral Agent (giving the Collateral Agent the right to cure defaults
in the payment of premiums) or (ii) for any other reason except upon not less
than 30 days’ prior written notice thereof by the insurer to the Collateral
Agent. The Lead Borrower shall deliver to the Collateral Agent, prior to the
cancellation, modification or nonrenewal of any such policy of insurance, a copy
of a renewal or replacement policy (or other evidence of renewal of a policy
previously delivered to the Collateral Agent, including an insurance binder)
together with evidence reasonably satisfactory to the Collateral Agent of
payment of the premium therefor.

 

5.08. Casualty and Condemnation. The Borrowers will furnish to the Agents and
the Lenders prompt written notice of any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any interest in a material portion of the
Collateral under power of eminent domain or by condemnation or similar
proceeding.

 

5.09. Books and Records; Inspection and Audit Rights; Appraisals; Accountants.

 

(a) Each Loan Party will, and will cause each of the Subsidiaries to, keep
proper books of record and account in accordance with GAAP and in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. Each Loan Party will, and will cause each of the
Subsidiaries to, permit any representatives designated by any Agent and the Term
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested, provided that
Lead Borrower shall be furnished the opportunity to participate in any such
discussions.

 

(b) Each Loan Party will, and will cause each of the Subsidiaries to, from time
to time upon the request of the Collateral Agent or the Required Lenders or the
Term Lender through the Administrative Agent and after reasonable prior notice,
permit any Agent or the Term Lender or professionals (including investment
bankers, consultants, accountants, lawyers and appraisers) retained by the
Agents to conduct appraisals, commercial finance examinations and other
evaluations, including, without limitation, of

 

68



--------------------------------------------------------------------------------

(i) the Borrowers’ practices in the computation of the Borrowing Base and (ii)
the assets included in the Borrowing Base and related financial information such
as, but not limited to, sales, gross margins, payables, accruals and reserves,
and pay the reasonable fees and expenses of the Agents or such professionals
with respect to such evaluations and appraisals. Without limiting the foregoing,
the Loan Parties acknowledge that the Agents intend to undertake up to three (3)
inventory appraisals and three (3) commercial finance examinations each Fiscal
Year after the Closing Date, at the Loan Parties’ expense. Notwithstanding the
foregoing, the Agents or the Term Lender may cause additional appraisals and
commercial finance examinations to be undertaken as they in their reasonable
discretion deem necessary or appropriate, or as may be required by Applicable
Law, provided that the Loan Parties shall not be obligated to pay for any such
additional appraisals and commercial finance examinations unless (i) an Event of
Default has occurred and is continuing, or (ii) Excess Availability is at any
time less than the greater of (A) forty percent (40%) of the lesser of the
Borrowing Base or the Term Loan Borrowing Base at the time of calculation, or
(B) $20,000,000, in which case all such additional appraisals and commercial
finance examinations shall be at the expense of the Borrowers.

 

(c) The Loan Parties shall, at all times, retain independent certified public
accountants who are reasonably satisfactory to the Administrative Agent and
instruct such accountants to cooperate with, and be reasonably available to, the
Administrative Agent or its representatives to discuss the Loan Parties’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such accountants, as
may be raised by the Administrative Agent or the Term Lender, provided that Lead
Borrower shall be furnished the opportunity to participate in any such
discussions.

 

5.10. Physical Inventories.

 

(a) The Collateral Agent and the Term Lender, at the expense of the Loan
Parties, may participate in and/or observe each physical count and/or inventory
of so much of the Collateral as consists of Inventory which is undertaken on
behalf of the Borrowers so long as such participation does not disrupt the
normal inventory schedule or process.

 

(b) The Borrowers, at their own expense, shall cause not less than one physical
inventory per location of the Borrowers’ Inventory in each twelve (12) month
period during which this Agreement is in effect, conducted by nationally
recognized inventory takers and using practices consistent with practices in
effect on the date hereof, provided, however, if no Cash Dominion Event has
occurred, the Borrowers shall not be required to engage nationally recognized
inventory takers to conduct such physical inventories.

 

(c) The Lead Borrower shall provide the Collateral Agent with the preliminary
Inventory levels at each of each Borrower’s stores within ten (10) days
following the completion of such inventory.

 

69



--------------------------------------------------------------------------------

(d) The Lead Borrower, within forty-five (45) days following the completion of
such inventory, shall provide the Collateral Agent and the Term Lender with a
reconciliation of the results of each such inventory (as well as of any other
physical inventory undertaken by the Borrowers) and shall post such results to
the Borrowers’ stock ledger and general ledger, as applicable.

 

(e) The Collateral Agent, in its discretion, if any Event of Default exists,
may, and shall at the Term Lender’s direction, cause such additional inventories
to be taken as the Collateral Agent determines (each, at the expense of the
Borrowers).

 

5.11. Compliance with Laws. Each Loan Party will, and will cause each of the
Subsidiaries to, comply with all Applicable Laws, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

 

5.12. Use of Proceeds and Letters of Credit. The proceeds of Loans made
hereunder and Letters of Credit issued hereunder will be used only (a) to
refinance existing Indebtedness, (b) to finance the acquisition of working
capital assets of the Borrowers, including the purchase of inventory, in the
ordinary course of business, and (c) for general corporate purposes. No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.

 

5.13. Additional Subsidiaries. If any additional Subsidiary of any Loan Party is
formed or acquired after the Closing Date, the Lead Borrower will notify the
Agents and the Lenders thereof and (a) if such Subsidiary is not a Foreign
Subsidiary, the Borrowers will cause such Subsidiary to become a Loan Party
hereunder and under each applicable Security Document in the manner provided
therein within ten (10) Business Days after such Subsidiary is formed or
acquired and promptly take such actions to create and perfect Liens on such
Subsidiary’s assets to secure the Obligations as any Agent or the Required
Lenders shall reasonably request and (b) if any shares of capital stock or
Indebtedness of such Subsidiary are owned by or on behalf of any Loan Party, the
Borrowers will cause such shares and promissory notes evidencing such
Indebtedness to be pledged within ten (10) Business Days after such Subsidiary
is formed or acquired (except that, if such Subsidiary is a Foreign Subsidiary
shares of stock of such Subsidiary to be pledged may be limited to 65% of the
outstanding shares of Voting Stock of such Subsidiary).

 

5.14. Depository Account. In order to facilitate the administration of the
Revolving Credit Loans and Collateral Agent’s security interest in the Loan
Parties’ assets, the Borrowers shall maintain Fleet or its Affiliates as each
Borrower’s principal depository bank, including for the maintenance of
operating, administrative, cash management, collection activity and other
deposit accounts for the conduct of such Borrower’s business.

 

5.15. Further Assurances.

 

(a) Each Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which any Agent or
the Required Lenders may reasonably

 

70



--------------------------------------------------------------------------------

request, or to grant, preserve, protect or perfect the Liens created or intended
to be created by the Security Documents or the validity or priority of any such
Lien, all at the expense of the Loan Parties. The Loan Parties also agree to
provide to the Agents, from time to time upon request, evidence reasonably
satisfactory to the Agents as to the perfection and priority of the Liens
created or intended to be created by the Security Documents.

 

(b) If any material assets are acquired by any Loan Party after the Closing Date
(other than assets constituting Collateral under the Security Agreement that
become subject to the Lien of the Security Agreement upon acquisition thereof),
except for real property leaseholds to the extent that the consent of the
landlord is required but is not obtained, the Lead Borrower will notify the
Agents and the Lenders thereof, and the Loan Parties will cause such assets to
be subjected to a Lien securing the Obligations and will take such actions as
shall be necessary or reasonably requested by any Agent or the Required Lenders
to grant and perfect such Liens, including actions described in paragraph (a) of
this Section, all at the expense of the Loan Parties.

 

(c) Upon the request of the Administrative Agent, each Borrower shall cause each
of its customs brokers to deliver an agreement to the Administrative Agent
covering such matters and in such form as the Administrative Agent may
reasonably require.

 

ARTICLE VI

 

Negative Covenants

 

Until (i) the Commitments have expired or been terminated, and (ii) the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, and (iii) all Letters of Credit shall have expired or
terminated or been collateralized, to the extent of 103% of the then Letter of
Credit Outstandings, and (iv) all L/C Disbursements shall have been reimbursed,
each Loan Party covenants and agrees with the Agents and the Lenders that:

 

6.01. Indebtedness and Other Obligations. The Loan Parties will not, and will
not permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a) Indebtedness created under the Loan Documents;

 

(b) Indebtedness set forth in Schedule 6.01 and extensions, renewals and
replacements of any such Indebtedness provided that after giving effect to the
refinancing (i) the principal amount of the outstanding Indebtedness is not
increased, (ii) neither the tenor nor the weighted average life to maturity is
reduced, and (iii) the holders of such refinancing Indebtedness are not afforded
covenants, defaults, rights or remedies more burdensome in any material respect
to the obligor or obligors than those contained in the Indebtedness being
refinanced;

 

(c) Indebtedness of any Loan Party to any other Loan Party, all of which
Indebtedness shall be reflected in the Loan Parties’ books and records in
accordance with GAAP;

 

71



--------------------------------------------------------------------------------

(d) Indebtedness of any Loan Party to finance the acquisition of any fixed or
capital assets, including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life to maturity thereof, provided that the aggregate principal
amount of Indebtedness permitted by this clause (d) shall not exceed $20,000,000
at any time outstanding;

 

(e) Indebtedness incurred to finance any Real Estate owned by any Loan Party or
incurred in connection with sale-leaseback transactions;

 

(f) Indebtedness under Hedging Agreements with Fleet or an Affiliate of Fleet;

 

(g) other unsecured Indebtedness, in an aggregate principal amount not exceeding
$5,000,000 at any time outstanding; and

 

(h) Subordinated Indebtedness, in amounts, and on terms and conditions
reasonably satisfactory to the Administrative Agent and the Term Lender.

 

6.02. Liens. The Loan Parties will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof:

 

(a) Liens created under the Loan Documents;

 

(b) Permitted Encumbrances;

 

(c) any Lien on any property or asset of any Loan Party set forth in Schedule
6.02, provided that (i) such Lien shall not apply to any other property or asset
of any Loan Party and (ii) such Lien shall secure only those obligations that it
secures as of the Closing Date, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

 

(d) Liens on fixed or capital assets acquired by any Loan Party, provided that
(i) such Liens secure Indebtedness permitted by Section 6.01(d), (ii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring such
fixed or capital assets and (iii) such Liens shall not extend to any other
property or assets of the Loan Parties; and

 

(e) Liens to secure Indebtedness permitted by Section 6.01(e) provided that such
Liens shall not extend to any property or assets of the Loan Parties other than
the Real Estate so financed or which is the subject of a sale-leaseback
transaction.

 

72



--------------------------------------------------------------------------------

6.03. Fundamental Changes.

 

(a) The Loan Parties will not merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing, (i) any Facility Guarantor may merge into any other Facility
Guarantor, provided that in any such transaction involving the Lead Borrower,
the Lead Borrower shall be the surviving entity, and (ii) any Facility Guarantor
(other than the Lead Borrower) may liquidate or dissolve voluntarily into the
Lead Borrower or into any other Facility Guarantor.

 

(b) The Loan Parties will not engage in any business other than businesses of
the type conducted by the Loan Parties on the date of execution of this
Agreement and businesses reasonably related thereto.

 

6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The Loan
Parties will not make any Investment, except:

 

(a) Permitted Investments;

 

(b) Investments existing on the Closing Date, and set forth on Schedule 6.04;

 

(c) loans or advances made by any Loan Party to any other Loan Party;

 

(d) Guarantees constituting Indebtedness permitted by Section 6.01;

 

(e) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

(f) loans or advances to employees for the purpose of travel, entertainment or
relocation in the ordinary course of business in an amount not to exceed $50,000
in the aggregate at any time outstanding; and

 

(g) other Investments not to exceed $1,000,000 in the aggregate at any time
outstanding.

 

6.05. Asset Sales. The Loan Parties will not, and will not permit any of the
Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any capital stock, nor will the Loan Parties permit any of the
Subsidiaries to issue any additional shares of its capital stock or other
ownership interest in such Subsidiary, except:

 

(a) (i) sales of Inventory in the ordinary course of business, or (ii) sales of
used or surplus equipment, or (iii) Permitted Investments, in each case in the
ordinary course of business;

 

(b) sales, transfers and dispositions among the Loan Parties and their
Subsidiaries, provided that any such sales, transfers or dispositions involving
a Subsidiary that is not a Loan Party shall be made in compliance with Section
6.07; and

 

73



--------------------------------------------------------------------------------

(c) sale-leaseback transactions involving any Loan Party’s Real Estate as long
as if the Administrative Agent so requests, the Administrative Agent shall have
received an intercreditor agreement executed by the purchaser of such Real
Estate on terms and conditions reasonably satisfactory to the Administrative
Agent;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than sales, transfers and other disposition permitted under clause
(b)) shall be made at arm’s length and for fair value and solely for cash
consideration.

 

6.06. Restricted Payments; Certain Payments of Indebtedness.

 

(a) The Loan Parties will not, and will not permit any Subsidiary to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except that any Loan Party may pay dividends to the Lead Borrower. None of the
Loan Parties will, nor will they permit any Subsidiary to, issue any preferred
stock (except for preferred stock that is not subject to redemption other than
redemption at the option of the Loan Party issuing such preferred stock or be or
become liable in respect of any obligation (contingent or otherwise) to
purchase, redeem, retire, acquire or make any other payment in respect of (i)
any shares of capital stock of any Loan Party or (ii) any option, warrant or
other right to acquire any such shares of capital stock.

 

(b) The Loan Parties will not, and will not permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

 

(i) mandatory payments as and when due in respect of any other Indebtedness
permitted hereunder; and

 

(ii) refinancings of Indebtedness described in clause (i), above, to the extent
permitted by Section 6.01.

 

6.07. Transactions with Affiliates. The Loan Parties will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except transactions in the ordinary course of business that are at prices and on
terms and conditions not less favorable to the Loan Parties or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties.
The Loan Parties will not conduct any business in the name of, nor permit any
business to be conducted in the name of, WSCC Buying Group, Inc., nor will any
of the Loan Parties transfer any assets to WSCC Buying Group, Inc.

 

6.08. Restrictive Agreements. The Loan Parties will not, and will not permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Loan

 

74



--------------------------------------------------------------------------------

Parties or any Subsidiary to create, incur or permit to exist any Lien upon any
of its property or assets or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any shares of its capital stock or to
make or repay loans or advances to the Loan Parties or any other Subsidiary or
to guarantee Indebtedness of the Loan Parties or any other Subsidiary, provided
that (i) the foregoing shall not apply to restrictions and conditions imposed by
law or by any Loan Document, (ii) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (iii) clause
(a) of the foregoing shall not apply to customary provisions in leases
restricting the assignment or subleasing thereof.

 

6.09. Amendment of Material Documents. The Loan Parties will not, and will not
permit any Subsidiary to, amend, modify or waive any of its rights under (a) its
Organizational Documents, and (b) any other instruments, documents or
agreements, in each case to the extent that such amendment, modification or
waiver would be materially adverse to the interests of the Lenders.

 

6.10. Additional Subsidiaries. The Loan Parties will not, and will not permit
any Subsidiary to, create any additional Subsidiary unless no Default or Event
of Default would arise therefrom and the requirements of Section 5.13 are
satisfied.

 

6.11. Excess Availability. The Borrowers shall maintain Excess Availability at
all times of not less than the greater of (i) fifteen percent (15%) of the
greater of the Borrowing Base or the Term Loan Borrowing Base, at any time of
calculation, or (ii) $7,500,000, in addition to which, during the period from
December 20 through January 20, Excess Availability shall not fall below
$11,000,000 for three (3) consecutive days or more.

 

6.12. Fiscal Year. The Lead Borrower and its Subsidiaries shall not change their
Fiscal Year without the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld.

 

6.13. Environmental Laws. The Loan Parties shall not (a) fail to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, or (b) become subject to
any Environmental Liability, in each case which is reasonably likely to have a
Material Adverse Effect.

 

6.14. Store Closings. The Borrowers will not commit to close, or close, any
location at which any Borrower maintains, offers for sale or stores any of its
Inventory or other Collateral, except that the Borrowers may downsize by closing
up to 10% of the number of stores existing as of the Closing Date in any twelve
(12) month period, provided that if the Borrowers close more than 5% of the
number of stores existing as of the Closing Date in any twelve (12) month
period, all such closings in excess of 5% of the number of stores existing as of
the Closing Date in any twelve (12) month period shall be conducted by
professional liquidators, subject to the approval of, and on terms and
conditions reasonably acceptable to the Administrative Agent.

 

75



--------------------------------------------------------------------------------

ARTICLE VII

 

Events of Default

 

7.01. Events of Default. If any of the following events (“Events of Default”)
shall occur:

 

(a) the Loan Parties shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) (i) the Loan Parties shall fail to pay any interest on any Loan payable
under this Agreement, when and as the same shall become due and payable, or (ii)
the Loan Parties shall fail to pay any fee or any other amount (other than an
amount referred to in clause (a) or (b) of this Article) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable and such failure continues for five (5) days;

 

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

 

(d) the Loan Parties shall fail to observe or perform any covenant, condition or
agreement contained in Sections 2.22, 5.01(f), 5.07 (with respect to insurance
covering the Collateral), 5.09, or 5.12, or in Article VI;

 

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b), (c), or (d) of this Article), and such failure shall continue
unremedied for a period of 15 days after notice thereof from the Administrative
Agent to the Lead Borrower;

 

(f) any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness when
and as the same shall become due and payable (after giving effect to the
expiration of any grace or cure period set forth therein);

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
giving effect to the expiration of any grace or cure period set forth therein)
the holder or holders of any such Material Indebtedness or any trustee or agent
on its or their behalf to cause any such Material Indebtedness to become due, or
to require the prepayment, repurchase, redemption or defeasance thereof, prior
to its scheduled maturity;

 

76



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under any federal or state bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i) any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any federal
or state bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, (v)
make a general assignment for the benefit of creditors or (vi) take any action
for the purpose of effecting any of the foregoing;

 

(j) any Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $1,000,000 shall be rendered against any Loan Party or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any material
assets of any Loan Party to enforce any such judgment;

 

(l) an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties in an aggregate amount exceeding $500,000;

 

(m) (i) any challenge in writing by or on behalf of any Loan Party to the
validity of any Loan Document or the applicability or enforceability of any Loan
Document strictly in accordance with the subject Loan Document’s terms or which
seeks to void, avoid, limit, or otherwise adversely affect any security interest
created by or in any Loan Document or any payment made pursuant thereto;

 

(ii) any judicial proceeding by or on behalf of any other Person seeking to
challenge the validity of any Loan Document or the applicability or
enforceability of any Loan Document strictly in accordance with the subject Loan
Document’s terms or which seeks to void, avoid, limit, or otherwise adversely
affect any security interest created by or in any Loan Document or any payment
made pursuant thereto.

 

77



--------------------------------------------------------------------------------

(iii) any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Loan Party not to be, a valid and perfected
Lien on any Collateral, with the priority required by the applicable Security
Document, except as a result of the sale or other disposition of the applicable
Collateral in a transaction permitted under the Loan Documents;

 

(n) the occurrence of any uninsured loss to any material portion of the
Collateral;

 

(o) the indictment of, or institution of any legal process or proceeding
against, any Loan Party, under any federal, state, municipal, and other civil or
criminal statute, rule, regulation, order, or other requirement having the force
of law where the relief, penalties, or remedies sought or available include the
forfeiture of any material property of any Loan Party and/or the imposition of
any stay or other order, the effect of which could reasonably be to restrain in
any material way the conduct by the Loan Parties, taken as a whole, of their
business in the ordinary course;

 

(p) the determination by the Borrowers, whether by vote of the Borrowers’ board
of directors or otherwise to: suspend the operation of any Borrower’s business
in the ordinary course, liquidate all or a material portion of the Borrowers’
assets or store locations, or employ an agent or other third party to conduct
any so-called store closing, store liquidation or “Going-Out-Of-Business” sales;
or

 

(q) the occurrence of any Change in Control;

 

then, and in every such event (other than an event with respect to any Loan
Party described in clause (h) or (i) of this Section 7.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Lead
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties; and in case of any event with respect to any
Loan Party described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties.

 

7.02. Term Loan Action Events.

 

Upon (a) the occurrence and during the continuance of a Term Loan Action Event,
or (b) at any time following the occurrence of an Event of Default which occurs
after a Buy Out; or (c)

 

78



--------------------------------------------------------------------------------

at any time following the occurrence of an Event of Default under Section
7.01(h) or (i), or (d) at any time following the occurrence of an Event of
Default which occurs after the Revolving Credit Obligations have been paid in
full, all Letters of Credit Outstandings have been cash collateralized, and
there is no obligations on the Revolving Credit Lenders to make any further
loans or to provide any further financial accommodation under the Revolving
Credit, at the request of the Term Lender, the Administrative Agent shall, by
notice to the Lead Borrower, take one or more of the following actions, at the
same or different times provided that in the event of the occurrence of a Term
Loan Action Event, the Standstill Period shall have then elapsed, (i) declare
the Term Loan then outstanding to be forthwith due and payable, whereupon the
principal of the Term Loan, together with accrued interest thereon and any
unpaid accrued fees and all other liabilities of the Loan Parties accrued
hereunder and under any other Loan Document shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind to
the Loan Parties, all of which are hereby expressly waived by the Loan Parties,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; (ii) instruct the Collateral Agent to exercise its remedies
under the Security Documents (including, without limitation, foreclosure upon
and taking possession of the Collateral) and (iii) exercise any and all other
remedies under the Loan Documents and applicable law available to the
Administrative Agent, the Issuing Bank, the Collateral Agent and the Lenders.
Subject to the final sentence of this Section 7.02, the Agents shall diligently
pursue the instructions of the Term Lender furnished pursuant to this Section
7.02 (except to the extent that the Agents believe that the Agents’ compliance
with such directions would be unlawful). In the event that the Administrative
Agent or the Required Lenders declare the Obligations owed to the Revolving
Credit Lenders to be due and payable pursuant to Section 7.01, then the Agents
shall thereupon follow the instructions of the Required Lenders.

 

7.03. Remedies on Default

 

(a) In case any one or more of the Events of Default shall have occurred and be
continuing, and whether or not the maturity of the Loans shall have been
accelerated pursuant hereto, the Administrative Agent may proceed to protect and
enforce its rights and remedies under this Agreement, the Notes or any of the
other Loan Documents by suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Agreement and the other Loan Documents or any instrument
pursuant to which the Obligations are evidenced, and, if such amount shall have
become due, by declaration or otherwise, proceed to enforce the payment thereof
or any other legal or equitable right of the Agents or the Lenders. No remedy
herein is intended to be exclusive of any other remedy and each and every remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or any
other provision of law.

 

If any Event of Default shall occur and be continuing, on the Business Day that
the Lead Borrower receives notice from the Administrative Agent or the Required
Revolving Credit Lenders demanding the deposit of cash collateral pursuant to
this paragraph, the Borrowers shall deposit in the Cash Collateral Account an
amount in cash equal to 103% of the Letter of Credit Outstandings as of such
date plus any accrued and unpaid interest thereon. Each such deposit shall be
held by the Collateral Agent as collateral for the payment and performance of
the

 

79



--------------------------------------------------------------------------------

Obligations of the Borrowers under this Agreement. The Collateral Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such Cash Collateral Account. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of the Collateral Agent at the request of the Lead Borrower
and at the Borrowers’ risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such Cash Collateral Account shall be applied by the
Collateral Agent to reimburse the Issuing Bank for payments on account of
drawings under Letters of Credit for which it has not been reimbursed and, to
the extent not so applied, shall be held first for the satisfaction of the
reimbursement obligations of the Borrowers for the Letter of Credit Outstandings
at such time and thereafter be applied to satisfy other Obligations of the
Borrowers under this Agreement.

 

7.04. Application of Proceeds

 

After the occurrence of an Event of Default and acceleration of the Obligations,
all proceeds realized from any Loan Party or on account of any Collateral shall
be applied in the manner set forth in Section 6.02 of the Security Agreement.
All amounts required to be applied to Revolving Credit Loans hereunder (other
than Swingline Loans) shall be applied ratably in accordance with each Revolving
Credit Lender’s Revolving Loan Credit Commitment Percentage.

 

ARTICLE VIII

 

The Agents

 

8.01. Administration by Administrative Agent.

 

Each Lender, the Collateral Agent and the Issuing Bank hereby irrevocably
designate Fleet as Administrative Agent under this Agreement and the other Loan
Documents. The general administration of the Loan Documents shall be by the
Administrative Agent. The Lenders, the Collateral Agent and the Issuing Bank
each hereby irrevocably authorizes the Administrative Agent (i) to enter into
the Loan Documents to which it is a party and (ii) at its discretion, to take or
refrain from taking such actions as agent on its behalf and to exercise or
refrain from exercising such powers under the Loan Documents and the Notes as
are delegated by the terms hereof or thereof, as appropriate, together with all
powers reasonably incidental thereto. The Administrative Agent shall have no
duties or responsibilities except as set forth in this Agreement and the
remaining Loan Documents, nor shall it have any fiduciary relationship with any
Lender, and no implied covenants, responsibilities, duties, obligations, or
liabilities shall be read into the Loan Documents or otherwise exist against the
Administrative Agent.

 

8.02. The Collateral Agent.

 

Each Lender, the Administrative Agent and the Issuing Bank hereby irrevocably
(i) designate FRG as Collateral Agent under this Agreement and the other Loan
Documents, (ii) authorize the Collateral Agent to enter into the Collateral
Documents and the other Loan Documents to which it is a party and to perform its
duties and obligations thereunder, together with all powers reasonably
incidental thereto, and (iii) agree and consent to all of the provisions

 

80



--------------------------------------------------------------------------------

of the Security Documents. All Collateral shall be held or administered by the
Collateral Agent (or its duly-appointed agent) for its benefit and for the
ratable benefit of the other Secured Parties. Any proceeds received by the
Collateral Agent from the foreclosure, sale, lease or other disposition of any
of the Collateral and any other proceeds received pursuant to the terms of the
Security Documents or the other Loan Documents shall be paid over to the
Administrative Agent for application as provided in Sections 2.19, 2.23, or
7.04, as applicable. The Collateral Agent shall have no duties or
responsibilities except as set forth in this Agreement and the remaining Loan
Documents, nor shall it have any fiduciary relationship with any Lender, and no
implied covenants, responsibilities, duties, obligations, or liabilities shall
be read into the Loan Documents or otherwise exist against the Collateral Agent.

 

8.03. Sharing of Excess Payments.

 

Each of the Lenders, the Agents and the Issuing Bank agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Loan Parties, including, but not limited to, a secured claim under Section
506 of the Bankruptcy Code or other security or interest arising from, or in
lieu of, such secured claim and received by such Lender, any Agent or the
Issuing Bank under any applicable bankruptcy, insolvency or other similar law,
or otherwise, obtain payment in respect of the Obligations owed it (an “excess
payment”) as a result of which such Lender, such Agent or the Issuing Bank has
received payment of any Loans or other Obligations outstanding to it in excess
of the amount that it would have received if all payments at any time applied to
the Loans and other Obligations had been applied in the order of priority set
forth in Section 7.04, then such Lender, Agent or the Issuing Bank shall
promptly purchase at par (and shall be deemed to have thereupon purchased) from
the other Lenders, such Agent and the Issuing Bank, as applicable, a
participation in the Loans and Obligations outstanding to such other Persons, in
an amount determined by the Administrative Agent in good faith as the amount
necessary to ensure that the economic benefit of such excess payment is
reallocated in such manner as to cause such excess payment and all other
payments at any time applied to the Loans and other Obligations to be
effectively applied in the order of priority set forth in Section 7.04 in
proportion to its Commitment Percentages and, within the Revolving Credit Loans,
to each Lender pro rata in proportion to its Revolving Loan Credit Commitment;
provided, that if any such excess payment is thereafter recovered or otherwise
set aside such purchase of participations shall be correspondingly rescinded
(without interest). The Loan Parties expressly consent to the foregoing
arrangements and agree that any Lender, any Agent or the Issuing Bank holding
(or deemed to be holding) a participation in any Loan or other Obligation may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by such Loan Party to such Lender, such
Agent or the Issuing Bank as fully as if such Lender, Agent or the Issuing Bank
held a Note and was the original obligee thereon, in the amount of such
participation.

 

8.04. Agreement of Required Lenders.

 

Upon any occasion requiring or permitting an approval, consent, waiver, election
or other action on the part of only the Required Revolving Credit Lenders or
Required Supermajority Revolving Credit Lenders, action shall be taken by the
Agents for and on behalf or for the benefit of all Lenders upon the direction of
the Required Revolving Credit Lenders or Required Supermajority Revolving Credit
Lenders, as applicable, and any such action shall be binding on

 

81



--------------------------------------------------------------------------------

all Lenders, (ii) upon any occasion requiring or permitting an approval,
consent, waiver, election or other action on the part of only the Term Lender,
action shall be taken by the Agents for and on behalf or for the benefit of all
Lenders upon the direction of the Term Lender, and any such action shall be
binding on all Lenders, and (iii) upon any occasion requiring or permitting an
approval, consent, waiver, election or other action on the part of only the
Required Lenders, action shall be taken by the Agents for and on behalf or for
the benefit of all Lenders upon the direction of the Required Lenders, and any
such action shall be binding on all Lenders. No amendment, modification,
consent, or waiver shall be effective except in accordance with the provisions
of Section 9.02(b) Upon the occurrence of an Event of Default, the Agents shall
(subject to the provisions of Section 9.02) take such action with respect
thereto as may be reasonably directed by the Required Revolving Credit Lenders
or the Term Lender pursuant to Section 7.02, as applicable; provided that unless
and until the Agents shall have received such directions, the Agents may (but
shall not be obligated to) take such action as it shall deem advisable in the
best interests of the Lenders. In no event shall the Agents be required to
comply with any such directions to the extent that the Agents believe that the
Agents’ compliance with such directions would be unlawful.

 

8.05. Liability of Agents.

 

(a) Each of the Agents, when acting on behalf of the Lenders and the Issuing
Bank, may execute any of its respective duties under this Agreement by or
through any of its respective officers, agents and employees, and none of the
Agents nor their respective directors, officers, agents or employees shall be
liable to the Lenders or the Issuing Bank or any of them for any action taken or
omitted to be taken in good faith, or be responsible to the Lenders or the
Issuing Bank or to any of them for the consequences of any oversight or error of
judgment, or for any loss, except to the extent of any liability imposed by law
by reason of such Agent’s own gross negligence or willful misconduct. The Agents
and their respective directors, officers, agents and employees shall in no event
be liable to the Lenders or the Issuing Bank or to any of them for any action
taken or omitted to be taken by them pursuant instructions received by them from
the Required Lenders, Required Revolving Credit Lenders, Term Lender, or
Required Supermajority Revolving Credit Lenders, as applicable, or in reliance
upon the advice of counsel selected by it. Without limiting the foregoing, none
of the Agents, nor any of their respective directors, officers, employees, or
agents (A) shall be responsible to any Lender or the Issuing Bank for the due
execution, validity, genuineness, effectiveness, sufficiency, or enforceability
of, or for any recital, statement, warranty or representation in, this
Agreement, any Loan Document or any related agreement, document or order, or (B)
shall be required to ascertain or to make any inquiry concerning the performance
or observance by any Loan Party of any of the terms, conditions, covenants, or
agreements of this Agreement or any of the Loan Documents, or (C) shall be
responsible to any Lender or the Issuing Bank for the state or condition of any
properties of any Borrower or any other obligor hereunder constituting
Collateral for the Obligations of the Borrower hereunder, or any information
contained in the books or records of the Borrowers; or (D) shall be responsible
to any Lender or the Issuing Bank for the validity, enforceability,
collectibility, effectiveness or genuineness of this Agreement or any other Loan
Document or any other certificate, document or instrument furnished in
connection therewith; or (E) shall be responsible to any Lender or the Issuing
Bank for the validity,

 

82



--------------------------------------------------------------------------------

priority or perfection of any lien securing or purporting to secure the
Obligations or the value or sufficiency of any of the Collateral. The Agents may
execute any of their duties under this Agreement or any other Loan Document by
or through their agents or attorneys-in-fact, and shall be entitled to the
advice of counsel concerning all matters pertaining to their rights and duties
hereunder or under the Loan Documents. The Agents shall not be responsible for
the negligence or misconduct of any agents or attorneys-in-fact selected by them
with reasonable care.

 

(c) None of the Agents nor any of their respective directors, officers,
employees, or agents shall have any responsibility to the Loan Parties on
account of the failure or delay in performance or breach by any Lender (other
than by the Agent in its capacity as a Lender) or the Issuing Bank of any of
their respective obligations under this Agreement or the Notes or any of the
Loan Documents or in connection herewith or therewith.

 

(d) The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by it to be genuine and correct and to have been signed, sent
or made by the proper person or persons, and upon the advice and statements of
legal counsel (including, without, limitation, counsel to the Loan Parties),
independent accountants and other experts selected by the Agents. The Agents
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless they shall first receive such advice
or concurrence of the Required Lenders as they deem appropriate or they shall
first be indemnified to their satisfaction by the Lenders against any and all
liability and expense which may be incurred by them by reason of the taking or
failing to take any such action.

 

8.06. Notice of Default.

 

The Agents shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default unless the Agents have actual knowledge of the
same or has received notice from a Lender or the Loan Parties referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Agents obtain such actual
knowledge or receive such a notice, the Agents shall give prompt notice thereof
to each of the Lenders. The Agents shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders. Unless and until the Agents shall have received such direction, the
Agents may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to any such Default or Event of Default as they
shall deem advisable in the best interest of the Lenders.

 

8.07. Lenders’ Credit Decisions.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender, and based on the financial statements prepared
by the Loan Parties and such other documents and information as it has deemed
appropriate, made its own credit analysis and investigation into the business,
assets, operations, property, and financial and other condition of the Loan
Parties and has made its own decision to enter into this Agreement and the other
Loan Documents. Each Lender also acknowledges that it will, independently and
without

 

83



--------------------------------------------------------------------------------

reliance upon the Agents or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in determining whether or not conditions precedent to closing
any Loan hereunder have been satisfied and in taking or not taking any action
under this Agreement and the other Loan Documents.

 

8.08. Reimbursement and Indemnification.

 

Each Lender agrees (i) to reimburse (x) each Agent for such Lender’s Commitment
Percentage of any expenses and fees incurred by such Agent for the benefit of
the Lenders or the Issuing Bank under this Agreement, the Notes and any of the
Loan Documents, including, without limitation, counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders or the
Issuing Bank, and any other expense incurred in connection with the operations
or enforcement thereof not reimbursed by the Loan Parties and (y) each Agent for
such Lender’s Commitment Percentage of any expenses of such Agent incurred for
the benefit of the Lenders or the Issuing Bank that the Loan Parties have agreed
to reimburse pursuant to Section 9.03 and has failed to so reimburse and (ii) to
indemnify and hold harmless the Agents and any of their directors, officers,
employees, or agents, on demand, in the amount of such Lender’s Commitment
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against it or any of them in any way relating to or arising out of this
Agreement, the Notes or any of the Loan Documents or any action taken or omitted
by it or any of them under this Agreement, the Notes or any of the Loan
Documents to the extent not reimbursed by the Loan Parties (except such as shall
result from their respective gross negligence or willful misconduct). The
provisions of this Section 8.08 shall survive the repayment of the Obligations
and the termination of the Commitments.

 

8.09. Rights of Agents.

 

It is understood and agreed that Fleet and FRG shall each have the same rights
and powers hereunder (including the right to give such instructions) as the
other Lenders and may exercise such rights and powers, as well as its rights and
powers under other agreements and instruments to which it is or may be party,
and engage in other transactions with any Borrower, as though they were not the
Administrative Agent or the Collateral Agent, respectively, of the Lenders under
this Agreement. The Agents and their affiliates may accept deposits from, lend
money to, and generally engage in any kind of commercial or investment banking,
trust, advisory or other business with the Loan Parties and their Subsidiaries
and Affiliates as if it were not the Agent hereunder.

 

8.10. Independent Lenders and Issuing Bank.

 

The Lenders and the Issuing Bank each acknowledge that they have decided to
enter into this Agreement and to make the Loans or issue the Letters of Credit
hereunder based on their own analysis of the transactions contemplated hereby
and of the creditworthiness of the Loan Parties and agrees that the Agents shall
bear no responsibility therefor.

 

84



--------------------------------------------------------------------------------

8.11. Notice of Transfer.

 

The Agents may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Loans for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 9.04(b).

 

8.12. Successor Agent.

 

Any Agent may resign at any time by giving five (5) Business Days’ written
notice thereof to the Lenders, the Issuing Bank, the other Agents and the Lead
Borrower. Upon any such resignation of any Agent, the Required Lenders shall
have the right to appoint a successor Agent, which so long as there is no
Default or Event of Default, shall be reasonably satisfactory to the Lead
Borrower (whose consent shall not be unreasonably withheld or delayed). If no
successor Agent shall have been so appointed by the Required Lenders and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation, the retiring Agent may, on behalf of the Lenders, the
other Agents and the Issuing Bank, appoint a successor Agent which shall be a
Person capable of complying with all of the duties of such Agent (and the
Issuing Bank), hereunder (in the opinion of the retiring Agent and as certified
to the Lenders in writing by such successor Agent) which, so long as there is no
Default or Event of Default, shall be reasonably satisfactory to the Lead
Borrower (whose consent shall not be unreasonably withheld or delayed).
Notwithstanding the foregoing, if Fleet resigns as Administrative Agent, FRG
may, at its option, become successor Administrative Agent; and if FRG resigns as
Collateral Agent, Fleet may, at its option, become successor Collateral Agent.
Upon the acceptance of any appointment as Agent by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and the retiring
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Agent’s resignation hereunder as such Agent, the provisions
of this Article VIII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was such Agent under this Agreement.

 

8.13. Reports and Financial Statements.

 

Promptly after receipt thereof from the Lead Borrower, the Administrative Agent
shall remit to each Lender and the Collateral Agent copies of all financial
statements required to be delivered by the Borrowers hereunder and all
commercial finance examinations and appraisals of the Collateral received by the
Administrative Agent.

 

8.14. Delinquent Lender.

 

If for any reason any Lender shall fail or refuse to abide by its obligations
under this Agreement, including without limitation its obligation to make
available to Administrative Agent its Revolving Loan Credit Commitment
Percentage of any Revolving Credit Loans, expenses or setoff or purchase its
Revolving Loan Credit Commitment Percentage of a participation interest in the
Swingline Loans (a “Delinquent Lender”) and such failure is not cured within ten
(10) days of receipt from the Administrative Agent of written notice thereof,
then, in addition to the rights and remedies that may be available to Agents,
other Lenders, the Loan Parties or any other party at law or in equity, and not
at limitation thereof, (i) such Delinquent Lender’s right to participate in the
administration of, or decision-making rights related to, the Loans, this
Agreement or the other Loan Documents shall be suspended during the pendency of
such failure

 

85



--------------------------------------------------------------------------------

or refusal, and (ii) a Delinquent Lender shall be deemed to have assigned any
and all payments due to it from the Loan Parties, whether on account of
outstanding Loans, interest, fees or otherwise, to the remaining non-Delinquent
Lenders for application to, and reduction of, their proportionate shares of all
outstanding Loans until, as a result of application of such assigned payments
the Lenders’ respective Commitment Percentage of all outstanding Loans shall
have returned to those in effect immediately prior to such delinquency and
without giving effect to the nonpayment causing such delinquency. The Delinquent
Lender’s decision-making and participation rights and rights to payments as set
forth in clauses (i) and (ii) hereinabove shall be restored only upon the
payment by the Delinquent Lender of its Commitment Percentage of any Loans, any
participation obligation, or expenses as to which it is delinquent, together
with interest thereon at the rate set forth in Section 2.11 hereof from the date
when originally due until the date upon which any such amounts are actually
paid.

 

The non-Delinquent Lenders shall also have the right, but not the obligation, in
their respective, sole and absolute discretion, to acquire for no cash
consideration, (pro rata, based on the respective Commitments of those Lenders
electing to exercise such right) the Delinquent Lender’s Commitment to fund
future Loans. Upon any such purchase of the Commitment Percentage of any
Delinquent Lender’s future commitment, the Delinquent Lender’s share in future
Loans and its rights under the Loan Documents with respect thereto shall
terminate on the date of purchase, and the Delinquent Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest, including, if so requested, an Assignment and Acceptance. Each
Delinquent Lender shall indemnify the Agents and each non-Delinquent Lender from
and against any and all loss, damage or expenses, including but not limited to
reasonable attorneys’ fees and funds advanced by any Agent or by any
non-Delinquent Lender, on account of a Delinquent Lender’s failure to timely
fund its Commitment Percentage of a Loan or to otherwise perform its obligations
under the Loan Documents.

 

ARTICLE IX

 

Miscellaneous

 

9.01. Notices. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

(a) if to any Loan Party, to it at The Wet Seal, Inc., 26972 Burbank, Foothill
Ranch, California 92610, Attention: Chief Financial Officer (Telecopy No. (858)
206-4977), with a copy to Akin Gump Strauss Hauer & Feld LLP, 590 Madison
Avenue, New York, New York 10022, Attention: Steven Scheinman, Esquire (Telecopy
No. (212) 872-1090);

 

(b) if to the Administrative Agent or the Collateral Agent, or the Swingline
Lender to Fleet Retail Group, Inc., 40 Broad Street, Boston, Massachusetts
02109, Attention Daniel T. Platt (Telecopy No. (617) 434-4312), with a copy to
Riemer & Braunstein, LLP, Three Center Plaza, Boston, Massachusetts 02108,
Attention: Robert E. Paul, Esquire (Telecopy No. (617) 880-3456);

 

86



--------------------------------------------------------------------------------

(c) if to the Term Lender to Back Bay Capital Funding, LLC, 40 Broad Street,
Boston, Massachusetts 02109, Attention of Michael Pizette (Telecopy No. (617)
434-4185), with a copy to Bingham McCutchen, LLP, 150 Federal Street, Boston,
Massachusetts 02110, Attention: Robert A. J. Barry, Esquire (Telecopy No. (617)
951-8736);

 

(d) if to any other Lender, to it at its address (or telecopy number) set forth
on the signature pages hereto or on any Assignment and Acceptance for such
Revolving Credit Lender.

 

(e) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

9.02. Waivers; Amendments.

 

(a) No failure or delay by the Agents, the Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Agents, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Agents, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Lead Borrower and the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Agents and the Loan Parties that are parties thereto, in each case with the
Consent of the Required Lenders, provided that no such agreement shall (i)
increase the Commitment of any Lender without the Consent of such Lender, (ii)
reduce the principal amount of any Loan or L/C Disbursement or reduce the rate
of interest thereon, or reduce any fees payable hereunder, without the Consent
of each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan or L/C Disbursement, or any interest thereon,
or any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of the Commitments or the
Maturity Date, without the Consent of each Lender affected thereby, (iv) change
Sections

 

87



--------------------------------------------------------------------------------

2.19, 2.22, or 2.23 or Section 6.02 of the Security Agreement, without the
Consent of each Lender, (v) change any of the provisions of this Section 9.02 or
the definition of the term “Required Lenders”, “Required Revolving Credit
Lenders or “Required Supermajority Revolving Credit Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the Consent of each
Lender, (vi) release any Loan Party from its obligations under any Loan
Document, or limit its liability in respect of such Loan Document, without the
Consent of each Lender, (vii) except for sales described in Section 6.05 or as
permitted in the Security Documents, release any material portion of the
Collateral from the Liens of the Security Documents, without the Consent of each
Lender, (viii) change the definition of the term “Borrowing Base” or any
component definition thereof if as a result thereof the amounts available to be
borrowed by the Borrowers would be increased, without the Consent of each
Lender, provided that the foregoing shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any Reserves, (ix)
increase the Permitted Overadvance, without the Consent of each Lender, (x)
subordinate the Obligations hereunder, or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the prior Consent of each Lender, and provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Agents or the Issuing Bank without the prior written consent of the Agents or
the Issuing Bank, as the case may be.

 

(c) Notwithstanding the provisions of Section 9.02(b), none of the following may
be made without the Consent of the Term Lender:

 

(i) Any increase in any interest rate or fee payable to the Revolving Credit
Lenders on account of the Revolving Credit Loans in excess of 150 basis point
per annum in the aggregate. Any adjustments to the rates for Prime Rate Loans
and LIBO Loans based upon the application of the Applicable Margin, or
imposition of the increased rate of interest after the occurrence of an Event of
Default, as provided in Section 2.10(a) above, and not based upon any amendment
to the Applicable Margin or to Section 2.10(a), shall not require the consent of
the Term Lender.

 

(ii) Any increase in any interest rate or fee payable to the Revolving Credit
Lenders on account of the Revolving Credit Loans not requiring the Consent of
the Term Lender pursuant to Section 9.02(c)(i), unless the Loan Parties agree to
increase the interest rate and fees payable to the Term Lender contemporaneously
therewith by an amount equal to one (1) times any increase in any interest rate
or fee payable to the Revolving Credit Lenders on account of the Revolving
Credit Loans.

 

(iii) Any amendment, modification, or waiver of any provision of Article 2 (with
respect to any Term Loan provisions relating to the Term Loan or the Term
Lender).

 

(iv) Any amendment of Section 2.01(a), 2.04, 2.23, 5.01(f), 5.09, 6.01, 6.02,
6.05, 6.11, 6.14, Article 7, or 9.03.

 

88



--------------------------------------------------------------------------------

(v) Amendment of any of the following definitions: Cash Dominion Event, Change
in Control, Covenant Breach, Excess Availability, Total Revolving Loan Credit
Commitments, Permitted Overadvance, Standstill Period, Term Loan Action Event,
Term Loan Availability Breach, Term Loan Borrowing Base, or Term Loan Payment
Breach (and any component definitions contained in any of the above
definitions).

 

(d) Notwithstanding anything to the contrary contained herein, no modification,
amendment or waiver which increases the maximum amount of the Swingline Loans to
an amount in excess of $10,000,000 (or such greater amount to which such limit
has been previously increased in accordance with the provisions of this Section
9.02(c)) shall be made without the Consent of the Required Supermajority
Revolving Credit Lenders.

 

(e) Notwithstanding anything to the contrary contained in this Section 9.02, in
the event that the Borrowers request that this Agreement or any other Loan
Document be modified, amended or waived in a manner which would require the
Consent of the Lenders pursuant to Sections 9.02(b) or 9.02(c) and such
amendment is approved by the Required Lenders, but not by the percentage of the
Lenders set forth in said Sections 9.02(b) or 9.02(c), as applicable, the
Borrowers, and the Required Lenders shall be permitted to amend this Agreement
without the Consent of the Lender or Lenders which did not agree to the
modification or amendment requested by the Borrowers (such Lender or Lenders,
collectively the “Minority Revolving Credit Lenders”) subject to providing for
(w) the termination of the Commitment of each of the Minority Lenders, (x) the
addition to this Agreement of one or more other financial institutions
(reasonably acceptable to the Administrative Agent), or an increase in the
Commitment of one or more of the Required Lenders, so that the aggregate
Commitments after giving effect to such amendment shall be in the same amount as
the aggregate Commitments immediately before giving effect to such amendment,
(y) if any Loans are outstanding at the time of such amendment, the making of
such additional Loans by such new or increasing Lender or Lenders, as the case
may be, as may be necessary to repay in full the outstanding Loans (including
principal, interest, and fees) of the Minority Lenders immediately before giving
effect to such amendment and (z) such other modifications to this Agreement or
the Loan Documents as may be appropriate and incidental to the foregoing.

 

(f) No notice to or demand on any Loan Party shall entitle any Loan Party to any
other or further notice or demand in the same, similar or other circumstances.
Each holder of a Note shall be bound by any amendment, modification, waiver or
consent authorized as provided herein, whether or not a Note shall have been
marked to indicate such amendment, modification, waiver or consent and any
consent by a Lender, or any holder of a Note, shall bind any Person subsequently
acquiring a Note, whether or not a Note is so marked. No amendment to this
Agreement or any other Loan Document shall be effective against the Borrowers
unless signed by the Borrowers or other applicable Loan Party.

 

89



--------------------------------------------------------------------------------

9.03. The Buy Out.

 

(a) The Term Lender may (but shall not be obligated to) cause the assignment to
the Term Lender or the Term Lender’s designee, by the Revolving Credit Lenders,
of all right, title and interest, in, to, arising under, or in respect of the
Revolving Credit Obligations upon five (5) Business Days prior written notice
given at any time either of the following conditions is satisfied:

 

(i) the Term Lender has the right, under Section 7.02, to require acceleration
of the Obligations; or

 

(ii) The Administrative Agent has accelerated the Obligations or commenced or
consented to a Liquidation (including the conduct by the Borrowers of
going-out-of-business or similar sales) of all or substantially all of the
Borrowers’ assets.

 

(b) Such assignments shall be effective on the Business Day next following the
expiry of such five (5) Business Days by the execution, by the Revolving Credit
Lenders, of any Assignment and Acceptance in exchange for the payment, in
immediately available funds, of the amount of the Revolving Credit Obligations
(other than the Early Termination Fee) as of the date on which such assignment
is made.

 

(c) In the event that, within twelve (12) months following the consummation of a
Buy Out, the Term Lender actually receives any payment on account of the Early
Termination Fee which had been provided for in this Agreement (which receipt, if
in connection with a Liquidation, shall be determined on a last dollar out
basis), then the Term Lender shall pay over such Early Termination Fee to the
Agent for distribution to those Persons who were Revolving Credit Lenders
immediately prior to such Buy Out. Term Lender acknowledges and agrees that if
the Early Termination Fee is not paid when due, then for the twelve (12) month
period following the Buy Out, it shall use its reasonable efforts to collect
such Early Termination Fee, it being understood that in no event shall the Term
Lender be obligated to incur any cost or expenses in connection with such
collection efforts; and may condition its payment over to the Administrative
Agent on the Administrative Agent’s providing of such indemnification as is
reasonably satisfactory to the Administrative Agent and the Term Lender. During
the twelve (12) month period following consummation of the Buy Out the Term
Lender agrees not to waive the Revolving Credit Lenders’ right to receive the
Early Termination Fee. If the Term Lender shall receive such Early Termination
Fee at any time after the Twelve (12) month period following the consummation of
the Buy Out, it shall be permitted to retain, for its own account, such Early
Termination Fee, and the Administrative Agent and the Revolving Credit Lenders
immediately prior to such Buy Out shall have no interest therein.

 

(d) The Term Lender’s rights under this Section 9.03 may only be exercised
completely with respect to the entire Revolving Credit Obligations.

 

9.04. Expenses; Indemnity; Damage Waiver.

 

(a) The Loan Parties shall jointly and severally pay (i) all reasonable
out-of-pocket expenses incurred by the Agents, the Lenders and their Affiliates,
including the

 

90



--------------------------------------------------------------------------------

reasonable fees, charges and disbursements of counsel for the Agents and the
Lenders, outside consultants for the Agents, appraisers, for commercial finance
examinations and environmental site assessments, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all reasonable out-of-pocket expenses incurred by the Agents, the Issuing
Bank or any Lender, including the reasonable fees, charges and disbursements of
any counsel and any outside consultants for the Agents, the Issuing Bank or any
Lender, for appraisers, commercial finance examinations, and environmental site
assessments, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit;
provided that the Lenders who are not the Agents or the Issuing Bank shall be
entitled to reimbursement for no more than one counsel representing all such
Lenders (absent a conflict of interest in which case the Lenders may engage and
be reimbursed for additional counsel), provided further that the Term Lender
shall be entitled to reimbursement for its own counsel.

 

(b) The Loan Parties shall, jointly and severally, indemnify the Agents, the
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the transactions
contemplated by the Loan Documents or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by any Loan Party or any of the
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of the Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or wilful
misconduct of such Indemnitee. In connection with any indemnified claim
hereunder, the Indemnitee shall be entitled to select its own counsel and the
Loan Parties shall promptly pay the reasonable fees and expenses of such
counsel.

 

91



--------------------------------------------------------------------------------

(c) To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Agents or the Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Agents or the Issuing Bank,
as the case may be, such Lender’s Commitment Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agents or the Issuing Bank.

 

(d) To the extent permitted by Applicable Law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated by the Loan Documents, any Loan or Letter of Credit or
the use of the proceeds thereof. The Loan Parties further agree that no
Indemnitee shall have any liability to the Loan Parties, any Person asserting
claims by or on behalf of any Loan Party or any other Person in connection with
this Agreement or the other Loan Documents except (i) for breach of the
Indemnitee’s obligations under this Agreement and the other Loan Documents, or
(ii) the Indemnitee’s gross negligence, willful misconduct or bad faith.

 

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

9.05. Designation of Lead Borrower as Borrowers’ Agent.

 

(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as that Borrower’s agent to obtain Loans and Letters of Credit hereunder, the
proceeds of which shall be available to each Borrower for those uses as those
set forth herein. As the disclosed principal for its agent, each Borrower shall
be obligated to the Agents and each Lender on account of Loans so made and
Letters of Credit so issued hereunder as if made directly by the Lenders to that
Borrower, notwithstanding the manner by which such Loans and Letters of Credit
are recorded on the books and records of the Lead Borrower and of any Borrower.

 

(b) Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes, guarantees, and agrees to discharge all Obligations of all other
Borrowers as if the Borrower so assuming and guarantying were each other
Borrower.

 

(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a Loan.

 

92



--------------------------------------------------------------------------------

(d) The Lead Borrower shall cause the transfer of the proceeds of each Loan to
the (those) Borrower(s) on whose behalf such Loan was obtained. Neither the
Agents nor any Lender shall have any obligation to see to the application of
such proceeds.

 

(e) If, for any reason, and at any time during the term of this Agreement, any
Borrower, including the Lead Borrower, as agent for the Borrowers, shall be
unable to, or prohibited from carrying out the terms and conditions of this
Agreement (as determined by the Administrative Agent in the Administrative
Agent’s sole and absolute discretion); or the Administrative Agent deems it
inexpedient (in the Administrative Agent’s sole and absolute discretion) to
continue making Loans and cause Letters of Credit to be issued to or for the
account of any particular Borrower, or to channel such Loans and Letters of
Credit through the Lead Borrower, then the Lenders may make Loans directly to,
and cause the issuance of Letters of Credit directly for the account of such of
the Borrowers as the Administrative Agent determines to be expedient, which
Loans may be made without regard to the procedures otherwise included herein.

 

(f) In the event that the Administrative Agent determines to forgo the
procedures included herein pursuant to which Loans and Letters of Credit are to
be channeled through the Lead Borrower, then the Administrative Agent may
designate one or more of the Borrowers to fulfill the financial and other
reporting requirements otherwise imposed herein upon the Lead Borrower.

 

(g) Each of the Borrowers shall remain liable to the Agents and the Lenders for
the payment and performance of all Obligations (which payment and performance
shall continue to be secured by all Collateral granted by each of the Borrowers)
notwithstanding any determination by the Administrative Agent to cease making
Loans or causing Letters of Credit to be issued to or for the benefit of any
Borrower.

 

(h) The authority of the Lead Borrower to request Loans on behalf of, and to
bind, the Borrowers, shall continue unless and until the Administrative Agent
acts as provided in subparagraph (c), above, or the Administrative Agent
actually receives written notice of: (i) the termination of such authority, and
(ii) the subsequent appointment of a successor Lead Borrower, which notice is
signed by the respective chief executive officers of each Borrower (other than
the chief executive officer of the Lead Borrower being replaced) then eligible
for borrowing under this Agreement; and written notice from such successive Lead
Borrower (i) accepting such appointment; (ii) acknowledging that such removal
and appointment has been effected by the respective chief executive officers of
such Borrowers eligible for borrowing under this Agreement; and (iii)
acknowledging that from and after the date of such appointment, the newly
appointed Lead Borrower shall be bound by the terms hereof, and that as used
herein, the term “Lead Borrower” shall mean and include the newly appointed Lead
Borrower.

 

9.06. Successors and Assigns.

 

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that

 

93



--------------------------------------------------------------------------------

no Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any such
attempted assignment or transfer without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agents, the Issuing Bank and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b) Any Lender may assign to no more than one Eligible Assignee all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it), provided that (i)
except in the case of an assignment to a Lender or an Affiliate of a Lender, the
Lead Borrower (but only if no Default then exists), the Agents and the Issuing
Bank must give their prior written consent to such assignment (which consent
shall not be unreasonably withheld or delayed), (ii) except in the case of an
assignment to a Lender or an Affiliate of a Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless the Administrative Agent otherwise consents, (iii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations, (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, and, after completion of the syndication of the Loans, together
with a processing and recordation fee of $3,500. The limitations in the
preceding sentence shall not apply to any assignment of the Term Loan
Commitments or Term Loan and the Term Lender may sell or assign all or any
portion of the Term Loan without complying with the provisions of the preceding
sentence (other than the requirement to deliver a duly executed Assignment and
Acceptance to the Administrative Agent) and the Borrowers shall execute Term
Notes to reflect such Assignment and Acceptance. Subject to acceptance and
recording thereof pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

 

(c) The Administrative Agent, acting for this purpose as an agent of the Loan
Parties, shall maintain at one of its offices in Boston, Massachusetts a copy of
each

 

94



--------------------------------------------------------------------------------

Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and L/C Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive and the Loan Parties, the Administrative Agent, the Issuing
Bank and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Lead Borrower, the Issuing Bank and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the processing and recordation fee referred
to in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(e) Any Lender may, without the consent of the Loan Parties, the Agents, and the
Issuing Bank, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it), provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Loan
Parties, the Agents, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation in the Commitments, the
Loans and the Letters of Credit Outstandings shall provide that such Lender
shall retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents,
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Section 9.02(b)(ii) or (iii) that affects
such Participant. The limitations in the preceding sentence shall not apply to
any participation of the Term Loan Commitments or Term Loan and the Term Lender
may sell participations in the Term Loan without complying with the provisions
of the preceding sentence. Subject to paragraph (f) of this Section, the Loan
Parties agree that each Participant shall be entitled to the benefits of
Sections 2.24, 2.26 and 2.27 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.26(c) as though it were a Lender.

 

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.24 or 2.27 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to

 

95



--------------------------------------------------------------------------------

such Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.27 unless (i) the Lead Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.27(e) as
though it were a Lender and (ii) such Participant is eligible for exemption from
the withholding Tax referred to therein, following compliance with Section
2.27(e).

 

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to any of the
twelve Federal Reserve Banks organized under Section 4 of the Federal Reserve
Act, 12 U.S.C. Section 341, and this Section shall not apply to any such pledge
or assignment of a security interest, provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

9.07. Survival. All covenants, agreements, representations and warranties made
by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Agents, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.24, 2.27 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

9.08. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all contemporaneous or previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agents and the Lenders and when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

96



--------------------------------------------------------------------------------

9.09. Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

9.10. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Participant and each of its Affiliates is hereby
authorized with the consent of the Administrative Agent or required Lenders at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Loan
Parties against any of and all the obligations of the Loan Parties now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured and regardless of the adequacy of the
Collateral. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender
may have.

 

9.11. Governing Law; Jurisdiction; Consent to Service of Process.

 

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.

 

(b) The Loan Parties agree that any suit for the enforcement of this Agreement
or any other Loan Document may be brought in any Massachusetts state or federal
court sitting in Suffolk County in Boston, Massachusetts as the Administrative
Agent may elect in its sole discretion and consent to the non-exclusive
jurisdiction of such courts. The Loan Parties hereby waive any objection which
they may now or hereafter have to the venue of any such suit or any such court
or that such suit is brought in an inconvenient forum. The Loan Parties agree
that any action commenced by any Loan Party asserting any claim or counterclaim
arising under or in connection with this Agreement or any other Loan Document
shall be brought solely in any Massachusetts or federal court sitting in Suffolk
County in Boston, Massachusetts as the Administrative Agent may elect in its
sole discretion and consent to the exclusive jurisdiction of such courts with
respect to any such action.

 

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

9.12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A JURY IN ANY TRIAL OF ANY CASE
OR CONTROVERSY IN WHICH ANY BORROWER, ANY AGENT, FLEET, ANY LENDER OR ANY
PARTICIPANT IS OR BECOMES A PARTY (WHETHER SUCH CASE OR CONTROVERSY IS INITIATED
BY OR AGAINST ANY

 

97



--------------------------------------------------------------------------------

BORROWER, THE AGENT, FLEET, AND/OR SUCH LENDER OR PARTICIPANT OR IN WHICH ANY
BORROWER, THE AGENT, FLEET, OR SUCH LENDER OR PARTICIPANT, IS JOINED AS A PARTY
LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF OR IS IN RESPECT OF, ANY
RELATIONSHIP AMONGST OR BETWEEN ANY BORROWER OR ANY OTHER PERSON AND THE AGENT,
FLEET, OR SUCH LENDER OR PARTICIPANT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

9.13. Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

 

9.14. Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts that are treated as interest on such Loan under
Applicable Law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with Applicable Law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

9.15. Additional Waivers.

 

(a) The Obligations are the joint and several obligations of each Loan Party. To
the fullest extent permitted by Applicable Law, the obligations of each Loan
Party hereunder shall not be affected by (i) the failure of any Agent or any
other Secured Party to assert any claim or demand or to enforce or exercise any
right or remedy against any other Loan Party under the provisions of this
Agreement, any other Loan Document or otherwise, (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, this Agreement or any other Loan Document, or (iii) the failure to perfect
any security interest in, or the release of, any of the security held by or on
behalf of the Collateral Agent or any other Secured Party.

 

(b) To the fullest extent permitted by Applicable Law, the obligations of each
Loan Party hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Obligations), including any claim of waiver, release,
surrender, alteration or compromise

 

98



--------------------------------------------------------------------------------

of any of the Obligations, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Loan Party hereunder
shall not be discharged or impaired or otherwise affected by the failure of any
Agent or any other Secured Party to assert any claim or demand or to enforce any
remedy under this Agreement, any other Loan Document or any other agreement, by
any waiver or modification of any provision of any thereof, by any default,
failure or delay, willful or otherwise, in the performance of the Obligations,
or by any other act or omission that may or might in any manner or to any extent
vary the risk of any Loan Party or that would otherwise operate as a discharge
of any Loan Party as a matter of law or equity (other than the indefeasible
payment in full in cash of all the Obligations).

 

(c) To the fullest extent permitted by Applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full in cash of all the Obligations. The
Collateral Agent and the other Secured Parties may, at their election, foreclose
on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party, or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Loan Party hereunder except to the extent that
all the Obligations have been paid in full in cash and the Commitments have been
terminated. Pursuant to Applicable Law, each Loan Party waives any defense
arising out of any such election even though such election operates, pursuant to
Applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Loan Party against any other Loan
Party, as the case may be, or any security.

 

(d) Upon payment by any Loan Party of any Obligations, all rights of such Loan
Party against any other Loan Party arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior payment in
full in cash of all the Obligations. In addition, any indebtedness of any Loan
Party now or hereafter held by any other Loan Party is hereby subordinated in
right of payment to the prior payment in full of the Obligations.
Notwithstanding the foregoing, prior to the occurrence of an Event of Default,
Loan Party may make payments to any other Loan Party on account of any such
indebtedness. After the occurrence and during the continuance of an Event of
Default, none of the Loan Parties will demand, sue for, or otherwise attempt to
collect any such indebtedness. If any amount shall erroneously be paid to any
Loan Party on account of (a) such subrogation, contribution, reimbursement,
indemnity or similar right or (b) any such indebtedness of any Loan Party, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Collateral Agent to be credited against the payment of
the Obligations, whether matured or unmatured, in accordance with the terms of
the Loan Documents.

 

99



--------------------------------------------------------------------------------

9.16. Confidentiality.

 

(a) Each of the Lenders agrees that it will use its best efforts not to disclose
without the prior consent of the Lead Borrower (other than to its employees,
auditors, counsel or other professional advisors, to Affiliates, to another
Lender or to such Lender’s holding or parent company) any information with
respect to the Borrowers or any other Loan Party which is furnished pursuant to
this Agreement and which is designated by the Lead Borrower to the Lenders in
writing as confidential provided that any Lender may disclose any such
information (a) as has become generally available to the public, (b) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (c) as may be required or appropriate
in response to any summons or subpoena or in connection with any litigation, (d)
in order to comply with any law, order, regulation or ruling applicable to such
Lender, (e) in connection with the enforcement of remedies under this Agreement
and the other Loan Documents, and (f) to any prospective transferee in
connection with any contemplated transfer of any of the Loans or Notes or any
interest therein by such Lender provided that such prospective transferee agrees
to be bound by the provisions of this Section. The Loan Parties hereby agree
that the failure of a Lender to comply with the provisions of this Section 9.14
shall not relieve the Loan Parties of any of its obligations to such Lender
under this Agreement and the other Loan Documents.

 

9.17. Publicity.

 

Each Borrower by executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other written public
disclosure not otherwise required by law using the name of the Agent or the
Lenders or their Affiliates or referring to this Agreement or the other Loan
Documents without at least one (1) Business Days’ prior notice to the Agent and
without the prior written consent (which may include electronic mail
communication) of the Agent unless (and only to the extent that) such Borrower
or Affiliate is required to do so under law and then, in any event, such
Borrower or Affiliate will consult with the Agent before issuing such press
release or other public disclosure. Each Borrower consents to the publication by
the Agent, the Term Lender or any Lender of a tombstone or similar advertising
material irrespective of how such advertising material shall be disseminated
relating to the financing transactions contemplated by this Agreement. Agent and
the Term Lender reserve the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.

 

[SIGNATURE PAGES FOLLOW]

 

100



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as a sealed instrument as of
the day and year first above written.

 

THE WET SEAL, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

THE WET SEAL RETAIL, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

WET SEAL CATALOG, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

WET SEAL GC, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

S-1



--------------------------------------------------------------------------------

FLEET RETAIL GROUP, INC.,

As Administrative Agent, Collateral Agent,

as Swingline Lender and as Revolving

Credit Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

  Daniel T. Platt

Title:

  Director

Address:

40 Broad Street, 10th Floor

Boston, Massachusetts 02109

Attn: Daniel T. Platt

Telephone: (617) 434-4190

Telecopy: (617) 434-4312

BACK BAY CAPITAL FUNDING, LLC,

as Term Lender

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Address:

   

40 Broad Street

Boston, Massachusetts 02109

Attn: Michael Pizette

Telephone:(617) 434-4077

Telecopy: (617) 434-4312

FLEET NATIONAL BANK,

as Issuing Bank

By:

 

 

--------------------------------------------------------------------------------

Name:

  Daniel T. Platt

Title:

  Director

Address:

   

40 Broad Street

Boston, Massachusetts 02109

Attn: Daniel T. Platt

Telephone: (617) 434-4190

Telecopy: (617) 434-4312

 

S-2